JULY AND AUGUST 2007
COMMISSION DECISIONS AND ORDERS
07-12-2007
07-12-2007
07-13-2007
07-13-2007
07-13-2007
07-24-2007
07-30-2007
08-01-2007
08-10-2007
08-10-2007
08-15-2007
08-15-2007
08-15-2007

James Hamilton Construction
Major Drilling America, Inc.
Performance Coal Company
Performance Coal Company
UMWA, Local 1248 v. Maple Creek Mining
The American Coal Company
Oak Grove Resources, LLC.
ICG Hazard, LLC.
Copperstate Companies, Inc.
Elk Run Coal Company
Vurnun Edwurd Jaxun v. ASARCO, LLC.
Marfork Coal Company
Independence Coal Company

CENT 2007-229-M
WEST 2007-450-M
WEYA 2007-460
WEVA2007-470
PENN 2002-23-C
LAKE 2007-139
SE 2007-279
KENT 2007-170
SE 2007-308-M
WEVA2007-547
WEST 2006-416-DM
WEYA 2006-788-R
WEVA2007-582

Pg.569
Pg.573
Pg.576
Pg.579
Pg.583
Pg.599
Pg.603
Pg.607
Pg. 610
Pg. 613
Pg.616
Pg. 626
Pg.640

CENT 2007-17-M
WEST 2006-514-R
PENN 2007-126
CENT 2007-115-M
CENT 2006-212-RM
CENT 2006-258-M
KENT 2002-251
WEST 2007-73-M

Pg.643
Pg. 650
Pg.660
Pg.662
Pg.669
Pg.679
Pg.684
Pg.686

VA 2007-40-D
CENT 2004-212-M
WEYA 2006-790-R
WEYA 2005-20-R
WEYA 2007-235-D

Pg.694
Pg.697
Pg.699
Pg. 701
Pg. 721

KENT 2007-265-D
LAKE 2007-155-RM
PENN 2007-50-R
WEYA 2006-29
WEST 2007-321-M

Pg. 729
Pg. 733
Pg. 735
Pg. 741
Pg. 743

ADMINISTRATIVE LAW JUDGE DECISIONS
07-05-2007
07-06-2007
07-13-2007
07-19-2007
07-25-2007
07-27-2007
08-06-2007
08-10-2007
08-17-2007
08-21-2007
08-22-2007
08-27-2007
08-27-2007

CSA Materials, Inc.
Powder River Coal, LLC.
Emerald Coal Resources, LP.
Higgins Stone, Inc.
Phelps Dodge Tyrone, Inc.
Higgins Ranch
GEO-Environmental Associates
Premier Chemicals, LLC.
Sec. Labor o/b/o Frederick Martin v.
Dickenson-Russell Coal Company
San Juan Coal Company
Marfork Coal Company
Speed Mining, Inc.
Shawn Johnson v. Huffman Trucking, Inc.

ADMINISTRATIVE LAW JUDGE ORDERS
07-26-2007
07-26-2007
07-27-2007
08-03-2007
08-31-2007

Sec. Labor o/b/o Lawrence Pendley v.
Highland Mining Co., LLC.
Wampum Hardware Company
R & D Coal Company, Inc.
Kenneth D. Bowles
Morning Glory Gold Mines

i

JULY AND AUGUST 2007

Review was granted in the following cases during the months of July and August:
Spartan Mining Company, Inc. v. Secretary of Labor, MSHA, Docket No. WEVA 2004-117-R,
etc. (Judge Feldman, June 5, 2007)
Secretary of Labor, MSHA v. Emerald Coal Resources, LP, et al., Docket No. PENN 2007-251-E,
etc. (Judge Zielinski, June 27, 2007)
Phelps Dodge Tyrone, Inc., v. Secretary of Labor, MSHA, Docket No. CENT 2006-212-RM.
(Judge Manning, July 24, 2007)

No cases were filed in which Review was denied during the months of July and August

11

COMMISSION DEQSIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 12, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. CENT 2007-228-M
A.C. No. 29-01899-114181
Docket No. CENT 2007-229-M
A.C. No. 29-01899-99835
Docket No. CENT 2007-230-M
A.C. No. 29-01899-102372
Docket No. CENT 2007-231-M
A.C. No. 29.:01968-112533
Docket No. CENT 2007-232-M
A.C. No. 29-00708-99064 AB8

v.

JAMES HAMILTON CONSTRUCTION

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the FederalMine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). 1 On May 29, 2007, the Commission received from James
Hamilton Construction ("Hamilton") a motion by counsel seeking to reopen penalty assessments
that had become final orders of the Commission pursuant to section 105(a) of the Mine Act, 30
U;S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).

1

Pursuant to Commission Procedural Rule 12, on our own motion, we hereby
consolidate docket numbers CENT 2007-228-M, CENT 2007-229-M, CENT 2007-230-M,
CENT 2007-231-M, and CENT 232-M, all captioned James Hamilton Construction, and all
involving similar procedural issues. 29 C.F.R. § 2700.12.
29 FMSHRC 569

During 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued numerous citations to Hamilton. In Hamilton's motion to reopen, counsel
states that "due to clerical error, mistake and excusable neglect, the citations were misplaced and
not timely responded to." In addition, counsel states that Hamilton wishes "to contest the
citations and/or the proposed assessments at this time." In response, the Secretary states that she
does not oppose reopening the dockets included in this proceeding but clarifies her understanding
as to a citation that was not included. She also states that penalties in two of the dockets have
been paid.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.1 (b) (''the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR., 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if-the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Hamilton's motions to reopen, we deny without prejudice Hamilton's
request. Hamilton has failed to provide any specific explanation to justify its failure to timely
contest the proposed penalty assessments. See Marsh Coal Co., 28 FMSHRC 473, 475 (July
2006). Moreover, rather than including a precise listing of the citations associated with the
individual penalty assessments from which it seeks relief, Hamilton has included an extensive list
of citations, many of which are apparently not within the scope of relief sought by its motion.
The list of citations is, at best, confusing, and there is no identification of the corresponding
penalty assessments from which relief is sought.

29 FMSHRC 570

In the event that Hamilton chooses to refile this motion, it should disclose with specificity
the grounds for relief from the final orders of the Commission and what citations and associated
penalties are included in the request for relief

29 FMSHRC 571

Distribution
Jeffrey A. Dahl, Esq.
Jeffrey A. Dahl, P.C.
Suite 2500 West Third Central Plaza
300 Central Avenue, S.W.
Albuquerque, NM 87102
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Myra James, Chief
Office of Civil Penalty Compliance
U.S. Department of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209

29 FMSHRC 572

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 12, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2007-450-M
A.C. No. 02-00152-108938 K921

v.
MAJOR DRILLING AMERICA, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) (''Mine Act"). On May 11, 2007, the Commission received from mine
contractor Majof Drilling America, Inc. ("Major") a handwritten note. We construe the note as a
motion to reopen the penalty proposed within the assessment, which had become a final order of
the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On January 23, 2007, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued proposed penalty assessment No. 000108938 to Major. According to Major, it
did not return the assessment because it believed it had already contested the citation through the
local MSHA district office via e-mail correspondence. In response, the Secretary requested that
the Commission direct Major to provide a detailed explanation of why it believes reopening is
warranted.
Major replied to the Secretary by letter dated May 29, 2007, detailing its contacts with
MSHA local and regional offices, and included copies of the e-mails. On June 7, 2007, MSHA
vacated the citation underlying the penalty assessment at issue. Consequently, the Secretary now
requests that the Commission reopen the assessment and dismiss the proceeding as moot.
29 FMSHRC 573

Here, where the request to reopen the penalty assessment has resulted in vacature of the
citation underlying the assessment, there is no longer an outstanding penalty owed by Major.
Because the lack of a penalty renders the penalty proceeding moot, we hereby dismiss the
proceeding.

29 FMSHRC 574

Distribution .
Mr. Mike Bernard
Major America
2200 South 400 West
Salt Lake City, UT 84120
W. Christian Schumann., Esq.
Office of the Solicitor ·
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Myra James, Chief
Office of Civil Penalty Compliance
U.S. Department of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209

29 FMSHRC 575

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 13, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2007-460
A.C. No. 46-08436-100698

V.

PERFORMANCE COAL COMPANY
BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On May 21, 2007, the Commission received from
Performance Coal Company ("Performance") a motion made by counsel to reopen a penalty
assessment that had become a final order of the Commission pursuant to section lOS(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On July 3, 2006, Performance filed timely Notices of Contest in response to two orders
issued by the Department of Labor's Mine Safety and Health Administration ("MSHA"). On
October 27, 2006, Performance received MSHA assessment No. 000100698, by which penalties
were proposed for the two orders. Performance did not contest the assessment within 30 days.
By a letter dated January 16, 2007, MSHA notified Performance of its delinquency in paying the
assessment. Performance states that it did not send its request for a hearing on the assessment
until January 22, 2007; On March 19, 2007, the Commission Judge who had been assigned the
two contest cases dismissed those cases because of Performance's failure to timely contest the
penalty assessment.

29 FMSHRC 576

According to Performance, internal delays in the distribution of mail and the attendance
of company officials at meetings out of their offices prevented Performance from requesting a
hearing in a timely manner. The Secretary of Labor, in her response to the motion to reopen,
requests that Performance explain in detail why it took almost three months for the operator to
contest the proposed penalty assessments.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under. section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(b) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure''); JWR, 15
FMSHRC at 787. We have also observed that default is a harsh remedy and that, if the
defaulting party can make a showing of good cause for a failure to timely respond, the case may
be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Performance's request and the Secretary's response thereto, in the
interests of justice, we remand this matter to the Chief Administrative Law Judge for a
determination of whether good cause exists for Performance's failure to timely contest the
penalty proposals and whether relief from the final order should be granted. The issues raised by
the Secretary involve fact-finding that is the province of an administrative law judge in the first instance. Consequently, the judge to whom this case is assigned should consider the Secretary's
response and any reply by Performance. If the judge eventually determines that reopening is
warranted, this case shall proceed pursuant to the Mine Act and the Commission's Procedural
Rules, 29 C.F.R. Part 2700.

29 FMSHRC 577

Distribution
Carol Ann Marunich, Esq.
Dinsmore & S~ohl, LLP
215 Don Knotts Blvd., Suite 310
Morgantown, WV 26501
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Myra James, Chief
Civil Penalty Processing Office
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W~, Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 578

FEDERAL M.INE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 13, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2007-470
A.C. No. 46-08436-93158 .

V.

PERFORMANCE COAL COMPANY
BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health ACt of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On May 24, 2007, the Commission received from
Performance Coal Company ("Performance") a motion made by counsel to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On July 3, 2006, Performance filed timely Notices of Contest in response to two citations
issued by the Department of Labor's Mine Safety and Health Administration ("MSHA"). On
July 11, 2006, MSHA sent Performance penalty assessment No. 000093158, by which penalties
were proposed for nine citations, including the two citations Performance had contested.
According to Performance, internal delays prevented the assessment form from being
immediately returned to MSHA. In addition, Performance alleges that it intended to challenge
proposed penalties for three of the citations. However, the assessment form received by MSHA
apparently indicates that Performance challenged only one of the three penalties and that it
neglected to challenge the penalties for the two citations that were the subject of contest
proceedings.

29 FMSHRC 579

The two.penalties subsequently were listed as "closed" on MSHA's website, prompting
counsel for the Secretary of Labor in the contest proceedings to write a letter to the assigned
judge in the case requesting that she dismiss the proceedings on the ground that the penalties had
been paid by Performance. The judge granted the Secretary's request on March 20, 2007. 1
Performance is now requesting that the penalty assessment be reopened so that it can
challenge the two penalties that it intended to challenge originally. The Secretary of Labor, in
her response to the motion to reopen, requests that Performance explain why the contest
proceedings should be reopened, why it did not respond to the Secretary's letter in the contest
proceedings, and why it did not appeal the judge's order dismissing those proceedings.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(b) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR, 15
FMSHRC at 787. We have also observed that default is a harsh remedy and that, if the
defaulting party can make a showing of good cause for a failure to timely respond, the case may .
be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).

1

Neither Performance in its motion nor the Secretary in response to the motion states
whether the penalties were actually paid.
29 FMSHRC 580

Having reviewed Performance's request and the Secretary's response thereto, in the.
interests ofjustice, we remand this matter to the Chief Administrative Law Judge· for a
determination of whether good cause exists for Performance's failure to timely contest the
penalty proposals and whether relief from the final order should be granted. If the judge
eventually determines that reopening is warranted, this case shall proceed pursuant to the Mine
Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

29 FMSHRC 581

Distribution
Carol Ann Marunich, Esq.
Dinsmore & Shohl, LLP
215 Don Knotts Blvd., Suite 310
Morgantown, WV 26501
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Myra James, Chief
Civil Penalty Processing Office
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 582

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 13, 2007
UNITED MINE WORKERS OF
AMERICA, on behalf of LOCAL 1248,
DISTRICT2

v.

Docket No. PENN 2002-23-C

MAPLE CREEK MINING, INC.

BEFORE: Duffy, Chainnari; Jordan and Young, Commissioners

DECISION.
BY THE COMMISSION:
This compensation proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (2000) ("Mine Act" or "Act"). The United Mine Workers of
America (''the UMWA"), pursuant to section 111 of the Act, 30 U.S.C. § 821, seeks
compensation for miners of Maple Creek Mining, Inc. ("Maple Creek") idled by a withdrawal
order issued by the Secretary of Labor's Mine Safety and Health Administration ("MSHA").
Administrative Law Judge Michael Zielinski twice denied Maple Creek's motion for summary
decision on the question of whether the miners were owed up to one week's compensation. 28
FMSHRC 407 (May 2006) (ALJ); 28 FMSHRC 9()4 (Oct. 2006) (ALJ). Maple Creek requested
that the judge certify for interlocutory review the issue addressed in the judge's decisions, and he
did so. 28 FMSHRC 1120 (Dec. 2006) (ALJ). The Commission thereafter granted interlocutory
review. 29 FMSHRC 1 (Jan. 2007). For the reasons that follow, we vacate the judge's decisions
denying Maple Creek's motions.

I.
Factual and Procedural Background
On the morning of July 30, 2001, while inspecting the Maple Creek Mine, an
underground coal mine then operating in Washington County, Pennsylvania, an MSHA inspector

29 FMSHRC 583

issued Citation No. 7082157 to Maple Creek, alleging an ineffective bleeder system in violation
of30 C.F.R. § 75-334(b)(l). 1 28 FMSHRC at 408-09 & n.4; MCM Reply Mem. on Mot. for
Summ. Dec., Ex. 2 ("Citation"). fu addition to the citation, issued pursuant to section 104(a) of
the Act, 30 U.S.C. § 814(a), the inspector issued Order No. 7082156, an "imminent danger"
withdrawal order under section 107(a) of the Act, 30 U.S.C. § 817(a). 2 28 FMSHRC at 408 &
n.3; MCM Reply Mem., Ex. 1. Following a ventilation survey conducted by MSHA, that order
was terminated by a different inspector at 1 p.m. the following day, July 31. 28 FMSHRC at
409. 3
Although the "Condition or Practice" section of Citation No. 7082157 stated that because
of the imminent danger order, no abatement time was set, the citation included a notation that
termination was due by 11 :30 p.m., July 31. Id.; Citation at 2. The issuing inspector returned to

1

30 C.F.R. § 75334(b)(l) provides:
During pillar recovery a bleeder system shall be used to
control the air passing through the area and to continuously dilute
and move methane-air mixtures and other gases, dusts, and fumes
from the worked-out area away from active workings and into a
return air course or to the surface of the mine.

2

Section 107(a) provides in pertinent part:

If, upon any inspection or investigation of a coal or other
mine which is subject to this Act, an authorized representative of
the Secretary finds that an imminent danger exists, such
representative shall determine the extent of the area of such mine
throughout which the danger exists, and issue an order requiring
the operator of such mine to cause all persons, except those
referred to in section 104(c), to be withdrawn from, and to be
prohibited from entering, such area until an authorized
representative of the Secretary determines that such imminent
danger and the conditions or practices which caused such imminent
danger no longer exist.
30 U.S.C. § 817(a).
3

Both the imminent danger withdrawal order and the citation were ultimately modified
to eliminate language stating that the alleged violation was a contributing factor to the condition
prompting the imminent danger order. 28 FMSHRC at 409.
29 FMSHRC 584

the mine before then and, pursuant to section 104(b) of the Act, 30 l].S.C. § 814(b),4 again
9rdered miners withdrawn from that area of the mine, based upon his conclusion that Maple
Creek had expended ''little or no effort" to correct the condition he had cited the day before. 28
FMSHRC at 409; Compl. 's Opposition to Mot. for Summ. Dec., Ex. C. According to the parties,
as a result of the section 104(b) order, Order No. 7060223, MSHA did not permit mining
operations to resume there until August 7, 2001. 28 FMSHRC at 409; MCM Br. at 2. Maple
Creek did not file notices of contest with respect to either of the withdrawal orders or with
respect to the citation. 28 FMSHRC at 413.
On October 26, 2001, pursuant to section 111 of the Mine Act, the UMWA filed a
Complaint for Compensation initiating this proceeding.5 The claim is based on the third sentence

4

Section 104(b) provides that:
If, upon any follow-up inspection ofa coal or other mine,
an authorized representative of the Secretary finds (1) that a
violation described in a citation issued pursuant to subsection (a)
has not been totally abated within the period of time as originally
fixed therein or as subsequently extended, and (2) that the period of
time for the abatement should not be further extended, he shall
determine the extent of the area affected by the violation and shall
promptly issue an order requiring the operator of such mine or his
agent to immediately cause all persons, except those persons
referred to in subsection ( c), to be withdrawn from, and to be
prohibited from entering, such area until an authorized
representative of the Secretary determines that such-violation has
been abated.

5

Section .111 provides that:
[I] If a coal or other mine or area of such mine is closed by
an order issued under section 103, section 104, or section 107, all
miners working during the. shift when such order was issued who
are idled by such order shall be entitled, regardless of the result of
any review of such order, to full compensation by the operator at
their regular rates of pay for the period they are idled, but for not
more than the balance of such shift. [2] If such order is not
terminated prior to the next working shift, all miners on that shift
who are idled by such order shall be entitled to full compensation
by the operator at their regular rates of pay for the period they are
idled, but for not more than four hours of such shift. [3] If a coal
or other mine or area of such mine is closed by an order issued
under section 104 or section I 07 for a failure of the operator to
29 FMSHRC 585

of section· 111, which provides that, if a mine is closed by an order issued under section 104 or
section 107, all miners who are idled by the order shall receive up to one week's pay after there is
an opportunity for a public hearing and "after such order is final." 30 U.S.C. § 821.
Accordingly, the UMWA seeks up to a week's pay for each Maple Creek miner idled as a result
of the section 104(b) withdrawal order. 28 FMSHRC at 407 & n. l, 411.
On February 25, 2002, MSHA issued proposed civil penalty assessments for a number of
citations and orders that had been previously issued to Maple Creek. 28 FMSHRC at 409.
Among the proposed penalties was a proposed penalty of $9,000 for Citation Number 7082157.
Id. It was categorized under the "Type of Action" column on the assessment fonn as "l 04A104B." Id. at 413. Maple Creek contested that and some of the other proposed penalties on
March 18, 2002. Id. at 409-10.
On May 3, 2002, the Secretary filed with the Commission a Petition for Assessment of
Civil Penalties in Docket No. PENN 2002-116. Id. at 410. In that proceeding, the Secretary
sought to assess civil penalties in the total amount of$36,853.00 for 12 alleged violations,
including the aforementioned $9,000 penalty. ·Id. The petition was served on both Maple Creek
and UMWA Local Union 1248. Id. By letter dated June 19, 2002, the UMWA sought party
status in the case - a request that was granted by the assigned judge, Judge Bulluck. Id.

comply with any mandatory health or safety standards, all miners
who are idled· due to such order shall be fully compensated after all
interested parties are given an opportunity for a public hearing,
which shall be expedited in such cases, and after such order is
final, by the operator for lost time at their regular rates of pay for
such time as the miners are idled by such closing, or for one week,
whichever is the lesser. [4] Whenever an operator violates or fails
or refuses to comply with any order issued under section 103,
section 104, or section 107 of this Act, all miners employed at the
affected mine who would have been withdrawn from, or prevented
from entering, such mine or area thereof as a result of such order
shall be entitled to full compensation by the operator at their
regular rates of pay, in addition to pay received for work performed
after such order was issued, for the period beginning when such
order was issued and ending when such order is complied with,
vacated, or terminated. The Commission shall have authority to
order compensation due under this section upon the filing of a
complaint by a miner or his representative and after opportunity for
hearing subject to section 554 of title 5, United States Code.
30 u.s.c. § 821.
29 FMSHRC 586

On July 29; 2003; the Secretary filed with Judge Bulluck a Motion for Decision and
Order Approving Partial Settlement, by which the Secretary and Maple Creek sought approval of
a settlement of all but one ofthe violations at issue in the civil penalty proceeding. Id.; MCM
Mot. for Summ. Dec., Ex. 2 ("Settlement Mot."). Among the violations included in the motion
was Citation No. 7082157. 28 FMSHRC at 410; Settlement Mot. at 2-3. Jn addressing the
citation, the Secretary ''recommend[ed] that ... Order No. 706223 be vacated" and stated that a
reduction in the $9,000 proposed penalty to $2,000 was warranted. 28 FMSHRC at 410;
Settlement Mot. at 2-3.
The UMWA was served with a copy of the settlement motion but filed no response. 28
FMSHRC at 410. On August 11, 2003, a Decision Approving Partial Settlement was entered.
Judge Bulluck granted the Secretary's motion and approved the proposed reduction of the civil
penalty assessed for Citation No. 7082157. Id.; MCM Mot. for Summ. Dec., Ex. 3.6
Subsequently, in the separate compensation proceeding, Maple Creek moved for
summary decision before Judge Zielinski, who by then had been assigned the proceeding. Maple
Creek contended that a week's compensation for miners is not permissible in this instance under
the terms of section 111 beeause Order No. 706223 had been vacated as part of the approved
settlement in the civil penalty proceeding. 28 FMSHRC at 408. According to Maple Creek,
because the order had been properly challenged and vacated, it did not constitute a "final order"
entitling the miners to up to a week's compensation under the pertinent provisions of section
ll l.
Judge Zielinski denied Maple Creek's motion for summary decision on May 4,.2006. Id.
at 413. The judge concluded that because the section 104(b) withdrawal order did not allege a
new violation and since there was no separate civil penalty assessed with respectto the order, the ·
order was not properly part of the civil penalty proceeding. Id. The judge .held that Maple
Creek's sole avenue for challenging a section 104(b) withdrawal order was to file a notice of
contest pursuant to section 105(d), which it did not do. Id. at 411-13. Consequently, the judge
concluded that 30 days after its issuance the section 104(b) withdrawal order had become final
for purposes of section 111. Id. at 413.
·
Upon Maple Creek's motion for reconsideration, the judge requested that the Secretary
appear as amicus curiae in the case because he believed that her views would aid his resolution
of the ultimate issue raised by Maple Creek's renewed motion. Order (ALJ) (June 13, 2006). Jn
her amicus brief to the judge, the Secretary explained that because Maple Creek had indicated it
was contesting a penalty that had "l 04A - 104B" in the ''Type of Action" column on the penalty
proposal form, the Secretary had subsequently treated the dvil penalty proceeding as including
Maple Creek's contest of the section 104(b) withdrawal order. 28 FMSHRC at 906.

6

The UMWA was not served with a copy of the decision approving settlement. Dec.
Approving Settlement (Aug. 11, 2003) (ALJ).
29 FMSHRC 587

The judge nevertheless upheld his original decision on the same grounds as before. Id. at
906-08. He further held that "a belated agreement by the Secretary to vacate a section 104(b)
[order], which had little or no continuing legal significance and was not at issue in the contest
proceeding before the Commission, would not render the order invalid for purposes of section
111." Id. at 908.

II.
DiSjJosition
Maple Creek contends that the judge erred in holding that the withdrawal order could not
have been appropriately included in the civil penalty proceeding. MCM Br. at 5-6. According to
Maple Creek, the order was vacated pursuant to the terms of the settlement that was approved by
the judge in the proceeding. Id. at 6-9. Maple Creek subrllits that the Secretary has unreviewable
discretion to vacate a withdrawal order, as she did in settling the civil penalty proceeding. Id. at
9-10.
The UMWA urges the Commission to affirm the judge's decisions that Maple Creek's
failure to contest the withdrawal order pursuant to section 105(d) rendered the order final for
purposes of section 11 l. UMWA Br. at 3-4. According to the UMWA, any language in the
settlement agreement vacating the withdrawal order is irrelevant because, pursuant to the same
agreement, Maple Creek agreed to pay a penalty for the underlying violation. Id. at 4-8.

In her amicus brief before this Commission, the Secretary changes the position she. took
before Judge Zielinski. She now agrees with thejudge's holding that in order to contest the
withdrawal order, Maple Creek was required to file a section 105(d) notice of contest. S. Br. at
12-18. The Secretary now states that the language in the settlement agreement regarding the .
withdrawal order is ineffective because the order was not timely contested. Id. at 18-20.
Maple Creek inoved for summary decision below, pursuant to Commission Procedural
Rule 67(b),7 on the ground that, as a matter oflaw, the miners. are not entitled to a week's

7
.

Rule 67(b) provides t4at:
A motion for summary decision shall be granted only if the
entire record, including the pleadings, depositions, answers to
interrogatories, admissions, and affidavits, shows:
( 1) That there is no genuine issue as to any material fact;
and

29 FMSHRC 588

compensation under section 111. The Commission's review of decisions granting or denying
motions for swnmary decision is de novo. See Hanson Aggregates New York, Inc., 29 FMSHRC
4, 9 (Jan. 2007).
Section 111 plainly states that up to a week's compensation is only available if and when
the order withdrawing miners has become "final." Section 111 states in pertinent part that:
If a coal or other mine or area of such mine is closed by an order
issued under section 104 or section 107 for a failure of the operator
to comply with any mandatory health or safety standards, all
miners who are idled by such order shall be fully compensated
after all interested parties are given an opportunity for a public
hearing, which shall be expedited in such cases, and after such
order is final, by the operator for lOst time at their regular rates of
pay for such time as the miners are idled by such closing, or for
one week, whichever is the lesser.

30U.S.C. § 821 (emphasis added). Thus, up to a week's compensation will be ordered by the
Commission only in those instances in which the withdrawal order was ultimately upheld and
will not be ordered if the order was later vacated. See Rushton Mining Co. v. Morton, 520 F.2d
716, 720 (3rd Cir. 1975) (upholding interpretation by Commission's predecessor agency of a
substantially similar predecessor provision to section 111, section 110(a) of the Federal Coal
Mine Safety and Health Act of 1969, 30 U.S.C. § 820(a) (1970)).
In this instance, the Secretary's settlement motion in the civil penalty proceeding
addressed the withdrawal order and recommended that it be vacated'. Judge Bulluck granted the
Secretary's unopposed motion, and therefore the order was vacated. See Johnson v. Lamar
Mining Co., 10 FMSHRC 506, 509 (Apr. 1988) ("The judge's order approving the settlement and
dismissing the proceeding obviously and inherently directs compliance with the settlement
agreement."). The relevant language of section 111 requires a final order before compensation
maybe awarded. 30 U.S.C. § 821. Because a vacated order cannotserve as the "final order''
required by the statute, compensation must be denied in this case.

However, the UMWA and, on interlocutory review at least, the Secretary contend that the
withdrawal order was never properly a part of the civil penalty proceeding and thus could not
have been lawfully vacated by the judge's decision approving settlement in that proceeding.
According to the UMWA and the Secretary, Maple Creek's sole opportunity to contest the
withdrawal order was to file a notice of contest pursuant to section 105(d) of the Act within 30

(2) That the moving party is entitled to summary decision
as a matter oflaw.
29 u.s.c. § 2700.67(b).
29 FMSHRC 589

days of the order's issuance. 8 Because Maple Creek did not do so, the UMWA argues that the
order became a final order.at the end of the 30 days. UMWA Reply Br. at 1-2.
The issue of whether a section 104(b) withdrawal order can only be contested pursuant to
section 105(d), and not later in a section 105(a) civil penalty proceeding, has not been directly
decided by the Commission. 9 Although the parties do not refer to the terms of the Mine Act to
support their competing positions, we must start there to determine whether Congress spoke
directly to the question presented.
The first inquiry in statutory construction is ''whether Congress has directly spoken to the
precise question at issue." Chevron U.S.A. Inc. v. Natural Res. Defense Council, Inc., 467 U.S.
837, 842 (1984); Thunder Basin Coal Co., 18 FMSHRC 582, 584 (Apr. 1996). Ifa statute is
clear and unambiguous, effect must be given to its language. · Che\Jron, 467 U.S. at 842-43.
Accord Local Union No. 1261, UMWA v. FMSHRC, 917 F.2d 42, 44 (D.C. Cir. 1990).
Moreover, "in ascertaining the plain meaning of the statute, the court must look to the particular
statutory language at issue, as well as the language and design of the statute as a whole." K Mart
Cotp. v. Cartier, Inc., 486 U.S. 281, 291 (1988) (citations omitted). Traditional tools of
construction, including examination of a statute's text and. legislative history, may be employed .
to determine whether "Congress had an intention on the precise question at issue," whichmust be
given effect. Coal Employment Project v. Dole, 889 F.2d 1127, 1131 (D.C. Cir. 1989) (citations
omitted).

8

Section· l 05(d) states in pertinent part:

If, within 30 days of receipt thereof, an operator of a coal or
other mine notifies the Secretary that he intends to contest the
issuance or modification of an order issued under section 104, ...
the Secretary shall immediately advise the Commission of such
notification, and the Commission shall afford an opportunity for a
hearing ....
30 u.s.c. § 815(d).
9

The issue was specifically noted but not decided by the Commission some time ago in
Mid-Continent Resources, Inc., 11FMSHRC505, 508 n.5 (Apr. 1989). The issue has since been
addressed by Commission judges in the context of civil penalty proceedings, but they have
reached different conclusions. Compare Webster County Coal, LLC, 29 FMSHRC 90, 91 (Jan.
2007) (ALJ) (Commission does not have jurisdiction under section 105(a) to entertain a
challenge to a section 104(b) withdrawal order), with Nelson Bros. Quarries, 24 FMSHRC 980,
982-84 (Nov. 2002) (ALJ) (section 104(b) orders can be contested pursuant to the section 105(a)
civil penalty proceeding provisions).
29 FMSHRC 590

If, however, the statute is ambiguous or silent on a point in question, a second inquiry is
required to determine whether an agency's interpretation of a sta,tute is a reasonable one. See
Chevron, 467 U.S. at 843-44; Thunder Basin, 18 FMSHRC at 584 n.2. Deference is accorded to
"an agency's interpretation of the statute it is charged with administering when that interpretation
is reasonable." Energy West Mining Co. v. FMSHRC, 40 F.3d 457, 460 (D.C. Cir. 1994) (citing
Chevron, 467 U.S. at 844).

The Commission is clearly charged with administering the provisions of sections 105(a)
and 105(d) of the Mine Act, which address the challenge of enforcement actions of the Secretary,
the initiation of cases before the Commission, and the Commission's administration of hearings
concerning the validity of those enforcement actions. See EmeraldMines Co. v. FMSHRC, 863
F.2d 51, 53, 56-59 (D.C. Cir. 1988) (where language of Mine Act was indecisive, court deferred
to Commission's interpretation of section 104(d) regarding the issuance of withdrawal orders).
As the Supreme Court stated in Thunder Basin Coal Co. v. Reich, 510 U.S, 200, 214 (1994), the
Commission was established as an independent review body to "develop a uniform and
comprehensive interpretation" of the Mine Act (citing Hearing on the Nomination of Members of
the Federal Mine Safety and Health Review Comm'n before the Senate Comm. on Human Res.,
95th Cong. 1 (1978)). Moreover, the question of how the procedures set forth in sections 105(a)
and 105(d) are to mesh and how the Commission will conduct hearings involves a major policy
component, which the Commission is uniquely qualified to establish. Section 111 is also one of
the provisions of the Mine Act the Commission is "charged with administering." 30 U.S.C.
§ 821 (''The Commission shall have the authority to order compensation due under this section
... .");Clinch.field Coal Co. v. FMSHRC, 895 F.2d 773, 775-80 (D.C. Cir. 1990).
Consequently, we need not defer to another agency's interpretation of the statutory language at
issue here. 10
Based on our analysis of the statutory language and relevant legislative history, we
conclude that a section 104(b) withdrawal order may be contested under section 105(a) in a civil
penalty proceeding regardless of whether it was separately contested under section 105(d). As
discussed below, such an interpretation is compatible with the Mine Act as a whole. Moreover,
this interpretation is also consistent with the Commission's Procedural Rules and with the
policies established by prior Commission decisions addressing contest rights.
Section 105(a) states in pertinent part that:

If, after an inspection or investigation, the Secretary issues
a citation or order under section 104, he shall, within a reasonable
time after the termination of such inspection or investigation, notify
the operator by certified mail of the civil penalty proposed to be
assessed under section 11 O(a)for the violation cited and that the

10

In any event, the Secretary has not requested that we accord deference to her
interpretation in this case.

29 FMSHRC 591

operator has30 days within which to notify the Secretary that he
wishes to contest the citation or proposed assessment of penalty.
30 U.S.C. § 815(a) (emphases added). Consequently, under the plain terms of section 105(a),
penalty assessments are authorized not only for violations alleged in citations, but also for
violations alleged in orders issued pursuant to section 104. Moreover, penalties are routinely
assessed by the Secretary for orders issued under section 104, and those orders are challenged in
civil penalty proceedings. See, e.g., MettikiCoal Corp.; 13 FMSHRC 3 (Jan. 1991) (civil penalty
proceeding involving challenge of orders issued pursuant to section 104(d)(2)).

fu addition, the Commission's procedural rules governing civil penalty proceedings,
which are consistent with the language of section 105(a), do not distinguish between review of
citations and review of orders in such proceedings. The Commission procedural rule which was
in effect when the withdrawal order was issued stated that:

An operator's failure to file a notice of contest of a citation
or order issued under section 104 of the Act, 30 U.S.C. 814, shall
not preclude the operator from challenging, in a penalty
proceeding, the fact of violation or any special findings contained
in a citation or order including the assertion in the citation or order
that the violation was of a significant and substantial nature or was
caused by the operator's unwarrantable failure to comply with the
standard.
29 C.F.R. § 2700.21 (2001) (emphases added). 11 We read our regulation to plainly permit a
challenge to a section 104(b) withdrawal order in the civil penalty proceeding that includes the
citation underlying the withdrawal order.
Despite the reference to section 104 "orders" in both section 105(a) and the
Commission's applicable procedural rule, the Secretary and the UMWA would have the
Commission interpret "order" in section 105 to exclude an order issued pursuant to section
104(b). fu their view, section 104(b) orders are not contestable pursuant to section 105(a)
because such orders do not allege a second, separate violation of the Mine Act, but rather a
continuation of the original violation for which the operator was cited. UMWA Br. at 4; S. Br. at
14-16. Consequently, according to the Secretary, under section 105(a), she does not assess a
second, separate penalty for the order, but rather only assesses a penalty for the original violation.
S. Br. at 16. We are not persuaded by these arguments.
First of all, section 105(a), by its terms, does not distinguish between the different types
of orders that can be issued under section 104. Absent any language in the statute suggesting that

11

Language identical to that of former Commission Procedural Rule 21 now appears in
Commission Procedural Rule 2l(b). See Fed. Reg. 44,190, 44,196, 44,207 (Aug. 4, 2006).
29 FMSHRC 592

the Secretary cannot propose a penalty in connection with a section 104(b) order, we will not
interpret the .phrase "order under section 104" in section 105(a) to exclude section 104(b) orders.
Secondly, contrary to her claim, the Secretary may indeed assess a separate penalty for the
failure to abate a violation. Section.105(b)(l)(A) of the Mine Act provides in pertinent part:.
If the Secretary has reason to believe that an operator has
failed to correct a violation for which a citation has been issued
within the period permitted for its correction, the Secretary shall
notify the operator by certified mail of such failure and of the
penalty proposed to be assessed under section 11 O(b) by reason of
such failure and that the operator has 30 days within which to
notify the Secretary that he wishes to contest the Secretary's
notification of the proposed assessment of penalty....
30 U.S.C. § 815(b)(l)(A). Consequently, section l lO(b) of the Act and MSHA's regulations
authorize the Secretary to assess steep daily penalties. See 30 U.S.C. § 820(b); 30 C.F.R.
§ 100.5(c) ("Any operator who fails to correct a violation for which a citation has been issued
under section 104(a) of the Mine Act within the period permitted for its correction may be
assessed a civil penalty of not more than $6,500 for each day during which such failure or
violation continues.").
Moreover, the fact that a withdrawal order has been issued increases the likelihood that
such a penalty will be assessed. · The legislative history of the Mine Act states that under section
105(b)(l)(A), like under section 105(a):
[T]he Secretary is to similarly notify operators and miners?
representatives when he believes that an operator has failed to
abate a violation within the specified abatement period. In most
cases, a failure to abate closure order will have been issued
pursuant to Section [104(b)}. The notice of proposed penalty to
operators in such cases shall state that a [ 104(b)] order has been
issued and the penalty provided by Section [ 11 O(b)] of the Act
shall also be proposed. This penalty shall be proposed in addition
to the penalty for the underlying violation required by Section
[I JO(a)] of the Act.
S. Rep. No. 95-181, at 34-35 (1977), reprinted in Senate Subcomm. on Labor, Comm. on Human
Res., Legislative History of the Federal Mine Safety and Health Act of 1977, at 622-23 (1978)
(emphases added).
In addition, even if no separate penalty for failure to abate a violation is assessed, the
failure to abate allegation upon which a section 104{b) withdrawal order rests, if established,
increases the amount of the penalty that is ultimately assessed for the underlying violation. As

29 FMSHRC 593

Judge Zielinski .recognized in his first decision, ''the demonstrated good faith of the person
charged in attempting to achieve rapid compliance after notification of a violation is one of the
factors that the Commission must consider in fixing the amount of a civil penalty." 28 FMSHRC
at 413 (quoting section llO(i)ofthe Mine Act, 30 U.S.C. § 820(i)). Thus, the sanction·for a
failure to abate is not only a withdrawal order, but, likely, a higher penalty when the Secretary
eventually assesses a penalty for the original violative condition that allegedly was not abated in
a timely fashion. See NAACO Mining Co., 9 FMSHRC 1541, 1545 (Sept. 1987) ("Under
sections 104(b) and 11 O(b), if the operator does not correct the violation within the prescribed
period, the more severe sanction of a withdrawal order is required, and a greater civil penalty is
assessed.").
While operators have the right under section 105(d) to contest citations and orders earlier
instead of waiting for a penalty assessment, that right does not diminish their options under
section 105(a). Recognizing the interrelationship between the violation alleged in a citation or
order and the penalty ultimately proposed for the violation, the Commission has attempted to
harmonize the various contest provisions of section 105 in interpreting that provision. stating
that:
The contest provisions of section 105 are an interrelated
whole. We have consistently construed section 105 to encourage
substantive review rather than to foreclose it. See, e.g., Energy
Fuels Corp., 1FMSHRC299, 309(May1979). The statutory
scheme for review set forth in section 105 provides for an
operator's contest of citations, orders, and proposed assessment of
civil penalties. Generally, it affords the operator two avenues of
review. Not only may the operator immediately contest a citation
or order within 30 days of receipt thereof, 30U.S.C. § 815(d), but
he also may initiate a contest following the Secretary's subsequent
proposed assessment of a civil penalty within 30 days of the
Secretary's notification of the penalty proposal. 30 U.S.C.
§ 815(a).9

9

The procedures followed by the Secretary in proposing
penalties for violations usually result in an operator's receipt-of the
Secretary's notice of proposed penalty at a time substantially after
the expiration of the 30-day period within which the operator may
contest a citation or order.

Quinland Coals, Inc., 9 FMSHRC 1614, 1620-21 & n.9 (Sept. 1987).
In Energy Fuels Corp., 1 FMSHRC 299 (May 1979), which was cited in Quin/and Coals,
the Secretary argued against interpreting section 105(d) to permit operators to immediately
contest citations, on the ground that such an interpretation would encourage piecemeal litigation.

29 FMSHRC 594

1 FMSHRC at 300, 306...;07. The.Commission rejected the Secretary's position, but indicated its
preference for resolution of all issues in the later civil penalty proceeding:
If the citation lacked special findings, and the operator otherwise
lacked a need for an immediate hearing, we would expect him to
postpone his contest of the entire citation until a penalty is
proposed. Even if he were to immediately contest all of a citation
but lacked an urgent need for a hearing, we see no reason why the
contest of the citation could not be placed on the Commission's.
docket but simply continued until the penalty is proposed,
contested, and ripe for hearing. The two contests could then be
easily consolidated for hearing upon motion of a party or the:
Commission's or the administrative law judge's own motion.

Id. at 308-09 (footnote omitted).
Adhering to Quin/and Coals so as to permit an operator to contest a withdrawal order as
part of the civil penalty proceeding is particularly appropriate :iii cases such as this one. The
penalty proposed by the Secretary and contested by Maple Creek was for the "104A-l 04B"
action reflected not only by Citation No. 7082157, which was listed on the proposed assessment
(the "104A" component), but also by Order No. 706223 (the "104B" component). Furthermore,
the settlement motion in the resulting civil penalty proceeding stated that:
·.·[The section] 104(b) Order Number 7060223 was issued ..
. for the Respondent's failure to correct the condition cited in
Citation Number 7082157. A penalty of$9,[000]l 121was specially
assessed based on the high negligence rating and the § 104(b)
Order.
After further discussions with the operator, the Secretary
recommends that the citation should remain classified as high
negligence but Order Number 706223 should be vacated; While
the negligence is still high, the parties submit that it is somewhat
less than initially determined. Respondent was unsuccessfully
attempting to correct the condition listed in Citation No. 7082157
at the time the 104(b) Order No. 7060223 was issued. Therefore, a
reduction in the assessed penalty to $2,000 is warranted.
Settlement Mot. at 2-3. In short, the removal of the failure to abate allegation that prompted the
withdrawal order decreased the penalty by $7,000. Stated differently, it appears that the failure to

12

The motion mistakenly stated that the original penalty assessment waS for $9,500, not
$9,000. Settlement Mot. at 2.
29 FMSHRC 595

abate allegation that led to the issuance of the withdrawal order increased the penalty proposed
by 350 percent as compared to the amount the Secretary presumably would have proposed for the
citation alone. Given the significance of the failure to abate allegation in the context of the civil
penalty proceeding. we remain convinced that permitting operators to challenge section 104(b)
withdrawal orders in such proceedings is consistent.with the terms of the Mine Act.
The alternate approach. suggested by the Secretary and the UMWA, i.e., requiring an
operator to file a notice of contest under section 105(d) within 30 days of the issuance of the
section 104(b) order or lose the right to contest it, is unreasonable. Such an order would become
final if not contested within 30 days, even though the underlying citation giving rise to the order
could still be challenged later in the civil penalty proceeding. If the underlying citation were
subsequently vacated in connection with the civil penalty proceeding for any number of reasons,
including the Secretary-'s failure to establish the violation, the UMWA and the Secretary would
have the operator nevertheless obligated to compensate the miners idled due to the section 104(b)
order for up to a week's compensation. The Commission, as the agency charged with
administering section 111, cannot agree with interpreting the "final order" language of section
111 and the language of section 105(d) in a way that such an absurd result could occur. See
Emery Mining Corp., 9 FMSHRC 1997, 2001(Dec.1987) (citing Jn re Trans Alaska Pipeline
Rate Case, 436 U.S. 63 r; 643 (1978)). 13
We are aware that vacating the judge's denial of the operator's motion for summary
decision may have an adverse impact upon miners who might otherwise have been eligible for up
to a week's compensation for the time they were not permitted to work due to the withdrawal
order. We are sympathetic to their position. However, the Secretary has broad authority to

13

While Chairman Duffy and Commissioner Young believe that the plain meaning of
section 105 and other provisions of the Mine Act resolves the question presented by this case, if
they were to instead find the Mine Act ambiguous on the issue, they would still interpret section
105(a) to permit operators to wait and challenge withdrawal orders during the civil penalty
proceeding involving the citation underlying the order. As discussed, such an interpretation is
more compatible with the Mine Act as a whole, especially in comparison with the approach of
the UMWA and the Secretary, who would have the Commission adopt an unreasonable and
Byzantine procedure in cases in which a section 104(b) withdrawal order has been issued.
Commissioner Jordan disagrees that the plain meaning of section 105 and other sections
of the Act clearly resolves the question presented in this case. In EnergyFuels the Commission
decided a related issue under section 105{d), and stated: "[w]e find the section ambiguous."
Energy Fuels, 1 FMSHRC at 300. She finds that assessment appropriate in resolving the matter
at hand. Nonetheless, although she disagrees with her colleagues on this point, she is in accord
with their conclusion that permitting operators to challenge withdrawal orders during the civil
penalty proceeding is a reasonable interpretation that is harmonious with the Mine Act as a
whole. She also agrees with their assertion that the approach asserted by the UMWA and the
Secretary is unreasonable and needlessly complicated.
29 FMSHRC 596

vacate orders she has issued. See RBK Constr., Inc., 15 FMSHRC 2099, 2100-01(Oct.1993)
(relying on Cuyahoga Valley Ry. Co. v. United Transp. Union, 474 U.S. 3 (1985), in holding that
the Secretary had the authority to vacate the citation at issue).
Consequently, for the foregoing reasons, we vacate the judge's decisions denying Maple
Creek's motions for summary decision. Because it is unclear from the record whether there is
any other valid claim for compensation under the othet provisions of section 111, we remand the
case to the judge for further proceedings consistent with this decision.

m.
Conclusion
For the foregoing reasons, we vacate the judge's decisions denying Maple Creek's motion
for summary decision and remand the case to him for further proceedings consistent with this
decision.

Mary Lu Jordan, Comnnss1oner

29 FMSHRC 597

Distribution
Melanie J. Kilpatrick, Esq.
Rajkovich, Williams, Kilpatrick & True, PLLC
2333 Alumni Park Plaza, Suite 310
Lexington, KY 40517
Judith Rivlin, Esq.
United Mine Workers· of America
8315 Lee Highway
Fairfax, VA 22031
Timothy S. Williams, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor West
Arlington, VA 22209-2247
Administrative Law Judge Michael Zielinski
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
601 New Jersey Avenue, N.W., Suite 9500.
Washington, D.C. 20001-2021

29 FMSHRC 598

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 24, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMlNISTRATION (MSHA)

Docket No. LAKE 2007-139
A.C. No. 000113419

v.
THE AMERICAN COAL COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On June 25, 2007, 1 the Commission received from The
American Coal Company ("American Coal") a motion by counsel seeking to reopen penalty
assessments that had become final orders of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
As a result of citations issued during 2006 and 2007, the Department of Labor's Mine
Safety and Health Administration ("MSHA") issued a Proposed Assessment sheet dated
March 14, 2007, to American Coal. In American Coal's motion to reopen, counsel states that the
company was going through a change in personnel in its inhouse legal department and that it

1

On July 3, 2007, American Coal supplemented its original filing by submitting an
amended Exhibit A. The significance of any differences in the original Exhibit A and the
amended Exhibit A is not apparent from the supplemental filing, and counsel provides no
explanation.
29 FMSHRC 599

intended to contest certain proposed assessments but erroneously failed to do so. In response, the
Secretary states that she does not oppose reopening the proposed penalty assessments but
clarifies that three of the proposed penalties on the assessment sheet had been paid.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) (''the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).

29 FMSHRC 600

Having reviewed American Coal's request, in the interests of justice, we remand this .
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
for American Coal's failure to timely contest the penalty proposal and whether relief from the
final order should be granted. If it is determined that such relief is appropriate, this case shall·
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700. 2

~

MichaeIF~

2

In its motion, American Coal has not identified the relevant penalty assessments and
associated citations that are included on the Proposed Assessment sheet, which contained 149
proposed penalties that had become final orders. Thus, the specific assessments from which it
seeks relief are not apparent from the motion and amended exhibit. On remand, American Coal
must identify for the judge the proposed assessments on the Proposed Assessment sheet from
which American Coal seeks relief.
29 FMSHRC 601

Distribution
Noelle Holladay True, Esq.
Rajkovich, Williams, Kilpatrick & True, PLLC
2333 Alumni Park Plaza, Suite 310
Lexington, KY 40517
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 602

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 30, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION (MSHA)
Docket No. SE 2007-279
A.C. No. 01-00851-112002-02
OAK GROVE RESOURCES, LLC

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners . ·

ORDER
BY: Duffy, Chairman; and Young, Commissioner
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On June 8, 2007, the Commission received from Oak Grove
Resources, LLC ("Oak Grove") a motion by counsel seeking to reopen a penalty assessment that
had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a);
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On February 13, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued Citation No. 7687956 to Oak Grove. Subsequently, Oak Grove received a
proposed assessment which included the citation in question. Oak Grove apparently returned the
assessment form to MSHA on time and contested the proposed assessments for two orders but
did not check the box for Citation No. 7687956. In Oak Grove's motion to reopen, counsel states
that "[m ]istake and excusable neglect led to Oak Grove not contesting" the proposed assessment
for Citation No. 7687956 and that it had always been its intent to do so. Mot. at 2.

In response, the Secretary states that she opposes reopening the penalty because the
operator's "conclusory statement is insufficient to warrant reopening." Resp. at 3. However,
29 FMSHRC 603

attached to OakGrove's motion is an affidavit from Oak Grove's safety director, the official
responsible for filing contests, who stated that he intended to check the box for Citation No.
7687956 on the assessment form but he inadvertently failed to do so.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance iri Rule 60(b) of the
Federal Rules ofCivii Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, ifthe defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Oak Grove's motion to reopen and the Secretary's response thereto, in
the interests of justice, we remand this matter to the Chief Administrative Law Judge for a
determination of whether good cause exists for Oak Grove's failure to timely contest the penalty.
proposal and whether relief from the final order should be granted. See Mosaic Phosphates Co.,
28 FMSHRC 925, 925-26 (Nov. 2006). Ifit is determined that such relief is appropriate, this
case shall proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R.
Part 2700.

29 FMSHRC 604

Commissioner Jordan, dissenting:
I would deny Oak Grove's-request for relief from the final order. Pursuant to Rule 60(b)
of the Federal Rules of Civil 'P!ocedure, we have previously afforded a party relief from a final
order on the basis of inadvertence or mistake. Slip op. at 2. However, here the operator has
merely proffered the generalized explanation that its failure to timely contest the penalty
assessment was due to "[m]istake and excusable neglect." Mot. at 2. The Secretary correctly
states that this conclusory excuse does not suffice to warrant a reopening. 1
Because Oak Grove has failed to provide any meaningful explanation to justify its failure
to timely contest the proposed penalty assessment, I find no grounds upon which relief could be
granted in this case, and would deny the company's request and dismiss these proceedings
without prejudice. See Marsh Coal Co., 28 FMSHRC 473, 475 (July 2006) (denying request to
reopen final Commission order where operator failed to set forth grounds justifying relief);
Eastern Associated Coal, LLC, 28 FMSHRC 999, 1000 (Dec; 2006) (same);

1

The Secretary also argues that the operator should be required to identify facts that, if
proven on reopening, would establish a meritorious defense. I need not reach that issue,
however, as I would deny Oak Grove's motion on the ground that it failed to provide an adequate
explanation for its failure to timely contest.
29 FMSHRC 605

Distribution
Carol Ann Marunich, Esq.
Dinsmore & Shohl, LLP
215 Don Knotts Blvd., Suite 310
Morgantown, WV 26501
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 606

. FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

August 1, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. KENT 2007-170
A.C. No. 15-18850-100852

v.
ICG HAZARD, LLC

BEFORE: Duffy, Chairman; Jordan and Young; Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On February 14, 2007, the Commission received from ICG
Hazard, LLC ("ICG") a motion by counsel seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section IOS(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
·penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment.. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).

On August 10; 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued a citation and order to ICG. On October 21, ICG received the proposed
assessment for the citation. ICG states that the employee who was responsible for returning the
assessment form in order to contest_ the proposed assessment was discharged during that time
period. Accordingly, ICG did not discover the form and return it to MSHA until January 15,
2007. ICG was then notified that its response was untimely. The Secretary states that she does
not oppose ICG's request to reopen the penalty assessment related to the citation. However, the
Secretary further states that she does not agree to the reopening of the order because no penalty
was issued for that order.

29 FMSHRC 607

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105{a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700. l (b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed ICG's request, in the interests of justice, we remand this matter to the
Chief Administrative Law Judge for a determination of whether good cause exists for ICG's
failure to timely contest the penalty proposal and whether relief from the final order should be
granted. If it is determined that such relief is appropriate, this case shall proceed pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700. 1

MichaelF~~
~ ~
.

.
.

.

•

•

•

.

·, ··.·

•

r

•

I

Michael

1

Both the motion and the Secretary's response were filed prior to the Commission's
decision in}daple Creek Mining, Inc., 29 FMSHRC _, No. PENN 2002-23-C (July 13, 2007),
which addressed the issue of when certain orders can be contested in a civil penalty proceeding.
It is not discernible from ICG' s Motion to Reopen and the proposed assessment (Exhibit 1)
whether, if the proposed penalty for Citation No. 7516790 is reopened, ICG can contest Order
.. No. 7516794. Compare Maple Creek, slip op. at 11-14. On remand, in order to contest the order
as well as the citation underlying the penalty assessment, ICG must present sufficient facts to the
judge to determine that the order is reviewable under the rationale of Maple Creek.
29 FMSHRC 608

Distribution
Melanie J. Kilpatrick, Esq.
Rajkovich, Williams, Kilpatrick & True, PLLC
2333 Alumni Park Plaza, Suite 310
Lexington, KY 40517
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 609

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

August 10, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. SE 2007-308-M
A.C. No. 01-00003-114104 VAU

v.
COPPERSTATE COMPANIES, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On July 5, 2007, the Commission received from Copperstate
Companies, Inc. ("Copperstate") a letter seeking to reopen a penalty assessment that had become
a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).

On March 22, 2007, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued a proposed penalty assessment to Copperstate covering Citation No. 7765264,
which involved its Shelby, Alabama facility. In its letter, Copperstate alleges that it intended to
appeal the proposed penalty assessment but that the assessment was sent to its Mesa, Arizona
office, where it was not expected. Copperstate further asserts that it realized its inadvertence in
not contesting the penalty assessment when it received a demand to pay the civil penalty. In
response, the Secretary states that she does not oppose reopening the proposed penalty
assessment.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
29 FMSHRC .610

reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR., 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal }'rep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Copperstate' s request, in the interests of justice, we remand this matter
to the Chief Administrative Law Judge for a determination of whether good cause exists for
Copperstate' s failure to timely contest the penalty proposal and whether relief from the final
order should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

29 FMSHRC 611

Distribution

Gary Robar, Safety Director
Copperstate Companies, Jnc;
4151 East Quartz Circle
Mesa, AZ 85215
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 612

.FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

August 10, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2007-547
A.C. No. 46-08553-103552

v.
ELKRUN COAL COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On July 2, 2007, the Commission received from Elk Run
Coal Company ("Elk Run") a motion by counsel seeking to reopen penalty assessments that had
become final orders of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a finalorder ofthe Commission. 30 U.S.C. § 815(a).
On June 7, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued Citation No. 72550820 and Order No. 7250821 to Elk Run. Elk Run filed a
notice of contest with respect to these two violations on July 6, 2006. WEVA 2006-794-R and
WEVA 2006-795-R. MSHA then issued a proposed assessment covering the two violations on
November 16, 2006. In its motion to reopen, Elk Run asserts that it failed to timely respond to
the proposed assessment because the assessment was inadvertently lost in the office of its safety
director. As soon as the proposed assessment was discovered, counsel for Elk Run attempted to
file a response to it with MSHA. In response, the Secretary states that she does not oppose
reopening the proposed penalty assessment.

29 FMSHRC 613

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR."). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Elk Run' s request, in the interests of justice, we remand this matter to
the Chief Administrative Law Judge for a determination of whether good cause exists for Elk
Run's failure to timely contest the penalty proposal and whether relief from the final order should
be granted. If it is determined that such relief is appropriate, this case shall proceed pursuant to
the Mine Acfand the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Michael F. Duffy, Chairman

29 FMSHRC 614

Distribution
Ramonda C. Lyons, Esq.
Dinsmore & Shohl, LLP
P. 0. Box 11887
900 Lee Street, Suite 600
Charleston, WV 25339
W. Christian Schumann, ·Esq.
Office of the Solicitor
U.S. Departmerit of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 615

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

August 15, 2007
VURNUN EDWURD JAXUN
Docket No. WEST 2006-416-DM

V.

ASARCO,LLC

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
DECISION
BY: Duffy, Chairman; and Young, Commissioner
This discrimination proceeding, arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (2000) (the ''Mine Act"), raises the question of whether
Commission Administrative Law Judge Jacqueline Bulluck erred in requiring Vurnun Edwurd
Jaxun, a miner pursuing a discrimination claim under section 105(c)(3) of the Mine Act, 30
U.S.C. § 815(c)(3), 1 to obtain representation or to risk dismissal of his complaint. After a series
of orders, the Judge dismissed without prejudice Jaxun's discrimination complaint, noting that

1

Section 105(c)(l) of the Mine Act, 30 U.S.C. § 815(c)(l), provides in pertinent part:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination against or
otherwise interfere with the exercise of the statutory rights of any
miner ... because of the exercise by such miner ... on behalf of
himself or others of any statutory right afforded by this Act.

Section 105(c)(3) of the Mine Act, 30 U.S.C. § 815(c)(3), provides in part:
If the Secretary [of Labor], upon investigation, determines that the
provisions of [section 105(c)(l)] have not been violated, the
[C]omplainant shall have the right within 30 days of notice of the
Secretary's determination, to file an action in his own behalf before
the Commission.

29 FMSHRC 616

the Complainant had failed to respond to a show cause order directing him to provicie contact
information for his representative or to show good reason for his failure to do so. Unpublished
Order dated Nov. 28, 2006 (ALJ). The Commission granted Jaxun's petition for discretionary
review challenging the Judge's dismissal. For the reasons that follow, the Judge's ordt}r
dismissing Jaxun's complaint without prejudice stands as if affirmed.
I.
Factual and Procedural Background

On March 15, 2006, Jaxun filed a discrimination complaint with the Department of•
Labor's Mine Safety and Health Administration ("MSHA"). MSHA investigated the complaint
and issued a letter to Jaxun on May 3, 2006, stating that the facts disclosed during the
investigation did not reveal discrimination in violation of section 105(c )(1) of the Mine Act. The
letter also informed Jaxun of the procedure for filing a complaint on his own behalf with the
Commission under section 105(c)(3) of the Mine Act.

On May 24, 2006, Jµun filed a complaint with the Commission. In the complaint, Jaxun
stated that he had been hired as a heavy truck driver for Asarco, LLC ("Asarco") and received
training on February 14 through 16, 2006. Complaint at 2. Jaxun further stated that on February
18, 2006, he had mailed to Asarco. a safety-related. suggestion regarding loading heavy haul
trucks. Id. at 5. Jaxun asserted that, on February 22, 2006, he was assigned to clean up a spill of
"concentrate," which he believed was hazardous, without proper equipment or training and
without supervision. Id. at 4, 5. Jaxun submitted that he expressed safety concerns to
management and was removed from the mine property on February 23. Id. at 8 (MSHA Form
2000-124).
Asarco answered Jaxun's complaint. The case was assigned to Judge Bulluck, and
Asarco initiated discovery.

In August 2006, the parties filed pleadings and correspondence with the Judge that
revealed difficulties in communication. On August 10, 2006, Asarco sent correspondence to the
Judge requesting a teleconference with Jaxun and Judge Bulluck because Jaxun had failed to
meet a discovery deadline. It appears that the teleconference occurred on August 15, 2006. Mot.
for Summ. Dec. at 2. During that call, the Judge allegedly advised Jaxun to seek to retain
counsel. Id. fu addition, Jaxun allegedly replied that he was having trouble finding an attorney
because this case did not involve a ''whistleblower" action. Id. J axun further stated that MSHA
mistakenly believed thathe was suing Asarco for discrimination rather than for a training
violation of 30 C.F.R. § 48.7. Id. On August 16, 2006, Jaxun faxed a letter to the Judge noting
his reservations about considering his action a claim alleging discrimination rather than an action
for a training violation under 30 C.F.R. § 48.7.

29 FMSHRC 617

On Augilst 18, 2006, Asarco filed a Motion for Summary Decision seeking dismissal of
Jaxun's discrimination action with prejudice. Mot. at 3. Asarco argued that, given Jaxun's
statements, Jax.Un. did not intend to assert a claim under section 105{c) of the Mine Act. Id. at23. It further stated that no private right of action exists to enforce MSHA's regulations and that,
even if Jaxun had a private right of action against Asarco with regard to section 48.7, the Judge
would lack jurisdiction over the action. Id.

On August 21~ 2006, Jaxun sent a letter to the Judge stating in part that he had no
intention of withdrawing his section 105(c) complaint. Jaxun further stated that he had recently
been "assigned" an attorney but that the attorney required a retainer which J axun could not
afford. J axun stated that he would seek another attorney, but if there were no meaiiS for legal aid
or a court-appointed attorney, he would be proceeding pro se. On that same day, Jaxun sent a
second letter to the Judge setting forth a chronology of events that had occurred on February 22
and 23, 2006.
Rather than ruling on Asarco' s Motion for Summary Decision, on August 24, 2006, the
Judge issued an order, staying the case. The Judge ordered the parties to complete discovery,
engage in settlement negotiations, and report on the status of the case by October 2, 2006.
On August 31, 2006, Asarco sent a letter to the Judge requesting assistance in obtaining
responsive answers to discovery from J axun. Asarco explained that it was making the request in
lieu of filing a motion to compel. Jaxun replied by a letter to Asarco dated September 12, 2006,
and challenged the assertion that his discovery answers had been non-responsive on the basis
that, according to the dictionary's meaning of''responsive," he had, in fact, responded.
The Judge issued three orders, ultimately leading to the dismissal of Jaxun's
discrimination complaint. First, on September 27, 2006, the Judge issued an order requiring
Jaxun to obtain representation within 30 days of the order. The Judge explained that she
believed Jaxun's written and verbal communications had been confusing and sometimes
incomprehensible, and that Jaxun was either unable or unwilling to engage in meaningful
discovery and settlement negotiations, and that, as a result, he could not receive the full and fair
hearing that he was entitled to by law. The Judge noted that, during a teleconference on
September 21, she had informed Jaxun of her decision that he obtain a representative and that the
failure to·do so might result in the dismissal of his discrimination complaint.
On November 2, 2006, the Judge issued a second order directing Jax'un to provide in
writing the contact information for his representative within 14 days of the order or to show good
reason for his failure to do so. The Judge stated that, otherwise, Jaxun's discrimination
complaint would be dismissed.

Finally, on November 28, 2006, the Judge issued an order dismissing Jaxun's
discrimination complaint without prejudice. The Judge reasoned that the purpose of the
November 2 show cause order had not been punitive but had been to afford Jaxun a fair hearing.

29 FMSHRC 618

She noted that because Jaxun had failed to coherently address the elements of his case and was
non-responsive during discovery, Asarco had been deprived of its right to due process of law.
Jaxun filed a petition for discretionary review with the Commission, which Asarco
opposed. On January 5, 2007, the Commission granted the petition and stayed briefing pending
further order by the Commission.
On January 17, 2007, the Commission issued an order directing the parties to address
three specific issues in their briefs. Those issues included whether the Judge was authorized to
require Jaxun to obtain representation or risk having his complaint dismissed; whether the Judge
properly dismissed the complaint because Jaxun failed to respond to a show cause order; and
whether the record supports the Judge's determination that Jaxun failed to address the elements
of his case and thereby deprived Asarco of its due process rights.. On February 12, 2007, Jaxun
filed a motion requesting an extension of time until March 7 to file his brief; Jn the motion,
Jaxun also requested a copy of a compact disk which he had previously provided in response to a
discovery request and mailed to the Commission. The Commission provided a copy of the disk
to Jaxun and granted the request for an extension of time.
Jaxun did not file a brief addressing the issues set forth in the Commission's briefing
order. Rather, on March 2, Jaxun filed a motion requesting that he be provided with
transcriptions of all the telephone conferences involving the Judge, Asarco and Jaxun that had
taken place; The Commission issued an order, denying Jaxun's motion and stating that the
Commission does not record or transcribe telephone conferences. On March 7, Jaxun filed a
motion requesting that the Commission's January 17 order be set aside, that the case
identification "remain the same," and that the Chief Administrative Law Judge assign the case to
another Judge for further proceedings, or preside over the case himsel£ Mot. to Set Aside at 3.
Asarco filed a brief requesting that the Commission affirm the Judge's dismissal order.
A. Br. at 8. Asarco addressed the three issues identified by the Commission in the briefing order,
asserting, in essence, that Jaxun had failed to coherently address the elements of his case, and
that the Judge properly exercised her discretion by dismissing the case in order to preserve the
due process rights of Jaxun and Asarco~ Id. at 3-8.
II.

Disposition
Jaxun's March 7, 2007 motion requested that we set aside our January 17 order, allow the
case identification to "remain the same," and return the case to the Chief Administrative Law
Judge to reassign the case to another Judge or to preside over the matter himself. Jn short,
Jaxun's:March 7 motion appears to be a request that we terminate our appellate review. Jaxun
filed no brief and made no attempt to correlate the facts in the record to legal authority or to
advance any cognizable legal argument on the issues before us. Thus, Jaxun provided no basis

29 FMSHRC 619

for the Commission to continue its review of this proceeding. Cf 29C.F.R. § 2700.75(e) ("If a·
petitioner fails to timely file a brief or to designate the petition as his brief, the direction for
review maybe vacated."); Turner Bros., Inc., 6 FMSHRC 805, 806 (April 1984) (dismissing
operator's challenge for lack of prosecution).
Accordingly, we construe Jaxun's March 7 motion as a motion to vacate the
Commission's direction for review dated January 5, 2007. We hereby grant Jaxun's motion and
vacate our direction for review. This proceeding returns to the posture that it had on January 4,
2007.2
Although we are vacating the direction for review in this case, we believe that it is
appropriate to provide guidance regarding a miner's ability to represent himself or herself in
Commission proceedings. For approximately 30 years, the Commission has facilitated the
participation of parties appearing pro se, or not represented by counsel, in Commission
proceedings. Such facilitation is apparent in Commission practice and in the Commission's·
procedural rules. See, e.g., Marin v. Asarco, Inc., 14 FMSHRC 1269, 1273 (Aug. 1992) (noting·
special considerations for pro se litigants); 29 C.F.R. §§ 2700.3(b), 2700.4 (permitting
participation in Commission proceedings without counsel).
The Mine.Act, the Administrative Procedure Act ("APA"), and the Commission's
Procedural Rules permit a Complainant to proceed with an action under section 105(c)(3) of the
Mine Act without representation. More specifically, section 105(c)(3) of the Mine Act provides
that if the Secretary of Labor determines that a violation of section 105(c)(l) has not occurred,
"the [C]omplainant shall have the right ... to file an action in his own behalf before the

2

On January 4, the posture of this proceeding was that it had been dismissed without
prejudice. When a case has been dismissed without prejudice, the Complainant retains the right
to re-file the initiating pleading with the Commission. The opportunity to re-file is afforded
under some circumstances in order to allow the Complainant the opportunity to remedy the
procedural defects that led to the dismissal. Thus, although we have vacated our order granting
appellate review, J axun retains the opportunity to "continue [the] case litigation" before the
Commission's administrative law judges by re-filing his complaint. If Jaxun were to refile his
complaint, he would have the opportunity to cure the procedural defects (the filing of
incomprehensible and non-responsive documents) that ultimately led to the dismissal of his
complaint. Unlike our dissenting colleague (slip op. at 8 n.2), we see no obstacle based on
timeliness grounds to J axun refiling his complaint. Congress clearly indicated, as acknowledged
in Commission precedent, that the time-frames in section 105(c) of the Mine Act are not
jurisdictional and may be waived under "justifiable circumstances." See S. Rep. No. 95...;181 at
37, 38 (1977), reprinted in Senate Subcomm. on Labor, Comm. on Human Res., Legislative
History of the Federal Mine Safety and Health Act of 1977, at 625, 626 (1978); Sec'y ofLabor
on behalfofHale v. 4-A Coal Co., Inc., 8 FMSHRC 905, 907-08 (June 1986); Schulte v. Lizza
Indus., Inc., 6 FMSHRC 8, 12-14 (Jan. 1984). Such justifiable circumstances would clearly
appear to exist in this case.
29 FMSHRC 620

Commission, charging discrimination." 30 U.S.C. § 815(c)(3). The APA, which in part governs
the requirements for the opportunity for a hearing under section· 105(c)(3) (see 30 U.S.C.
815(c)(3)), provides that a party may appear at a hearing without representation, although the
party is entitled to obtain representation. 5 U.S.C ..§ 555(b) ("A party is entitled to appear in
person or by or with counsel or other duly qualified representative in an agency proceeding.").
Finally, under the Commission's procedural rules, a miner who has filed a complaint with the
Commission under section 105(c)(3) is accorded party status and, as such, may represent himself.
See 29 C.F.R. §§ 2700.3(b)(l), 2700.4(a).
Although the Judge was not authorized to require Jaxun to secure representation, we can
appreciate her :frustration with the lack of coherence in the Complainant's presentation of his
claim of discrimination. We also agree with the Judge thatJaxun's claim would have been best
served had Jaxun sought outside counsel. Legal counsel or a non-legal representative could have
assisted Jaxun in articulating his position in timely and responsive pleadings. Nonetheless, in
proceedings such as this in which a pro se litigant has filed unintelligible or non-responsive
pleadings, the Commission's Procedural Rules provide appropriate avenues for Judges to protect
the integrity of the Commission's hearing process and parties' due process rights. 3

III.
Conclusion
For the foregoing reasons, we grant Jaxun's March 7 motion and vacate the
Commission's direction for review.

3

For instance, if a pro se litigant were being evasive in providing answers to requests for
admissions, the opposing party could file a motion to compel in accordance with 29 C.F.R.
§ 2700.59. Thereafter, if the prose litigant failed to comply with an order compelling discovery,
a Judge would have wide discretion to regulate proceedings, including "deeming as established
the matters sought to be discovered." 29 C.F.R. § 2700.59. Moreover, if the opposing party
believed that a litigant failed to allege or establish the elements of a prima facie case, that party
could file a motion for summary decision under 29 C.F.R. § 2700.67 making such an argument.

29 FMSHRC 621

Commissioner Jordan, dissenting:
For the reasons cogently stated by my colleagues, I agree with their conclusion that the
judge in this case was not authorized to require Vurnun Jaxun to secure legal representation in
his discrimination case before the Commission. However, I disagree with their ultimate decision
to vacate the direction for review and, in effect, dismiss this proceeding.
The majority's vacature of the direction of review is based in large part on the following
language in Jaxun's March 7, 2007 motion:
I hereby request that the January 17th order [the Commission's
briefing order] be set aside, the case identification WEST 2006416-DM remain the same, Chief Administrative Law Judge
Lesnick assign WEST 2006-416-DM to another administrative law
judge or preside over the case himself.
Mot. to Set Aside at 3.
Noting, in addition, that Jaxun failed to file a brief, the majority "construe[s] Jaxun's
March 7 motion as a motion to vacate the Commission's direction for review" and proceeds to
"grant" it. Slip op. at 4-5. Although my colleagues know full well that terminating appellate
review results in a dismissal of Jaxun's discrimination case, id. at 5 & n.2, they suggest that they
are simply granting Jaxun's request. However, nowhere in his motion does Jaxun ask that his
appeal be withdrawn. Indeed, Jaxun entitled his submission "Motion to Set Aside the FMSHRC
Order Dated January 17, 2007 and Continue Case Litigation" (emphasis added). To treat
Jaxun's request that a different judge hear his case as a ''voluntary" dismissal "exalt[s] artifice
above reality." See Upton v. SEC, 75 F.3d 92, 97 (2nd Cir. 1996). 1
The Commission "has generally held the pleadings of pro se litigants to less stringent
standards than pleadings drafted by attorneys." Tony M Stanley, emp. by Mgt. Consultants, Inc.,
24 FMSHRC 144, 145 n.l (Feb. 2002); see also Haines v. Kerner, 404 U.S. 519, 520-21 (1972)
(prose litigant's complaint held to less stringent standard than formal pleadings drafted by
lawyers). fu Marin v. Asarco, Inc., 14 FMSHRC 1269, 1273 (Aug. 1992), cited by the majority,
slip op. at 5, the Commission also noted that "[i]n general, courts take into account the 'special

1

To its credit, Asarco's characterization of Jaxun's motion is a much more accurate
reading of Jaxun's submission. See Asarco Br. at 3 ("In his motion, Jaxun does not address the
issues outlined by the Commission, but asked for the Commission to set aside Judge Bulluck's
order dismissing the case because the phone communications between the undersigned [counsel
for Asarco], Jaxun, and Judge Bulluck were not recorded.").
29 FMSHRC 622

circumstances of litigants who are untutored in the law.'" By construing Jaxun' s motion as a
request for dismissal of his appeal, the majority turns its back on this concept.2
The majority's dismissal is also based in part on Jaxun's failure to file a brief, slip op. at
4-5. Jaxun's brief was due on March 7; indeed, on that date, he submitted a pleading to the
Commission. He entitled it a "motion," rather than a brief. Ironically, had he simply called this
document a ''brief," instead of a motion, this rationale for the dismissal of his appeal might no
longer exist.

In any event, the Commission's rules (Commission Procedural Rule 75(a)(l), 29 C.F.R.
§ 2700. 75(a)(l )) provide that a party who files a petition for discretionary review ("PDR") may
choose not to file an opening brief. Instead, the party must notify the Commission that its
petition is to constitute its brief. Thus, our rules contemplate that we may decide an appeal
without the benefit of any additional substantive information from an appellant beyond its PDR.
Granted, Jaxun did not send the requisite notice designating his PDR as his brief. Nonetheless,
his failure to submit such a notice does not warrant the draconian sanction of dismissing his
appeal. The Commission could have issued a show cause order asking Jaxun to explain why he
did not file a brief or designate a PDR as his brief. See Broken Hill Mining, 18 FMSHRC 291
(Mar. 1996); Faith Coal Co., 18 FMSHRC 294 (Mar. 1996).

2

The majority insists that Jaxun has the right to continue his case before the judge,
although it acknowledges that he would need to re-file his discrimination complaint with the
Commission and "remedy the procedural defects that led to the dismissal." Slip op. at 5, n.2. In
Jaxun's case, the "procedural defect" leading to the dismissal was his failure to provide the judge
contact information for his legal representative. Slip op. at 1-2. The Commission has now held
that the judge was not authorized to require Jaxun to secure such representation. Slip op. at 6.
Thus, ifhe were to successfully re-file his discrimination complaint, he should be able to proceed
by representing himself in the litigation.
However, I believe that if Jaxun refiles his complaint, he may face a challenge that his
filing is untimely. The majority's ruling returns his case to the posture that it was in on
January 4, 2007, the day before he filed his petition for discretionary review. At that time his
case had been dismissed without prejudice. Slip op. at 5 & n.2. A dismissal without prejudice
leaves a party in the same legal position as if no suit had been filed, and consequently, the statute
of limitations is not tolled by the filing of the original suit. 8 James Wm. Moore et al., Moore's
Federal Practice, 41.50[7][b] ((3d ed. 2002); see also Local Union 1889, District 17, United
Mine Workers ofAmerica v. Westmoreland Coal Co., 5 FMSHRC 1406, 1410-11(Aug.1983)
(dismissal without prejudice could cause possible time limitation problems in compensation
case).
29 FMSHRC 623

I would decide this case on the merits of the issue before us and hold that the judge erred
in dismissing Jaxun's case because he failed to retain an attomey. lwould vacate the judge's
decision and remand for further proceedings. 3 Thus, because I cannot accede to the majority's
ruling in this matter, I respectfully dissent.

3

I concur with my colleagues' acknowledgment of the difficulties the judge faced in
understanding J axun' s claims, slip op. at· 5-6, and agree with them that she has procedurat
mechanisms at her disposal to alleviate this problem. Id. at 6 n.3.
29 FMSHRC 624

Distribution
Vumun Edwurd Jaxun
5357 N. Fort Yuma Trail
Tucson, AZ 85750-5930
Donna M. Vetrano, Esq.
Cole A. Wist, Esq.
Patton Boggs LLP
1801 California Street, Suite 4900
Denver, CO 80202
Administrative Law Judge Jacqueline R. Bulluck
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 625

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

August 15, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos.

v.

WEYA 2006-788-R
WEYA 2006-789-R
WEYA 2006-790-R

MARFORK COAL COMPANY, INC.
BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
DECISION
BY: Jordan and Young, Commissioners
This proceeding arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act" or "Act"). Administrative Law Judge Jerold Feldman
dismissed notices of contest filed pursuant to section 105(d) of the Act, 30 U.S.C. § 815(d), by
Marfork Coal Co. ("Marfork"). 28 FMSHRC 842 (Sept. 2006) (ALJ). For the reasons that
follow, we reverse the judge's decision.

I.
Factual and Procedural Background
Marfork, a subsidiary of Massey Energy Company, operates the Slip Ridge Cedar Grove
Mine, an underground coal mine located in Raleigh County, West Virginia. 28 FMSHRC at 847
n.3. On June 27, 2006, MSHA issued Citation No. 7257574 under Mine Act section 104(d)(l),
alleging a significant and substantial ("S&S") 1 violation of 30 C.F.R. § 75.512 for Marfork's
alleged improper maintenance of a power center. On that same day, MSHA issued Citation No.
7257568 under Mine Act section 104(a), alleging an S&S violation of30 C.F.R. § 75.517 for

1

The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.
§ 814(d)(l), which distinguishes as more serious any violation that "could significantly and
substantially contribute to the cause and effect of a ... mine safety or health hazard."

29 FMSHRC 626

inadequate insulation of cables. MSHA also issued Order No. 7257575 under Mine Act section
104(d)(l), charging Marfork with an S&S violation of30 C.F.R. § 75.360(b)(9) for an inadequate
preshift examination of the power center.
On July 10, 2006, Marfork filed a notice of contest for the three violations. 28 FMSHRC
745 (Aug. 2006) (ALJ). On July 27, 2006, the Secretary filed an answer and motion for
continuance until a civil penalty assessment was proposed. Id. In her cover letter to Chief
Administrative Law Judge Lesnick, the Secretary requested that "given the inordinate number of
contest cases being filed by this operator," the operator, not the Secretary, file periodic reports to
the judge concerning the status of the civil penalty, as is customary. Marfork did not oppose the
continuance but did oppose the requirement of providing periodic status reports to the judge. On
August 7, 2006, the case was assigned to Judge Feldman.
On August 11, 2006, the judge issued Marfork an order to show cause why the contest
proceeding should not be dismissed because it constituted a needless and duplicative
consumption of Commission resources and contravenes Commission Procedural Rule
20(e)(l)(ii), 29 C.F.R. § 2700.20(e)(l)(ii). 28 FMSHRC at 747. On September 1, 2006, Marfork
filed a response to the order Jo show cause contending that its contest should not be dismissed.
28 FMSHRC 890 (Sept. 2006) (ALJ). The Secretary responded, submitting that although she
was "unaware of any statutory provision, any procedural rule, or any case law that requires
dismissal of the operator's contest," filing notices of contest without a specific or urgent need for
a hearing was not an appropriate use of the litigation process. S. Letter (Sept. 11, 2006).
On September 27, 2006, the judge dismissed the contest proceeding. 28 FMSHRC at
84 7. He stated that the purpose of a section 105(d) contest proceeding is to adjudicate the
validity of a citation without waiting for the Secretary's proposed civil penalty. Id. at 842. The
judge reasoned that, by filing a contest "only to agree shortly thereafter to stay its contest pending
the civil penalty case, Marfork apparently does not want a disposition on the merits before the
civil penalty is proposed." Id. at -843 (emphasis in original). He found that Marfork' s response
to the show cause order did not seek an "early'' adjudication on the merits, but was instead based
on a desire to contest all S&S. violations for the purpose of initiating discovery and informal
negotiations with the Secretary. Id. at 844. The judge concluded that these were insufficient
reasons to initiate a contest because there was no need for an immediate hearing, which the judge
perceived to be a critical element. Id. at 844-45. He also determined that permitting discovery
would be counterproductive because many of the violations would not be litigated after the
Secretary proposes her penalty. Id. at 845. The judge added that a notice of contest effectively
cuts off the opportunity for settlement through informal conferences. Id. He concluded that
because Marfork lacked the intent to seek an "early'' hearing, its contest served no purpose. Id. at
846. The judge believed that the "unprecedented" filing of voluminous contests results in
needless expense and wasted effort and preparation for no legitimate reason. Id. at 845.
Marfork filed a petition for discretionary review with the Commission, which was
granted. After Marfork filed its opening brief, the Secretary moved to dismiss for mootness and
29 FMSHRC 627

to stay briefing.· On December 21, 2006, the Commission stayed the proceeding pending a
response from Marfork. Marfork filed a response to the motion to dismiss for mootness and, on
January 12, 2007, the Commission lifted the stay of briefing and took the motion to dismiss
under advisement.

TI.
Disposition
A.

Mootness

Before turning to the merits of the petition, we first address whether the proceeding
should be dismissed on the basis of mootness. The Secretary claims that the contest proceeding
has now been mooted because the Secretary has proposed, and Marfork has contested, penalties
with respect to the violations at issue.2 S. Mot. at 4-6. She alleges that every issue raised in
Marfork's appeal was predicated on the judge's dismissal of its contest proceedings pending
issuance of the Secretary's penalty proposals. .Id. The Secretary asserts that Marfork is now in
the position that it would_ be in if it were to prevail on the merits of its appeal and Marfork now is
free to engage in any discovery or settlement negotiations. Id. Marfork opposes the motion on
the basis that this issue will likely arise again every time an operator contests a citation or order
and does not seek some type of immediate review. M. Reply to Mot. at 7.
The Commission has stated that "an agency acts within its discretion in refusing to hear a
case that would be considered moot if tested under the Article Ill 'case or controversy'
requirement." Mid-Continent Res., Inc., 12 FMSHRC 949, 956(May1990) (quoting Climax
Molybdenum Co. v. Sec'yofLabor, 703 F.2d 447, 451 (10th Cir. 1983)). Although it is true that
penalty proceedings have been instituted and Marfork is free to pursue its case despite the
dismissal, this case fits within an exception to the mootness doctrine entitled "capable of
repetition, yet evading review." 13A Wright, Miller, & Cooper,Federal Practice and Procedure
§ 3533.8 (2d ed. 1984). The exception applies where "(1) the challenged action [is] in its
duration too short to be fully litigated priorto cessation or expiration, and (2) .there is a
reasonable expectation that the same complaining party will be subject to the same action again."
Padilla v. Hanft, 126 S. Ct. 1649, 1651 (2006) (Ginsburg, R., dissenting) (alteration in original).
For example, election issues are "among those most frequently saved from mootness by this
exception." National Right to Life Political Action Comm. v. Connor, 323 F.2d 684, 691 (8th
Cir. 2003). Similarly, the Commission has stated that ''when there is a substantial likelihood that
an allegedly moot question will recur, the issue remains justiciable." Mid-Continent, 12
FMSHRC at 955.
2

On August 2, 2006, the Secretary proposed a penalty for Citation No. 7257568. On
December 7, 2006, the Secretary proposed penalties for Citation No. 7257574 and Order No.
7257575. S. Mot. at 3. Marfork has contested the associated penalties, and the proceedings have
been stayed before Judge Feldman. See Docket Nos. WEVA 2006-934 and WEVA 2007-232.
29 FMSHRC 628

Based on the Commission's experience of the past few months, there is a substantial
likelihood that this scenario will be repeated. Judge Feldman has already dismissed another one
of Marfork's contest proceedings relating to its River Fork Powellton Mine. See WEVA 2006755-R (Dec. 12, 2006) (AU) (Dismissal Order). Likewise, other judges have dismissed contest
proceedings once penalty proceedings have been initiated. See, e.g., Mammoth Coal Co., WEVA
2006-759-R (Dec. 29; 2006) (ALJ) (Dismissal Order), vacated & remanded, 29 FMSHRC 46
(Jan. 2007); Pinacle Mining Co., WEVA 2006-123-R (Dec. 21,2006) (ALJ) (Dismissal Order).
In the past year,·some operators have filed numerous notices of contests and then immediately
agreed to stay them rather than proceeding to a hearing before penalties were issued. See
Aracoma Coal Co., WEVA 2006-801-R (Nov. 16, 2006) (ALJ) (Dismissal Order); 28 FMSHRC
at 844 n.l (noting that the operator filed 375 contests).
In addition, this case fulfills the other requirement for the exception to the mootness
doctrine: the time frame between the notice of contest and the penalty assessment in most cases
will not be of sufficient duration to permit review of the issue. ·Accordingly, we conclude that
the exception to mootness applies and that the question should be reviewed.

B.

Whether An Operator May Maintain A Section l05(d) Contest Proceeding When
It Does Not Seek An Immediate Hearing

Marfork argues that operators have an absolute right under section 105(d) of the Mine
Act to contest citations and orders. M. Br. at 9. It asserts that the language of the .Mine Act is
plain and unambiguous in granting this right and therefore the judge erred by interpreting section
105(d) to require that the operator request an immediate hearing. 3 Id. at 14. Marfork also
contends that the operator's procedural due process rights under section I 05(d) outweigh the
concern of alleged waste of Commission resources. Id. at 27. It also asserts that Marfork's
interest is best served by filing notices of contest so that it may begin discovery before memories
fade or witnesses re-locate. Id. at 17. Marfork submits that the judge erred in concluding that its
contest served no purpose because it was actively engaged in discovery and in moving the
proceedings forward and that it was the Secretary who sought a continuance. M. Reply Br. at 4.
The Secretary responds that review of the judge's management of cases lies within the
discretion of the Commission. S. Br. at 2. The Secretary takes no position as to whether the
judge abused his discretion in this case. Id. However, she states her belief that management of
cases before judges should be entrusted to the discretion ofjudges and should be disturbed only
for an abuse of that discretion. Id. The Secretary asserts that effective administration of justice
requires that trial courts possess the capability to manage their own affairs and be able to dismiss a
3

In this decision, we use the term "immediate hearing" to refer to a section 105(d)
hearing that is intended to take place before a hearing on any subsequent contest of the proposed
penalty assessment for the citation or order involved, See Energy Fuels Corp., 1FMSHRC299,
308 (May 1979). We interpret this term to mean the equivalent of the judge's reference in his
decision to an "early hearing." 28 FMSHRC at 842, 844.

29 FMSHRC 629

case "[f]or failure of the plaintiff to prosecute." Id. at 3-4 (citing Fed R. Civ. P. 41(b)). The
Secretary maintains that "pre-penalty'' notices of contest are not a reasonable use of the litigation
process unless the contestant has an urgent or specific need for a hearing on the underlying·
violation and that they constitute a burdensome use of litigation resources. Id. at 5-9.
The Commission has not directly addressed the statutory interpretation question posed by
this case - whether an operator's contest of a citation or order pursuant to section 105(d) may
subsequently be dismissed if the operator does not seek an immediate hearing with regard to its
contest. We now employ traditional principles of statutory interpretation to resolve that issue.
The first inquiry in statutory construction is ''whether Congress has directly spoken to the
precise question at issue." Chevron U.S.A. Inc. v. Natural Res. Defense Council, Inc., 467 U.S.
837, 842 (1984); Thunder Basin Coal Co., 18 FMSHRC 582, 584 (Apr. 1996). If a statute is clear
and unambiguous, effect must be given to its language. Chevron, 467 U.S. at 842-43. Accord
Local Union No. 1261, UMWA v. FMSHRC, 917 F.2d42, 44 (D.C. Cir. 1990).4 If, however, the
statute is ambiguous or silent on a point in question, a second inquiry, commonly referred to as a
"Chevron Jr analysis, is required to determine whether an agency's interpretation of a statute is a
reasonable one. See Chevron, 467 U.S. at 843-44; Thunder Basin, 18 FMSHRC at 584 n.2.
Deference is accorded to "an agency's interpretation of the statute it is charged with administering
when that interpretation is reasonable." Energy West Mining Co. v. FMSHRC, 40 F.3d 457, 460
(D.C. Cir. 1994) (citing Che\lroli, 467 U.S. at 844). The agency's interpretation of the statute is
entitled to affirmance as long as that interpretation is one of the permissible interpretations the
agency could have selected.· Chevron, 467 U.S. at 843; Joy Technologies, Inc. v. Secy ofLabor, ·
99 F.3d 991, 995 (10th Cir. 1996), cert. denied, 520 U.S. 1209 (1997).
Turning to the first inquiry, "in ascertaining the plain meaning of the statute, the court
must look at the particular statutory language at issue, as well as the language and design of the
statute as a whole." K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988) (citations omitted).
Traditional tools of construction, including examination of a statute's text and legislative history,
may be employed to determine whether "Congress had an intention on the precise question at
issue," which must be given effect. Coal Employment Project v. Dole, 889 F.2d 1127, 1131 (D.C.
Cir. 1989) (citations omitted).
Section 105, subsections (a) and (d), sets forth the procedures for contesting citations,
orders, and penalties under the Act. The Commission has historically considered these provisions
together. Energy Fuels Corp., 1FMSHRC299, 301(May1979) (analyzing section 105(a) and
105(d) together rather than in isolated fashion); Quin/and Coals, Inc., 9 FMSHRC 1614, 1620
(Sept. 1987) {stating that "the contest provisions of section 105 are an interrelated whole").

4

The examination to determine whether there is such a clear Congressional intent is
commonly referred to as a "Chevron analysis. Thunder Basin, 18 FMSHRC at 584; Keystone
Coal Mining Corp., 16 FMSHRC 6, 13 (January 1994).

r

29 FMSHRC 630

Subsection (a) lays ·out the framework for contesting violations after the penalty has been
proposed. It provides in relevant part:

If, after an inspection or investigation, the Secretary issues a citation
or order under section 104, he shall, within a reasonable time after the
termination of such inspection or investigation, notify the operator by
certified mail of the civil penalty proposed to be assessed under section
1 lO(a) for the violation cited and that the operator has 30 days within which
to notify the Secretary that he wishes to contest the citation or proposed
assessment of penalty. A copy of such notification shall be sent by mail to
the representative of miners in such mine. If, within 30 days from the
receipt of the notification issued by the Secretary, the operator fails to
notify the Secretary that he intends to contest the citation or the proposed
assessment of penalty, and no notice is filed by any miner or representative
of miners under subsection (d) of this section within such time, the citation
and the proposed assessment of penalty shall be deemed a final order of the
Commission and not subject to review by any court or agency.
30 U.S.C. § 815(a).
Subsection (d) provides for contesting orders and citations prior to the proposed penalty
assessment. It provides in relevant part:

If, within 30 days of receipt thereof, an operator of a coal or
other mine notifies the Secretary that he intends to contest the
issuance or modification of an order issued under section 104, or
citation or a notification of proposed assessment of a penalty issued
under subsection (a) or (b) of this section, or the reasonableness of
the length of abatement time fixed in a citation or modification
thereof issued under section 104, or any miner or representative of
miners notifies the Secretary of an intention to contest the issuance,
modification, or termination of any order issued under section 104,
or the reasonableness of the length of time set for abatement by a
citation or modification thereof issued under section 104, the
Secretary shall immediately advise the Commission of such
notification, and the Commission shall afford an opportunity for a
hearing ... and thereafter shall issue an order, based on findings of
fact, affirming, modifying, or vacating the Secretary's citation,
order, or proposed penalty, or directing other appropriate relief ...
The Commission shall take whatever action is necessary to expedite
proceedings for hearing appeals of orders issued under section 104.
30 u.s.c. § 815(d).
29 FMSHRC 631

Based on our analysis of the statutory language and legislative history, we agree with the
judge's conclusion that Congress did not directly speak to the precise issue involved here. 28
FMSHRC at 846. Nowhere in section 105(d) did Congress include language that, on the one
hand, requires that an operator seek an immediate hearing or, on the other hand, states that a
contest may be filed and maintained regardless of whether an immediate hearing is sought.
While, as the Commission concluded in Energy Fuels, 1 FMSHRC 299, Congress gave operators
the right to file a contest of any citation or order within 30 days, it was silent on whether the
operator must subsequently seek an immediate hearing or at least oppose any effort by the
Secretary to delay the ·hearing. 5 Likewise, the legislative history of the Mine Act is not clear as to
whether a section 105(d) proceeding is exclusively an immediate remedy for operators who wish
to go forward before the penalty is proposed. S. Rep. No. 95-181, at 69 (1977); S. Conf. Rep. No.
95-461, at 15, 18 (1977), both reprinted in Senate Subcomm. on Labor, Comm. on Human Res.,
95th Cong., Legislative History ofthe Federal Mine Safety and Health Actof 1977, at 657; 1293,
1296 (1978).
Where Congress has not spoken on an issue, the reviewing body is to determine whether
the interpretation of the agency charged with administering the statute is a reasonable one.
Chevron, 467 U.S. at 843-44. The Commission is clearly charged with administering the
provisions of section 105(a) and 105(d), which set forth the procedures for contesting, before the
Commission, the enforcement actions of the Secretary and the manner in which hearings shall be
conducted before the Commission. Commission administrative law judges are responsible for
presiding over proceedings initiated under section 105(a) or section 105(d) and making procedural
or substantive rulings which resolve those proceedings. 30 U.S.C.§ 823(d)(l). Moreover, the
Commission itself is authorized to review the judges' final decisions to determine, inter alia,
whether the decisions are."contrary to law or to the duly promulgated rules or decisions of the
Commission." 30 U.S.C. § 823(d)(2)(A)(ii). Similarly, the Supreme Court, in Thunder Basin
Coal Co. v. Reich, 510 U;$. 200, 214 (1994), stated that the Commission ''was established as an
independent review body to develop 'a uniform and comprehensive interpretation of the Mine
Act"' (quoting Hearing on the Nomination of Members of the Federal Mine Safety and Health
5

Although the last sentence of section 105(d) mentions expedited proceedings being
carried out in some situations, it does not directly address the question posed here.· That sentence
states: "The Commission. shall take whatever action is necessary to expedite proceedings for
hearing appeals of orders issued under section 104." 30 U.S.C. § 815(d). fu other words, while
the Commission is to take ''whatever action is necessary'' to expedite proceedings involving
section 104 orders, the language does not state that all such proceedings must necessarily be
expedited or that a particular proceeding must be expedited even though an operator may not
desire such expedition. fu addition, it is significant that the language in question applies only to
"orders issued under section 104." Even if the language could be read to require that all section
105(d) contests of section 104 orders must be expedited, the language is silent as to contests of
section 104 citations. Thus, the last sentence cannot be read to state directly that expedited
proceedings must be held for all section 105(d) contests.

29 FMSHRC 632

Review Comm'n before the Senate Comm. on Human Res., 95th Cong., 1 (1978)). Certainly, the
Commission is fully empowered to interpret the Mine Act with regard to the management of its
own cases and the procedures to be followed by litigants before it.
Moreover, the question of how the procedures set forth in sections 105(a) and 105(d) are
to mesh and how the Commission will conduct hearings involves a policy question. Chevron, 467
U.S. at 845, 865-66 (reasoning that deference is owed to the reasonable policy choices committed
to an agency's care by statute). The Commission is uniquely qualified to establish that policy, and
its policy choices are to receive deference. Congress recognized this policy-making role in section
113(d)(2)(B) of the Act, which provides, among other things, that.the Commission may sua
sponte grant review of cases where ''the decision may be contrary to law or Commission policy or
... a novel question of policy has been presented.''6 30 U.S.C. § 823(d)(2)(B).
Although the Commission has not addressed the precise issue of whether an operator may
utilize section 105(d) when it is not seeking an immediate hearing on the merits, in Energy Fuels,
1 FMSHRC 299, the Commission addressed whether an operator could immediately contest a
citation under section 105(d) of the Mine Act. Answering that question in the affirmative, the
Commission in dicta stated that if an operator "lacked a need for an immediate hearing, we would
expect him to postpone his contest of the entire citation until a penalty is proposed." Id. at 308.
The Commission further stated that "[ e]ven if he were to immediately contest all of a citation but .
lacked an urgent need for a hearing, we see no reason why the contest of the citation could not be
placed on the Commission's docket but simply continued until the penalty is proposed, contested,
and ripe for hearing." Id. Furthermore, in Quin/and Coals, 9 FMSHRC at 1621, the Commission
determined that failure to seek an immediate contest of an order containing an unwarrantable
failure finding did not preclude an operator from challenging the special finding in a subsequent
penalty proceeding. There, the Commission stated that the statutory scheme set forth in section
105 for review of citations, orders and proposed assessment of civil penalties "[g]enerally ...
affords the operator two avenues of review." Id. at 1620.
Consistent with the Commission's historical construction of section 105 to encourage
substantive review rather than to foreclose it (Quinland Coals, 9 FMSHRC at 1620), we interpret
section 105 to permit two avenues of review. This interpretation allows operators to file contests
of citations and orders before related penalties are proposed even if there is no need for immediate
review of the citations and orders. This interpretation also fully accords with the Commission's
reasoning in Energy Fuels that even if an operator "lacked an urgent need for a hearing, we see no
reason why the contest of the citation could not be placed on the Commission's docket but simply
6

We note that the Secretary has not argued in this case that her interpretation of sections
105(a) and 105(d) would be entitled to special deference. Additionally, she has not argued that
she is to play a policy-making role under those provisions. In fact, the Secretary has
acknowledged the Commission's role in this area by stating that "review of judges' case
management decisions is committed to the discretion of the Commission." S. Br. at 2.

29 FMSHRC 633

continued until the penalty is proposed." 1 FMSHRC at 308. It is also consistent with the text of
section 105(d) in that there is no language·in that subsection requiring that an operator seek an
immediate hearing on a citation or order in order to maintain a contest proceeding. ·.
C.

Whether The Judge Abused His Discretion By Dismissing The Notices Of
Contest

Although the Mine Act does provide for two avenues of review under sections 105(a) and
105(d), we recognize that a judge possesses the power to manage and control matters pending
before him, which includes the authority to dismiss a case under appropriate circumstances. See
29 C.F.R. § 2700.55 (Powers of Judges). ·It is a bedrock principle that effective administration of
justice requires that judges possess the capability to manage their own affairs and that the
authority to order dismissal is a necessary component of that capability. Link v. Wabash R.ll.. Co,
370 U.S. 626, 630~31 (1962); Chambers v. NASCO, Inc., 501U.S.32, 43 (1991). Similarly, Rule
41 (b) of the Federal Rules of Civil Procedure authorizes a trial court to dismiss an action "[fjor ·
failure of the plaintiff to.prosecute ...." 7 Although an operator has a presumptive right to bring
and maintain a contest proceeding under section 105(d) of the Mine Act, ajudge retains the
authority to manage and control that contest proceeding consistent with the statutory scheme and
the requirements of due process. Thus, there may be extreme circumstances where an action or
inaction on the part of an operator will warrant a judge's dismissal of a section 105(d) contest
proceeding on non-substantive grounds.
The Commission has set forth its standard of review of pre-trial rulings, including the
dismissal of cases, as follows: ·
[T]he Commission cannot merely substitute its judgment for that of
the administrative law judge , . . . The Commission is required,
however, to determine whether the judge correctly interpreted the
law or abused his discretion and whether substantial evidence
supports his factual findings.

Black Butte Coal Co., 25 FMSHRC 457, 459-60 (Aug. 2003); Asarco, Inc., 12 FMSHRC 2548,
2555 (Dec. 1990). ·Applying an abuse of discretion standard is consistent with the discretion
accorded judges in matters related to the conduct of a trial. Medusa Cement Co., 20 FMSHRC

7

Commission Procedural Rule l(b), 29 C.F.R. § 2700.l{b), provides:
On any procedural question not regulated by the Act, these
Procedural Rules, or the Administrative Procedure Act ... , the
Commission and its Judges shall be guided so far as practicable by the
Federal Rules of Civil Procedure and Federal Rules of Appellate
Procedure.
29 FMSHRC 634

144, 147 (Feb. 1998). Additionally, any factual determinations made in arriving at the judge's
conclusion are subject to substantial evidence review. Black Butte, 25 FMSHRC at 460. 8
Applying this standard of review, we conclude that the judge abused his discretion in
dismissing Marfork' s contest proceeding. The judge's decision contains a number of statements
that are not supported by the record. The judge termed the operator's filing of notices of contest
as a "folly'' and as "serv[ing] no purpose." 28 FMSHRC at 845. ·However, the record reveals that
Marfork was moving forward in the case before the judge dismissed its notices of contest.
M. Reply Br. Exs. A & B. By that time, Marfork had timely responded to the Secretary's
discovery request and had submitted its own. It is also highly significant that the Secretary, not
Marfork, sought the continuance. Dismissing an operator's case because the operator agreed to a
continuance sought by the Secretary strikes us as unreasonable.

In addition, Marfork provided two reasons for going forward with the contest: initiating
discovery and informal negotiations with the Secretary. 28 FMSHRC at 844. We conclude that
initiating discovery and settlement negotiations are valid reasons to bring and maintain a section .
105(d) contest proceeding. The judge's rationale for discounting Marfork's need for discovery
before a penalty proceeding is circular and defective. The judge stated that he would prohibit
discovery in the contest and then concluded, as a result, that Marfork's discovery anq contest
would serve no purpose. Id. at 845. With respect to settlement negotiations, he determined that
contests hinder settlement opportunities based on his belief that the contest precludes the
availability of informal MSHA safety settlement conferences. Id. While this may be true as to
one settlement avenue, it does not mean that all settlement discussions will be prevented because
of a contest filing. We can foresee that a contest proceeding and its consequent ongoing discovery
could actually encourage more rapid settlements as additional facts becon:ie known in a case. In
sum, we determine that the judge abused his discretion in dismissing the contest proceedings and,
therefore, we reverse his decision. 9

8

When reviewing an administrative law judge's factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(ij. "Substantial evidence" means '"such relevant evidence. as a reasonable
mind might accept as adequate to support [the judge's] conclusion.'" Rochester & Pittsburgh
Coal Co., 11FMSHRC2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
9

The judge separately relied on Commission Procedural Rule 20(e), 29 C.F.R.
§ 2700.20(e), to support his position that Marfork's contests must be dismissed because it did not
seek immediate relief 28 FMSHRC at 845. Rule 20(e) sets forth the requirements for notices of
contest and requires a "short and plain statement" of the party's position with respect to each
pertinent issue of law and fact and the relief requested by the party. Although Marfork did not
show a need for an immediate hearing, a need for an immediate hearing is not a specific
requirement under Rule 20(e). Thus, we hold that Rule 20(e) does not provide an independent
basis for dismissing the contests.
29 FMSHRC 635

Nevertheless, we are cognizant of the concerns about administrative burdens that are
raised by the judge Ui this case. The Commission must accommodate the operator's presumptive
right to contest citations and orders under section 105(d) while not burdening the administrative
hearing process with multiple cases that may never go to hearing once civil penalties are
proposed. The Commission bears the sole responsibility for managing its caseload, 30 U.S.C.
§ 823(d)(2), and· establishing internal procedures to ensure that cases are handled efficiently.
Accordingly, the Commission takes the opportunity provided in this case to set forth a uniform .
policy for the handling of section 105(d) contests, which should alleviate most, if not all, of the
concerns raised by this case.
The Chief Administrative Law Judge will automatically stay all section 105(d) contests
until their accompanying civil penalties are proposed by the Secretary. At that point, the initial
contest and civil penalty proceedings will be consolidated and then assigned to a judge for
appropriate disposition. This procedure is in line with the commonsense approach setforlh in
Energy Fuels, 1 FMSHRC at 308. Ifart operator desires an immediate hearing prior to a proposed
assessment of penalty or believes other specific actions should be taken in the contest proceeding,
the operator is free to move the Chief Administrative Law Judge to lift the automatic stay. If the
operator provides a sufficient reason for lifting the stay, the case will be assigned to a judge and
proceed to hearing.

m.
Conclusion
For the foregoing reasons, we deny the Secretary's motion to dismiss on mootness
grounds. In addition, we reverse the judge's dismissal of the contest proceedings and reinstate the
notices of contest. The contest proceedings will be consolidated with the associated proposed
penalty proceedings and proceed pursuant to the Commission's Procedural Rules.

29 FMSHRC 636

Chairman Duffy, concurring,
I agree with my colleagues that this proceeding should not ,he dismissed for mootness and
that the question presented should be addressed, notwithstanding the fact that the Secretary had
filed a petition for civil penalties subsequentto Marfork's filing of its petition for review of the
judge's dismissal. This case presents issues fundamental to the Commission's administration of
contest proceedings under section 105 of the Mine Act, issues that have arisen in other cases and
that will undoubtedly continue to arise until the Commission decisivelyacidresses them.
I further agree with my colleagues that the judge erred in dismissing Marfork's contests of
the citations issued to the operator on June 27, 2006, and I, too, would reinstate them and
consolidate them with the proposed civil penalty proceedings. I do so, however, on less qualified
grounds: my reading of section 105. of the Mine Act leads nie to conclude that mine operators
have an unalloyed right to contest citations and orders issued under section 104 of the Mine Act
without having to wait for the Secretary's proposed penalty, and that right cannot be 8ubsequently
infringed by the desire of the Commission or its judges to manage the Commission's docket.
Section 105 of the Mine Act is somewhat unwieldy inasmuch as it provides separately for
the contesting of citatjons, orders, and proposed assessments of ci\ril penalties under subsection
(d), and the contesting of civil penalties assessed for citations and orders under subsection (a). In
light of this seeming bifurcation and duplication of contest rights, the Commission has held that
section 105 must be considered as "an interrelated whole." Quin/and Coals, Inc., 9 FMSHRC
1614, 1620 (Sept. 1987). What is more, the Commission has gone on to conclude, correctly in my
view, that the design of section 105 is such that operators are provided ''two avenues of review."
Id. Ap. operator can immediately contest the Secretary's enforcement action by filing a notice of
contest of the citation or order, or the operator can await the Secretary's proposed penalty and
contest the penalty and the underlying enforcement action upon which it is based. See UMWA v.
Maple Creek Mining, Inc., 29 FMSHRC _ , slip op. at 9, No. PENN 2002-23-C (July 13, 2007)
("we conclude that a section 104(b) withdrawal order may be contested under section 105(a) in a
civil penalty proceeding regardless of whether it was separately contested under section 105(d). ").
Where I depart from my colleagues is that I find that the Act provides an operator the right
to file contests under both subsections (a) and (d) without qualification and that the Commission
and its judges may not abridge that right.
In addition to those circumstances set forth by my colleagues as justifying the filing of prepenalty contests, i.e., initiating discovery or fostering settlement negotiations, there are other
circumstances where such contests may be appropriate. The operator may believe that doing so
may speed the assessment process so that the matter can be resolved more promptly. 1 Likewise,

1

Section 105(a) directs the Secretary to issue a proposed penalty "within a reasonable
time" after a citation or order is issued. According to the D.C. Circuit Court of Appeals, it is
essentially the Secretary, not the Commission, and certainly not the operator who determines
29 FMSHRC 637

there may be a fundamental difference of opinion between the operator and the issuing inspector
as to the interpretation or application of the mandatory standard giving rise to the citation or order
at issue, and the operator may wish to resolve the dispute before the standard is cited again and
potentially costly and unnecessary abatement is ordered. In any event, the operator's motivation is
irrelevant since my reading of section 105 clearly grants the operator the right to contest a citation
or order immediately, at' the time the penalty is proposed, or at both times. While the filing of an
initial contest prior to the proposed penalty may not always be necessary or even advisable, it is,
by the unequivocal terms of the Mine Act, an operator's fully authorized right to do so.
Accordingly, I would be most hesitant to suggest that the right can be abridged for any reason, let
·
alone the one proffered below.
I agree with my colleagues that the Commission by its own internal mechanisms can
address those concerns regarding case management raised by the judge in support of his order of
dismissal, and I fully endorse the procedures set forth at page 11 of their opinion. Indeed, those
very procedures precfode any need tO leave open the possibility for dismissal of operator contests
for other speculative, "non-substantive grounds" in the future.

In sum, the right of operators to bring contests of citations and orders prior to the
Secretary's institution of civil penalty proceedings is absolute and cannot bend to the
administrative prerogatives of the Commission and its judges.

Michael F. Duffy, Chairman

what time is "reasonable" for purposes of section 105(a). Sec '.Y ofLabor v. Twentymile Coal
Co., 411 F.3d 256, 261-62 (D.C. Cif. 2005). Therefore, a contest of a citation may spur the
proposal of a penalty if delays in the assessment process are anticipated.

29 FMSHRC 638

Distribution
W. Christian Schumann, Esq.
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor West
Arlington, VA 22209-2247
Robert H. Beatty, Jr., Esq.
Dinsmore & Shohl, LLP
215 Don Knotts Blvd., Suite 310
Morgantown, WV 26501
Jennifer K. Swartz, Esq.
Dinsmore & SHohl, LLP
255 E. 5th Street, Suite 1900
Cincinnati, OH 45202
Administrative Law Judge Jerold Feldman
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC639

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

August 15, 2007
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2007-582
A.C. No. 46-07273-93168

v.
INDEPENDENCE COAL COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On June 25, 2007, the Commission received from
Independence Coal Company ("Independence") a motion seeking to reopen a penalty assessment
that had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On or about July 11, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued to Independence proposed penalty assessment No. 93168,
which covered approximately 80 citations or orders. Independence paid the penalties for most of
the citations and orders by a check dated July 27, 2006. In its motion, Independence alleges that
it had intended to contest the proposed penalty assessments for Order/Citation Nos. 7233011,
7246280, 7246281 and 7245680, and that its safety director had faxed the assessment form to
counsel who were handling civil penalty matters. Independence asserts that, due to problems
with the fax transmission, the assessment form was not received by counsel and the contests of
the four proposed penalty assessments were not submitted. Independence further alleges that it
learned of this inadvertence in February 2007, when its safety director received an invoice from

29 FMSHRC 640

MSHA indicating that an outstanding balance was due on the four violations. In response, the
Secretary states that she does not oppose reopening the proposed penalty assessment.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found gwdance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR., 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Independence's request, in the interests ofjustice, we remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
for Independence's failure to timely contest the penalty proposal and whether relief from the final
order should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Michae~

29 FMSHRC 641

Distribution
Carol Ann Marunich, Esq.
Dinsmore & Shohl, LLP
215 Don Knotts Blvd., Suite 310
Morgantown, WV 26501
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 642

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

July 5, 2007
CNIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 2007-17-M
A. C. No. 41-04184-96923

v.
Eagle #2

CSA MATERIALS, INC.,
Respondent

DECISION
Appearances: Michael D. Schoen, Esq., Office of the Solicitor, U.S. Department of Labor, ·
Dallas, Texas, for Petitioner;
Tony Vinson, Safety Director, CSA Materials, fuc., San Angelo, Texas, Pro Se,
for Respondent.
Before:

Judge Hodgdon

This case is before me on a Petition for Assessment of Civil Penalty brought by the
Secretary of Labor, acting through her Mine Safety and Health Administration (MSHA), against
CSA Materials, hie., pursuant to section 105 of the Federal Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. § 815. The petition alleges two violations of the Secretary's mandatory
health and safety standards and seeks a penalty of$494.00. A hearing was held in San Angelo,
Texas. For the reasons set forth below, I modify one citation, vacate the other, and assess a
penalty of$60.00.

Back&round
. CSA Materials operates the Eagle #2 mine near Del Rio, Texas. The company mines
crushed limestone which is sold for road construction or as aggregate for asphalt plants. The
mine employed an average of ten employees in 2005.
MSHA fuspector Emilio Perales conducted a regular, semi-annual inspection of the mine
beginning on June 20, 2006. He concluded the inspection the next day. During the inspection,
he issued two citations, Nos. 6263615 and 6263616, under section 104(a) of the Act, 30 U.S.C.
§ 814(a), which were contested at trial.

29 FMSHRC 643

Findin&s of Fact and Conclusions of Law

Citation No. 6263615
This citation alleges a violation of section 56.1421 l(b) of the Secretary's regulations, 30
C.F.R. § 56.1421 l(b), because:
A service man was observed standing under the boom of
the 980G Caterpillar Front-End Loader[,] Serial# 2KR01365[,]
while servicing the loader. The boom was in the raised position
and was not blocked or secured from accidental lowering. The
bucket was at full tilt with the teeth on the ground. The service
man is exposed to accidental lowering of the boom. Also, the
loader was not blocked or secured to prevent [it] from rolling.
(Pet. Ex. 1.) Section 56.14211 (b) provides that: "Persons shall not work on top of, under, or
work from a raised component of mobile equipment until the component has been blocked or
mechanically secured to _prevent accidental lowering. The equipment must also be blocked or
secured to prevent rolling."
Inspector Perales testified that he observed a miner working under the boom of the frontend loader, the arms of which were raised with the bucket resting on its teeth on the ground, and
that there was nothing blocking or mechanically securing the boom to prevent it from
accidentally lowering on the miner. (Tr. 24.) A picture that the inspector took of the situation
corroborates his testimony. (Pet. Ex. 3.) The loader was on a level, paved surface. (Tr. 53.)
Inspector Perales stated that "a failure of the hydraulic system could cause the boom to lower."
(Tr. 25-26.) The violation was terminated by lowering the bucket and the boom to the ground.
(Tr. 29.) The Secretary did not present any evidence as to whether the loader was blocked or.
secured to prevent rolling.
It is undisputed that the boom arms were not blocked or mechanically secured.
Nonetheless, the Operator argued that because the loader was on level ground, with the motor off
and the bucket resting on the ground, the bucket arms were mechanically secured ag~st
accidental lowering by the bucket. (Tr. 150-52.) Inspector Perales testified, however, that with
the type of front-end loader in use, the bucket resting on the ground would not prevent the arms
from accidentally lowering. (Tr. 79-80.) Accordingly, I conclude that the Respondent violated
the regulation as alleged, except for the words: "Also, the loader was not blocked or secured to
prevent rolling."

Significant and Substantial

The inspector found this violation to be "significant and substantial." A "significant and
substantial" (S&S) violation is described in section 104(d)(l) of the Act, 30 U.S.C. § 814(d)(l),
29 FMSHRC 644

as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." A violation is properly designated S&S
"if, based upon the particular facts surrounding that violation, there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature."
Cement Division, National Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981)
In Mathies Coal Co., 6FMSHRC 1 (Jan. 1984), the Commission enumerated four criteria
that have to be met for a violation to be S&S. See also Buck Creek Coal, Inc. v. FMSHRC, 52
F.3d 133, 135 (7th Cir. 1995); Austin Power, Inc. v. Secretary, 861 F.2d 99, 103-04 (5th Cir.
1988), aff'g Austin Power, Inc., 9 FMSHRC 2015, 2021(Dec.1987) (approving Mathies
criteria). Evaluation of the criteria is made in terms of"continued normal mining operations."
US. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984). The question of whether a
particular violation is S&S must be based on the particular facts surrounding the violation.
Texasgulf, Inc., 10 FMSHRC 498 (Apr. 1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC
2007 (Dec. 1987).
In order to prove that a violation is S&S, the Secretary must establish: (1) a violation of a
safety standard; (2) a distinct safety hazard contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to willresult in an injury; and (4) a reasonable likelihood
that the injury will be of a reasonably serious nature. Mathies, 6 FMSHRC at 3-4. In this case, a
violation of a safety standard has already been established. With regard to the second factor,
Inspector Perales testified that the accidental lowering of the boom could result in a fatal injury.
(Tr. 25.) Consequently, I conclude that the first two criteria have been established.
As is frequently the case in determining whether a violation is S&S; it is the third
criterion which is at issue. In a prior Commission case, Holt Company.ofTexas, 22 FMSHRC
196 (Feb. 2000) (ALJ), a miner died ''when the bucket of a Caterpillar 990 front end loader
collapsed pinning him between the lift arms and the main body of the loadet." In that case, the
miner "had been working on the main hydraulic valve assembly of the loader but failed to block
the lift arms prior to disengaging the hydraulic lines." Id. Thus, it is clear that a failure of the
hydraulic system could result in a fatal injury.
In this case, the miner under the boom was "either changing or adding oil to the front
differential." (Tr. 25.) He was.not working on the hydraulic system or on anything that might
affect the hydraulic system. It further appears, that absent a failure of the hydraulic system,
lowering of the boom was prevented by the way the bucket was resting on the ground. I find
that, in these circumstances, the chance of a spontaneous failure of the hydraulic system was
unlikely and, therefore, that there was not a reasonable likelihood that the hazard contributed to
would result in an injury. Accordingly, I conclude that the violation was not "significant and
substantial" and the citation will be so modified .

29 FMSHRC 645

CitationNo. 6263616
This citation charges a violation of section 56.12001, 30 C.F.R. § 56.12001, in that:
The disconnect box for the #11 conveyor belt (2704) had a
fuse that did not have the correct capacity. The box powers a 15
HP motor which should have 40 amp fuses and instead it had two
(2) 50 amp fuses and one (1) 40 amp fuse. This condition exposes
a person to possible electrical hazard.
(Pet. Ex. 2.) Section 56.12001 provides that: "Circuits shall be protected against excessive
overload by fuses or circuit breakers of the correct type and capacity."
fuspector Perales testified that he observed some fuses next to the disconnect box for the
number 11 conveyor belt, so he asked that the box be opened. (Tr. 31.) He saw three fuses in
use in the box, two 50 amp fuses and one 40 amp fuse. {Tr. 32.) A 15 horsepower motor
operated the conveyor belt. (Tr. 34.) The inspector said that in determining whether a violation
existed, he called "our electrical supervisor or electrical inspector for the San Antonio field office
and ... discussed it with him." {Tr. 36.) He related that:
In conferring with our electrical inspector and using the
19;2 amperage reading off of the actual motor itself ... times 125
percent of the NEC percentage that is used, it comes up with 24
volts. And in looking at any charts for this particular motor and at
those amps, it is a 30 amp fuse that is used for that particular
motor. And then if you take into account the full load capacity of
·19.2 amperage, times 175 percent, which is your full load, it comes
up to 33.6 amps. And that is the determination ofthe 40 amp fuse.
{Tr. 37.) He stated that: ''The 125 percent represents the full load of the circuit, and the 175
percent represents the full current of the circuit." (Tr. 40.) Also introduced into evidence was a
"Motor Circuit Protection" chart which indicates that the National Electrical Code (NEC)
recommends a 40 amp ,fuse as the maximum for general application involving a 15 horsepower
motor. (Pet. Ex. 6.) The inspector testified that he also used this chart in concluding that 40 amp
fuses should have been in use in the disconnect box. (Tr. 41-42.)
Inspector Perales further testified that the 50 amp fuses were not appropriate because they
would not "allow the system to ground itself or kick itself out due to the higher amp or fuse
rating. Which ... could lead to excessive heat in the wiring system. It could lead to a fire
hazard, arching hazard. Or because of the deterioration of the insulation to the wire, it could lead
to shock hazard also." (Tr. 43.) Finally, the inspector related that the citation was terminated the
next day when the company's electrical contractor came to the mine, reviewed the situation,

29 FMSHRC 646

determined that 40 amp fuses were the correct type for the disconnect box, and installed them.
{Tr. 44.)
Robert W. White testified for the Respondent. He was an MSHA Inspector and was
Supervisory Inspector in the San Antonio, Texas, office at the time of his retirement in 1998.
{Tr. 94.) He now operates Safety Assessment Services which works ''with the mining
community on training, electrical ground testing, first aid, CPR, safety audits." {Tr. 94.) He
stated that Jim Smiser, an MSHA certified electrical inspector, works part-time for his company.
{Tr. 100.) He acknowledged that he did not know how to calculate the correct fuse size, but
stated that he relied on Mr. Smiser's calculations. {Tr. 126-28.)
Some pages from the ''DeWalt Electrical Professional Reference" were introduced into
evidence, which Mr. White testified indicated that a 52 amp fuse was the proper size fuse for the
disconnect box. {Resp. Ex. 2 at 2; Tr. 112.) He did notknow why there was a difference
between the NEC chart and the DeWalt chart as to fuse size. {Tr. 132.)
To sum up the evidence on this citation, almost of all of it-is hearsay. Inspector Perales
issued the citation based on his discussions with the MSHA electrical inspector and testified
based on what the electrical inspector told him. He seemed to have little electrical knowledge .
himself. For instance, he could not explain the difference between "general application" and
"heavy start" on the Motor Circuit Protection chart he testified concerning. {Tr. 80, Pet. Ex. 6.)
The MSHA electrical inspector did not testify. Similarly, Mr. White relied on Mr. Smiser, his
electrical expert, but Mr. Smiser did not testify. Finally, the inspector testified that the operator's
electrical contractor determined that 40 amp fuses were the appropriate size for the disconnect
box, but the contractor did not testify.
This citation demanded expert testimony. None was offered. 1 The gravamen of this
violation is protecting the circuit against excessive overload. No evidence was presented on what
constituted an excessive overload. No evidence was presented whether a 10 amp difference
between a 40 amp fuse and a 50 amp fuse permitted an excessive overload on the circuit. Indeed,
the chart relied on by the Secretary indicated that a 45 amp fuse was appropriate for "heavy
start," so the difference may only be five amps. (Pet. Ex. 6~) On the other hand, the
Respondent's evidence seemed to show that there was no overload at·aIL Unfortunately, no one
could explain the difference between the charts, whether both were correct, neither was correct,
or one was more reliable than the other.

1

Prior to his testifying, the Respondent offered Mr. White as an expert witness on this
citation and I overruled the Secretary's objection to him so testifying. {Tr. 95, 101.) However,
after reviewing his testimony, it is obvious that he is not an expert. Therefore, I reconsider my
previous ruling and hold that he was not testifying as an electrical expert. Clearly, Inspector
Perales was not an expert either.
29 FMSHRC 647

As always, the burden was on the Secretary to prove this violation by a preponderance of
the evidence. She has failed to do so. Accordingly, the citation will be vacated.

Civil Penalty Assessment
The Secretary ha8 proposed a penalty of $247.00 for Citation No. 6263615. However, it
is the judge's independent responsibility to determine the appropriate amount of penalty in
accordance with the six penalty criteria set out in section l lO(i) of the Act, 30 U.S.C. § 820(i).
Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1151 (7th Cir. 1984); Wallace Brothers, Inc;,
18 FMSHRC 481, 483-84 (Apr. 1996).

In connection with the penalty criteria, the parties stipulated that in 2005 the Operator
employed an average of ten miners; who worked 34,246 hours and that the assessment of civil
penalties would not affect the company's ability to remain in business. (Jt. Ex. 1 at 2.) From
this, I conclude that CSA Materials is a relatively small operation and that any penalty assessed
will not adversely affect its ability to continue operating. From its "Assessed Violation History
Report," I find that the operator has a better than average history of previous violations. (Pet. Ex.
7.) I further find that the company demonstrated good faith in rapidly abating the violations after
·being notified of them.
With regard to the violation's gravity, I find that while it could have resulted in a fatality,
the chances of that happening in this case were unlikely, so the violation was not as serious as it
could have been. Finally, I agree with the inspector that the negligence of the operator in
committing this violation was "low." (Pet. Ex. J;)
Taking all of these factors into consideration, I conclude that a penalty of $60.00 is
appropriate for the violation.

Order
In view of the above, Citation No; 6263615 is MODIFIED by changing the likelihood of
injury from "Reasonably Likely" to "Unlikely" and the "Significant and Substantial" designation
from "Yes" to ''No" and is AFFIRMED as modified. Citation No. 6263616 is VACATED.
CSA Materials, Inc., is ORDERED TO PAY a civil penalty of $60.00 within 30 days of
the date of this decision.

~i!ff~

Administrative Law Judge

29 FMSHRC 648

Distribution:
Michael D. Schoen, Esq., Office of the Solicitor, U.S. Department of Labor, 525 South Griffm
St., Suite 501, Dallas, TX 75202
Tony Vinson, Safety Director, CSA Materials, Inc., P.O. Box 60693, San Angelo, TX 76906

29 FMSHRC 649

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

July 6, 2007
CONTEST PROCEEDING

POWDER RIVER COAL, LLC,
Contestant

Docket No. WEST 2006-514-R
Citation No. 7610111; 7/18/2006

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

North Antelope Rochelle Mine
Id. No. 48-01353

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CNIL PENALTY PROCEEDING
Docket No. WEST 2007-197
A.C. No. 48-01353-106519

v.
North Antelope Rochelle Mine
POWDER RIVER COAL, LLC,
Respondent

DECISION
Appearances:

R. Henry Moore, Esq., Jackson Kelly PLLC, Pittsburgh, Pennsylvania,
for Powder River Coal, LLC;
Gregory Tronson, Esq., Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado, for the Secretary of Labor.

Before:

Judge Manning

These cases are before me on a notice of contest filed by Powder River Coal, LLC
("Powder River") and a petition for assessment of civil penalty filed by the Secretary of Labor,
acting through the Mine Safety and Health Administration ("MSHA") pursuant to sections 105
and 110 of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the
"Mine Act"). Powder River contested a citation issued under section 104(a) of the Mine Act
alleging a violation of 30 C.F.R. § 50.20(a). An evidentiary hearing was held in Denver,
Colorado. The parties introduced testimony and documentary evidence and filed post-hearing
briefs.

29 FMSHRC 650

I. BACKGROUND
Powder River,owns and operates a large surface coal mine known as the North Antelope
Rochelle Mine in Campbell County, Wyoming. The mine employed about 836 people in May
2006 and produced about 88.5 million tons of coal in 2006. The mine is in a remote location
surrounded by ranch lands.

On May 27, 2006, Lee Boyd, a miner at Powder River, was leaving the mine at the end of
his shift. He lost control of his motorcycle and skidded off the road onto the shoulder. At the
time of the accident, Boyd was traveling west on County Road 31. He was about 2 miles beyond
Powder River's guard shack and 1.5 miles from Campbell County Road 4 (Antelope Road). {Tr.
15, Ex. G-5). The accident occurred within the outside permit boundary of the mine and adjacent
to surface land owned by Powder River. Boyd .sustained serious injuries.
Deborah Diedrich, Powder River's safety and training manager, was notified of the
accident. 1 Because the accident involved serious iajuries, she called Allyn Davis, MSHA's
District 9 Manager, to report the accident. The Campbell County Sheriffs Office and MSHA
investigated the accident. (Ex. G-3). MSHA Inspector William Younkin issued Citation No.
7610111 alleging a violation of section 50.20(a) because Powder River failed to file an
accident/injury report with MSHA within 10 days of the accident. The citation states:
The mine operator did not complete and mail a Mine Accident
Injury Report Form 7000-1 to MSHA within ten working days after
the motorcycle injury accident that occurred on May 27, 2006 at
7:15 pm. The accident makes reference to employee Lee Boyd, the
motorcycle operator that received the injuries.
Inspector Younkin determined that an injury was unlikely but that any injury resulting from the
violation is likely to result in lost workdays or restricted duties. He determined that the violation
was not of a significant and substantial nature ("S&S") and that Powder River's negligence was
high. The regulation.provides, in part, that "[e]ach operator shall report each accident,
occupational injury, or occupational illness at the mine." The regulation sets forth the form to be
used for reporting and states that this form must be mailed within ten working days after the
accident or occupational injury. Section 50(2)(e) defines occupational injury, in part, as "any
injury to a miner which occurs at a mine for which medical treatment is administered .... " The
Secretary proposes a penalty of $500.00 for this citation.
The parties do not dispute that Boyd was seriously injured in his motorcycle accident.
Powder River contends, however, that the injuries did not occur at its mine because the road on
which the accident occurred was a public road.

1

In some of the testimony and exhibits, Ms. Diedrich is referred to as Deborah Heimann,
which is her maiden name.
29 FMSHRC 651

II. SUMMARY OF THE EVIDENCE
Inspector Younkin testified that he issued the citation when Powder River did not file the
accident form. The inspector relied, in part, on MSHA's Program Policy Manual (''PPM'') in
issuing the citation: (Tr. 17; Ex. G-2). In his testimony, Inspector Younkin pointed out that the .
officer from the Campbell County Sheriff's Department indicated on his report that the accident
occurred on private property. (Tr. 19; Ex. G-3). Inspector Younkin also relied on signs along the
roadway between the County Road 4 ·and the accident site that read "Penrtit boundary. North
Antelope Rochelle Complex. Notice: Restricted Area. Keep Out." (Tr. 25; Ex. G-5 p. 1). These
signs face west so that "people driving east, towards the mine site" would see them. Id. The
inspector also· relied on a sign that included the following language: "Powder River Coal
Company, North Antelope/Rochelle Mine." (Tr. 26; Ex. G-5 p. 4). He testified that this sign
was located "at the antelope entrance towards the access road, on the west end." (Tr. 26). He
admitted that these signs were on the other side of the fences on the lands adjacent to the
roadway and that they warned people to keep off those lands. (Tr. 54). He also admitted that
there were no signs restricting access to the road. Similar signs are posted along County Road 4.
Inspector Y ounkiri also testified the road was the primary access road to the mirte and that
the entire road was built by Powder River Coal Company in 1982. (Tr. 28). He notes that all of
the mine's employees used the road to access the mine, as well as "all the vendors, contractors
that are required to accomplish work on the mine site" and "commercial and industrial" vehicles
that carry equipment to be used on the mine site. (Tr. 28-29). He testified that the primary use of
the road is for those traveling to or from the mine. 2 Id. The inspector testified that this road is
different from other county roads because it is not a "throughput destination" that allows traffic
to enter from different directions. The road terminates at the mine access road. In addition, it is
not labeled with a road name and there were no "signs of any kind designating it as part of
Campbell County's jurisdiction." Id. Inspector Younkin admitted that this road also provides
access to parts of the Bridle Bit Ranch Company ("BBRC").
In addition, Inspector Younkin testified that Don Gibson, a supervisory MSHA inspector,
discussed the road with Powder River in 2004 because he was concerned about the adequacy of
the berms on one section of the road. The company showed Gibson the design specifications for
the road and berms, which satisfied him. (Tr. 31-33). No citations were issued.
Inspector Younkin testified that an independent contractor of Powder River was cited for
not reporting an accident on the same road in September 2005. (Tr. 34; Ex. G-8). The sheriff's
report for that accident also indicated that it occurred on private property.
Finally, Inspector Younkin testified that the mirte access road has "undergone a complete
change" since he issued the citation. There is a sign at the entrance of the road on County Road 4

2

Coal is transported from the mine on railroad cars, so coal haul trucks do not travel on
County Road 31.
29 FMSHRC 652

that states that the new access road for the mine is 1.3 miles to the north. (Tr. 35; G-9). This
change occurred because Powder River is planning to expand the pit into the ar:ea occupied by
that part of the access road that is closest to the mine.
Ms. Diedrich testified on behalf of Powder River. She stated that she advised the
independent contractor to contest the citation it received for not reporting the accident on the
road, but the contractor just wanted to pay the fine. {Tr. 69).
Diedrich also testified that when she discussed the road with Inspector Gibson in 2004,
she brought up the jurisdictional issue with him. Gibson, on the other hand, testified that he
could not recall having a conversation with Diedrich about jurisdiction over the road prior to the
May 2006 accident. (Tr. 118). The area of concern to Inspector Gibson was closer to the guard
shack and the company installed additional berms at that location. {Tr. 70-72). Powder River
used its own employees to complete this work. (Tr. 79).
Ms. Diedrich made the decision to call Mr. Davis at MSHA when she: was told that Boyd
was seriously injured in the accident. {Tr. 73). She stated that she called Davis despite "differing
opinions as to jurisdiction on that road" to "err on the cautious side to make the report." Id.
Diedrich added that she informed Davis that she did not believe that MSHA had jurisdiction, but
she called anyway. Id. She states that Davis asked her "who maintains the road" and she told
him that the mine did. Id.
Diedrich says she traveled to the accident site after Inspector Younkin arrived that day.
She took a number of photos the next day and labeled them. {Tr. 74; Ex. R-11 ). Based on her
examination of the evidence she determined that Boyd "was traveling too fast, and as he went
around this slight curve, he failed to negotiate appropriately and he skidded off the road." (Tr.
76).
Diedrich testified that the area of the road where the accident occurred was open to the
public. {Tr. 78). She does not dispute that a "majority of the use on th(\troad is for Powder
River purposes." {Tr. 80-81 ). Also, in response to her conversation with Inspector Gibson in
2004, Powder River installed signs that read "Caution Low Shoulder" in several locations. {Tr.
81; Ex. G-5 p. 3). She also admitted that Powder River built and maintained the road alongits
entire length. (Tr. 82).
Curtis Belden, a senior manager of engineering for Powder River's strategic planning
office, testified that he prepared Exhibit G-7, a map of the mine and access road. The aerial ·
photography on which the map was based was completed two days before the accident occurred.
{Tr. 88). The access road is color coded on the map into three parts. The first section, which
connects to County Road 4 is labeled ''U.S.F.S. Dedication," the middle section is labeled
"Peabody Coal Company Dedication," and the section closest to the mine is labeled ''NARM

29 FMSHRC 653

Access Road. " 3 · The accident occurred on the middle portion of the road denoted as the Peabody
Coal Company Dedication. Belden noted that the "BBRC Ranch Approach" labels on the map
show the access roads off County Road 31 that "give Bridle Bit Ranch company employees and
owners access to the properties they control on both sides of the road." Id.
Belden testified that the portion of the road where the accident occurred was dedicated by
Peabody to the county. He stated that Peabody gave the county the right to occupy a 100 foot
wide tract ofland for use as a county road. {Tr. 91; Ex. R-2). He testified that the road was built
so that the center line of the road is in the center of the right-of-way. (Tr. 92).
Belden then testified that the portion of the road identified as a U.S.F.S. dedication was a
conveyance of an easement by the United States of America, through the Forest Service to
Campbell County for a right-of-way for a public road. {Tr 93; Ex. R-3). After the two rights-of
way were granted to the county, ''the Campbell County commissioners passed a resolution to
dedicate this road as a county road." {Tr. 94; Ex. R-4). The resolution establishes the road "as a
public county road'~ and references both the right-of-way from Peabody and the easement from
the Forest Service. (Tr. 95; Ex. R-4). Belden testified that County Road 31 was shown on the
county's database of county roads. Id. He stated that it is not unusual for a county road to dead
end at a ranch or other property. {Tr. 96). County Road 31 begins at its intersection with County
Road 4 and ends at the NARM access road. The map denotes this end point as "End CR #31."
(Ex. G- 7). Belden stated that the road was created mostly for the benefit of the mine and that the
county would not have built the road independently. (Tr. 112). Belden admitted that a ''majority
of the use of that road at the time of the accident was for Powder River." (Tr. 113-114). Before
the road was built, there was a dirt "two-track" road in the same location, with grass growing
between the tracks.
Belden said that the maintenance of the road is performed by Powder River "pursuant to a
maintenance agreement with the county." {Tr. 96; Ex. R-5 & R-6). The road maintenance is
completed using Campbell County road standards. Id. He also noted that Powder River assists
in clearing snow from County Road 4. {Tr. 97).
Belden testified that the subject road is no longer being used by vehicles traveling to and
from the mine because Powder River will be expanding the pit through part of the NARM access
road. (Tr. 98). Powder River requested that Campbell County vacate the road and the county
formally abandoned the road in October 2006. {Tr. 98; Ex. R-22). Upon vacation, the ownership
of the road reverted back to the surface owners. Most of the road is now a private road that is
used by various people to get to the Bridle Bit Ranch and other properties from County Road 4.
{Tr. 111 ). Powder River no longer uses the road.

3

U.S.F.S. refers to the United States Forest Service. Peabody Coal Company is Powder
River's parent company. NARM refers to the North Antelope Rochelle Mine.
29 FMSHRC 654

Using Exhibit G..,.7, Belden testified that intersections on County Road 31 used by Bridle ·
Bit Ranch were "constructed ... with appropriate drainage that allow[s] larger trucks to exit
County Road 31 and go north and south on the Bridle Bit Ranch property." (Tr. 99). He stated
that Bridle Bit Ranch employees use its roads to tend livestock on the property and that suppliers
for Bridle Bit Ranch "bring repair equipment or supplies on the property to repair fences, to
maintain water wells, to bring in the winter ... feed onto the property." (Tr. 100). Belden
contacted the Bridle Bit Ranch foreman and was told that "the ranch used those accesses on
average three· to six times a week and in the wintertime ... everyday." Id. Vehicles used by
BBRC include a "three-quarter ton pickup ... and in some cases larger trucks" and trucks to
transport livestock such as "large stock trailers pulled by a large pickup truck, or in some cases
they have had 18-wheel stock trailers." (Tr. 102). The Bridle Bit Ranch access points are at
several locations along County Road 31. The subject road is still used by BBRC to travel to and
from County Road 4.
Oil and gas operators also used County Road 31 to access their operations. These
operators send large tank trucks down the road to collect the oil. (Tr. 105). These wells are also
serviced on a regular basis. Id. Belden also testified that gas pipelines pass through the area and
that crews used County Road 31 to access these pipelines about once a month. Id. Power
distribution lines run through the area and were checked "about once a month" by crews who
traveled to them via County Road 31. (Tr. 106). Qwest also uses the road to access the telephone
lines. (Tr. 107). Belden admitted that these utilities are present in the area primarily to service
the mine. Though the road is now private, BBRC and the other entities still use the road by right
of their oil and gas development or because of pre-existing relationships with the surface land
owners. (Tr. 112).
Belden stated that the signs testified to by Inspector Younkin that restricted access to the
property adjacent to the roadway were required to be placed and oriented in a specific way by the
Wyoming Department of Environmental Quality. (Tr. 108). He says these signs "are intended to
convey the location of the permit boundary that is approved by the Wyoming Department of
Environmental Quality'' and to warn people that the surrounding property is an active mining
operation. He testified that these signs concern the area behind the fence and not the road. Id.

III. DISCUSSION WITH FINDINGS OF FACT
AND CONCLUSIONS OF LAW•
A. Brief Summary of the Ar2ument
The Secretary argues that the access road was "related to the mining activity of NARM
and was used in the manner of a private road from the date it was constructed by the mine to the
date the mine decided to mine through the road." (S. Br. 6). Because the road was constructed
by Powder River solely for the purpose of providing access to the mine and it was maintained by
Powder River for its benefit, it exercised sufficient control over the road to consider it to be a

29 FMSHRC 655

private road appurtenant to the mine for the purposes of the Mine Act. Signs posted along the
road indicate that the road was intended for private use.
Powder River argues that because the road was a county road open to the, public it was
not subject to MSHAjurisdiction. The access road was declared to be a public road by Campbell
County in 1982 and it remained so for the 24 years leading up to the accident. . The road was also
actually used as a public road. Indeed, many vehicles on the road were going to other
destinations, such as the Bridle Bit Ranch. Although Powder River performs all maintenance on
the road, it does so using Campbell County road standards as required by the maintenance
agreement. The fact that Powder River was granted the authority to keep the road in good repair .
does not confer Mine Act jurisdiction over the road.

B. Analysis
Section 3(h)(l) of the Mine Act defines "coal or other mine" as:

(A) an area ofland·from which minerals are extracted ... (B)
private ways and roads appurtenant to such area, and (C) lands,
excavations, ... workings, structures, facilities, equipment,
machines, tools, or other property ... on the surface or
underground, used in, or to be used in, or resulting from, the work ·
of extracting such minerals from their natural deposits ....
30 U.S.C. § 803(h)(l) (emphasis added).

I find that the portion of the access road where the motorcycle accident occurred is not
included within the definition of coal or other mine because it was not a private way or road.
Consequently, MSHA did not have jurisdiction over the road or the accident that occurred on the
road. The evidence demonstrates that Peabody and the Forest Service granted Campbell County
a right-of-way for the establishment of a road. In 1982, the Campbell County Board of
Commissioners created County Road 31 on this right-of-way. All of the instruments necessary to
effectuate the creation of this road were duly executed and recorded. 4 (Exs. R-2 through R-7).
There were no legal or physical restrictions on anyone entering the road from County Road 4 and
driving down the road past the location .of the accident. The accident occurred on the road near
the intersection of a dirt road leading south onto the Bridle Bit Ranch to an active oil and gas
well. This part of County Road 31 had been dedicated to the county by Peabody and the land on
either side of the road was North Antelope Rochelle Mine property. (See Ex. G-7). No
extraction or other mining activities were taking place near the accident site.

4

The evidence shows that officers with the Campbell County Sheriffs office checked the
"Yes" box on traffic accident report forms where the form asks "On Private Property?" (Exs. G-3
& G-8). This fact does not have the effect of turning a public road into a private road.
29 FMSHRC 656

There is· no dispute that the county did not construct or maintain the road. Powder River
agreed to perform those :functions at its cost under a maintenance agreement it entered into with
the county. Nevertheless, the road was a county road open to the public. The Secretary argues
that the road is essentially Powder River's road because most traffic on the road is generated by
the mine and Powder River built and maintains the road. Thus, the Secretary contends that,
because Powder River effectively "controlled" the road, she has the authority to exercise
jurisdiction over the road under the Mine Act. The Secretary ignores the fact that the language of
the Mine Act specifically grants MSHAjurisdiction over private roads. The Mine Act does not
grant MSHA jurisdiction· over a public road if a mine operator built and maintained the road or
exercises some degree.of control over the road. In this instance, the county allowed Powder
River to build and maintain the road but Powder River does not have the right to control the
traffic on the road. It is clear that Powder River does not have the authority to limit the amount
or type of traffic on the road . .fu addition, it is worth noting that mines are usually located in rural
areas. In most cases, a high percentage of the traffic on local public roads near such mines is
directly related to the mining activity. This fact does not give MSHAjurisdiction over a public
road. Indeed, much of the traffic on County Road 4, which is clearly not subject to MSHA
jurisdiction, also travels to and from the mine.
The Secretary also relies on the warning signs Powder River posted along the road. I find
that it is clear that these signs warn people to keep out of the land adjacent to the road and they
do not restrict access to the road. (See Ex. G-5). Similar signs are located along County Road 4.
These signs are similar to "No Trespassing" signs that are often found on land adjacent to rural
roads. Indeed, these signs support the position of Powder River that the road is open to the
public. If the road were private, there would be no need for such signs. All that would be
necessary for a private road would be a gate, warning signs, or no trespassing signs at the
entrance of the road.
The Secretary relies on MSHA's PPM to confer jurisdiction. The section of the PPM
introduced at the hearing states that MSHA has the authority to assume jurisdiction of mine roads
which pass through federal land administered by agencies that do not have responsibility for
hea,lth and safety on those roads. (Ex. G-2). The PPM states that the presence of any of several
factors should weigh in favor of including of the road under MSHA jurisdiction. Included
among the factors listed in the PPM are whether the road is maintained by the operator, whether
the operator has the legal right to bring the road into compliance with MSHA regulations,
whether the road provides a major means of access for mine vehicles, and whether the road was
built by or for the mine operator. Id. I hold that the Secretary does not have the authority to
confer jurisdiction over public roads to MSHA through the PPM. If a road is a public dedicated
road, that is the end of the question because the Mine Act specifically limits MSHA jurisdiction
to private ways and roads. Both the federal government and Powder River granted a right-of-way
to Campbell County for the purpose of creating a public road and such road was actually
established by the county.

29 FMSHRC 657

At least one court as well as the Commission have addressed similar issues. In Bush &
Burchett, Inc. v. Reich, the Sixth Circuit held that a road used to connect a surface mine on one
side of a river to a rail load-out facility on the other side was not a tnine because the road was
conveyed to the state after it was constructed. (117 F.3d 932 (6th Cir. 1997)). The road was open
to public use even though it was constructed for the benefit of the mine and the mine operator
was a primary user of the road. In National Cement Co. of Calif., the Commission determined
that a private road constructed and used by a mine operator was not subject to the Mine Act
because the operator did not exercise sufficient control over the road. (27 FMSHRC 721 (Nov.
2005)).5 Use ofthe road was restricted to those traveling to the mine, the adjacent ranch, and
those authorized by the state. A majority of the Commissioners held that, although the road was
private, it was not appurtenant to an area ofland from which minerals are extracted. National
Cement had been cited for not constructing a berm along the road. Looking at the statutory
framework as a whole, the majority reasoned that a ''finding of Mine Act jurisdiction over the·
subject road in this instance would not simply mean that National Cement would be obligated to
install guardrails or berms along the road;· such a finding would raise a host of issues regarding
compliance with the Mine Act and Mine Act standards under circumstances where National
Cement could not control other users of the road." (27 FMSHRC at 730). The Commission
further stated that a finding that property is a coal or other mine "has far ranging consequences
under the Act." The decision set forth some of these potential consequences in detail. (27
FMSHRC at 731-35).
These two decisions support a finding that County Road 31 is not a coal or other mine. If
the road is a coal mine, not only would Powder River be required to report all traffic accidents on
the road to MSHA, but all of the terms and conditions of the Mine Act and the Secretary's safety
and health standards would apply to the road. For example, section 3(g) defines a miner as "any
individual working in a coal or other mine." If an employee of the Bridle Brit Ranch were to
commit a violation of a safety standard while driving down the road for his employer, he could
be considered to be a miner because he would be an individual working in a coal or other mine.
It is important to remember that the Mine Act is a strict liability statute. If the road is deemed to
be part of its coal mine, Powder River's liability under the Mirie Act would expand significantly
to include individuals over which it can exercise little or no control. Thus, I find that the road is
not appurtenant to an area of land from which minerals are extracted.
In summary, I hold, based on the definition contained in section 3(h)(l) of the Mine Act;
that the subject road is not a coal or other mine. The road is not a private way or road. 6

5

The Secretary appealed the Commission's decision to the D.C. Circuit, where the case is
still pending (No. 06-1094).
6

My holding in this case is limited to those portions of the road that were dedicated to the
county to create County Road 31. I do not make any jurisdictional findings for that portion of the
road between the designations "End CR 31" and "Security Gate, " labeled as the '~ARM Access
Road" on Exhibit G-7. This distinction is somewhat moot under the facts here because, after the
29 FMSHRC 658

Secondarily, I find that the road is not appurtenant to an area of land from which minerals are
extracted because Powder River is unable to control the use of the road by others. It is not
disputed that Powder River made modifications to some berms because of concerns raised by
Inspector Gibson and that Ms. Diedrich called Mr. Davis to notify MSHA of the accident. These
facts do not prevent Powder River from raising the jurisdictional issues in this case. Because I
find that County Road 31 is not a coal or other mine, MSHA did not have jurisdiction to issue
Citation No. 7610111 to Powder River and the citation must be vacated. In addition, because
section 50.20(a) requires mine operators to report injuries that occur at ''the mine," Powder River
was not required to report Mr. Boyd's accident because it did not occur at the mine.

IV. ORDER
For the reasons set forth above, Powder River's notice of contest is GRANTED, Citation
No. 7610111 is hereby VACATED, and these proceedings are DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:
R. Henry Moore, Esq., Jackson Kelly PLLC, Three Gateway Center, Suite 1340, 401 Liberty
A venue, Pittsburgh, PA 15222 (Certified Mail)

Gregory W. Tronson, Esq., Office of the Solicitor, U.S. Department ofLabor,1999 Brpadway,
Suite 1600, Denver, CO 80202 (Certified Mail)
RWM

citation was issued, the road was vacated and Powder River constructed a new mine access road to
the north of the pit. A decision on the merits was necessary to resolve Powder River's contest of the
citation. In addition, my resolution of the issues may help resolve similar issues along the newly
constructed road.
29 FMSHRC 659

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W .. SUITE 9500
WASHINGTON, D.C. 20001

July 13, 2007
SECRETARY OF LABOR,
M1NE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
· Petitioner
v.
EMERALD COAL RESOURCES, LP,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. PENN 2007-126
A.C. No. 36-05466-106793

Emerald Mine No. 1

DECISION

Appearances: Ronald M. Miller, Conference & Litigation Representative, U.S. Department of
Labor, Hunker, PA, on behalf of the Petitioner;
R. Henry-Moore, Esq., Jackson Kelly, PLLC, Pittsburgh, PA, on behalf of the
Respondent.
Before:

Judge Melick

This case is before me upon a petition for civil penalty filed by the Secretary of Labor
pursuant to section 105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
seq., the "Act," charging Emerald Coal Resources, LP (Emerald) with one violation ofthe mandatory
standard at 30 C.F.R. § 75 .516-2(c) and proposing a civil penalty for the violation. The general issue
before me is whether Emerald violated the cited standard and, if so, what is the appropriate civil
penalty to be assessed in accordance with section 11 O(i) of the Act.
The citation at bar, No. 7019806, charges as follows:
The communication wire for the telephone located at the B-4 long wall belt starter was not
effectively protected with additional insulation where it crune into contact with 480-volt
energized power cables. The phone cable was intermingled with the power cables from the
phone to the track.
The cited standard, as relevant hereto, provides that"[a]dditional insulation shall be provided
for communication circuits at points where they pass over or under any power conductor."
The undisputed evidence in this case establishes that additional insulation was in fact
provided for the communication circuit at issue where it contacted the cited power conductor. The
Secretary also acknowledges that there was no safety hazard presented under the facts herein.
29 FMSHRC 660

Indeed, while the regulation at bar requires no measurable level of protection, it is undisputed that
the insulated circuit herein far exceeded the requrred dielectric strength. 1
The Secretary argues in this case that the additional insulation required by her regulatory
standard must be provided by the mine operator and cannot legally be provided by the manufacturer
as in the instant case. She provides no legal or rational basis for this argument. 2 Indeed, the
Secretary does not even claim that her interpretation of the standard requires deference under
applicable law. In any event, deference to an agency's construction of its own regulation is due only
when the plain meaning of the rule itself is doubtful or ambiguous. Here the meaning of the
regulation is clear on its face. See e.g. Udall v. Tallman, 380 U.S. 1 (1965); Pfizer v. Heckler, 735
F2d 1502, 1509 (D.C. Cir 1984); Exportal LTDA v. U.S., 902 F2d 45 (D.C. Cir. 1990).
Under the circumstances I find that there was no violation of the cited standard.

ORDER
Citation No. 7019806 is hereby vacated and this civil penalty proceeding dismissed.

I

\

Gary Melick
Administrative Law Judge
(202) 434-9977

Distribution: (Certified Mail)
Ronald M. Miller, Conference & Litigation Representative, U.S. Department of Labor, MSHA, 319
Painterville Road, Hunker, PA 15639
R. Henry Moore, Esq., Jackson Kelly, PLLC, Gateway Center, Suite 1340, 401 Liberty Ave.,
Pittsburgh, PA 15222
/lh
1

"Dielectric strength" is the voltage which an insulation can withstand before breakdown
occurs (Respondent's Exh. No. 6).
2

Western Fuels-Utah, Inc. v. Secretary, 17 FMSHRC 756(May 1995)(ALJ) cited by the
Secretary is inapposite.

29 FMSHRC 661

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001

July 19, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
· Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 2007-115-M
A.C. No. 14-01650-105541

v.
HIGGINS STONE, INC.,
Respondent

Higgins Stone, Inc.

DECISION
Before:

Judge Barbour

This case concerns a proposal for assessment of a civil penalty filed pursuant to sections
105 and 110 of the Federal Mine Safety and Health Act of 1977. 30 U.S.C. §§ 815, 820 (Mine
Act or Act). The proposal seeks $1,769.00 for an alleged violation of the mandatory
occupational noise exposure standard found at 30 C.F.R. § 62.130(a). 1
The parties agreed to numerous stipulations, which, inter alia, establish the
Commission's jurisdiction, the fact of violation and almost all of the statutory civil penalty
criteria. See See's Brief in Support of Motion for Summary Decision (See's Br.), Exh. A, Joint
Stipulations. In addition, the Secretary moved for summary decision. See's Motion for
Summary Decision Based on Stipulated Facts and Attached Brief (See's Mot.). Under the
Commission's rules a summary decision motion may be granted if "there is no genuine issue as
to any material fact; and ... the moving party is entitled to summary decision as a matter of law."
29 C.F.R. §§ 2700.67(b)(l), 2700.67(b)(2).
Before ruling on the motion, it is necessary to set forth fully the parties' stipulations and
their factual assertions.

THE JOINT STIPULATIONS
The stipulations are as follows:

1

The standard requires each operator to assure no miner is exposed during any work shift
to noise that exceeds the permissible exposure level (PEL).

29 FMSHRC 662

1. Higgins Stone, Inc. [Higgins or the company] is engaged in
mining operations in the United States, and its mining operations
affect interstate commerce.
2. [Higgins] is the operator of the ... [subject mine].
3. [Higgins] is subject to thejurisdiction of the ... [Act].
4. The ... Commission and the assigned Administrative Law
Judge ... have jurisdiction over this matter.
5. MSHA Inspector Chrystal A. Dye conducted a regular
inspection of the ... [mine] on June 28, 2006. She conducted
a full-shift noise sample on·the hydro splitter operator working in
the splitter shed ... and issued Citation ~o. 6332898 as a result
of ... the noise sampling.[2] Inspector Dye's dosimeter readings
indicated exposure of the [splitter] operator to a[n] ... exposure
level ... of 326.5%. [T]his was in excess of the ... (PEL) of 132%.
6. [Higgins] violated (section] 62.130(a) as alleged in Citation No.
6332898. The abatement time was set for July 28, 2006.
7. [The citation] ... and [the subsequent] continuations [of the
citation] were properly served ... upon an agent of [Higgins] ...
on the date and place stated therein.
8. On August 15, 2006, Inspector Dye went back to [the mine]
... and re-sampled the splitter operator. Prior to her arrival ...
[Higgins] had run the mufflers of both splitters in the splitter
shed through the roof and had built a wooden frame around the
motor in order to shield the motor with Plexiglass. On that date,
the dosimeter readings came in at 341.50% (again in excess of
the PEL set in ... [section] 62.130(a)[)]. Inspector Dye granted
an extension to ... [Higgins] to try more engineering or
administrative controls.

9. On September 20, 2006, ... Dye went to •... [the mine] to
check on abatement. Dosimeter readings after a full shift
sample of the splitter operator showed a PEL of226.50[%].
2

The hydro splitter is a mechanism used to split and shape stone. Sec. 's Mot., Exh. B. at

1,, 2.
29 FMSHRC 663

Between August 15, 2006, and September 20, 2006 ...
[Higginsl had not tried any additional measures. While
Inspector Dye was on the mine site, Scott Wichman, Plant
Operator, took the smaller splitter out of operation, covered
the motor with blankets, and called the CAT dealer to see
about having a sound absorbent compartment built to house
the motor. Based on these actions ... Dye granted a second
extension of the abatement date (until October 20, 2006).
Dye informed ... [Higgins] no further extensions would be
granted.
10. On November 9, 2006, ... Dye conducted a full shift
noise sample and issued [section] 104(b) Order No.
6332985 when no apparent further efforts had been taken
to reduce noise (i.e., the CAT operation had not built the
noise absorbing compartment).[3 ]
11. On November 14, 2006 .. : Dye tenninated Order No.
6332985 ... [Higgins] had built a sound absorbent enclosure around the splitter motor and her dosimeter reading
came in at a permissible PEL of 62.150%.
12. The penalty issued for the citation ... will not affect ...
[the company'sJ ability to continue in business.
13. The information contained on ... [MSHA's] ...
[Assessment] Data Sheet accurately reflects the number
of violations issued to ... [Higgins] and the number
of inspection days from October 17, 2005 (the date on which
... [Higgins] began its operations), to December 2006.
14. MSHA Form [No.] 1000-179, which reflects the points
that were used to formulate the assessment at issue, accurately
3

Section 104(b) provides in part, if an inspector:
finds (1) that a violation described in a citation ... (a) has
not been totally abated within the time as originally fixed
... or as subsequently extended, and (2) that the period of
time for the abatement should not be further extended, he
[or she] shall ... promptly issue a [withdrawal] order.
30 u.s.c. § 814(b).
29 FMSHRC 664

depicts points attributable to ... [the company's] size; the
history of previous violations; negligence; and gravity. The
total number of points, 9550, was used to compute the penalty of$1,769.00. [Higgins) does not stipulate to the 10
points added for lack of good faith and does not agree
with the failure to allow an allowance of a 30% penalty ·
reduction for good faith abatement [emphasis in original].
Sec. 's Br., Exh. A.
AFFIDAVIT.
An affidavit from Inspector Dye is attached to the Secretary's brief. See's Br., Exh. B. In
the affidavit, which tracks the stipulations, Dye states, on June 28, 2006, she conducted a full
shift-noise sample on the operator ofthelarger of the two splitters in the splitter shed. See's
Mot., Exh. B at 1-2, , 3. The smaller splitter was pushed up against the larger splitter, end-toend. Therefore, the sampled splitter operator was exposed to the noise from both splitters. Id.
At the time of the sample, the splitter operator was enrolled in a hearing conservation program
and was wearing hearing protection. The sample revealed the splitter operator was exposed to a
dosimeter reading of 326.5% that equated to 98.5 dBA, which was a violation of section
62.130(a). Id. at 2,,. 2. Inspector Dye further states, 30 days is the maximum abatement time for
health violations, and she allowed Higgins the full 30 days to install all fea8ible engineering and
administrative controls. Id. at 2-3, ,. 4.

Dye maintains she returned to the mine after more than 30 days had run, and although
Higgins had redirected the noise from the splitters and built a frame to enclose the motor with
plexiglass, a noise sample revealed continued non-compliance. Therefore, she extended the
abatement time to September 15, to allow the company "to try some more engineering or
administrative controls." See's Mot., Exh. B at 3,, 5. When she returned to the mine on
September 20, a full shift noise sample on the splitter operator revealed continued noncompliance. She also maintains no work had been done on reducing the noise between August
15 (the date of her prior visit) and September 20. Dye states she warned the plant manager she
would issue a closure order for failure to abate, and the inanager responded by taking the smaller
splitter out of service and by wrapping blankets around the larger splitter's engine. This lowered
the dBA, but the noise level was still non-compliant. The manager then arranged for a contractor
to build a sound absorbent compartment for the splitter's engine. 4 Dye states she again warned
the manager she would not grant a further extension. See's Mot., Exh. Bat 3,,. 6. When Dye
returned to the mine on November 9, 2006, the compartment was not built. Dye found out no
Higgins employee had spoken to the person responsible for building the compartment in three

4

I assume the "contractor" is the "CAT dealer" referenced in the stipulations. See See's
Br., Exh. A,~ 9.

29 FMSHRC 665

weeks. She also noted Higgins had not called MSHA to ask for additional time. Moreover, the
person responsible for building the compartment was not available to confirm the plant
manager's statements about the contractor and the compartment. Accordingly, on November 14,
she issued an order to Higgins for failing to comply with the citation. Id. at 4, ii 7. Finally, Dye
states she terminated the order onNovember 16, when ~nstallation of a sound absorbent
enclosure around the engine and other ameliorative actions brought the PEL within the
requirements of the regulation. Id.

THE SECRETARY'S POSITION
The Secretary argues the stipulations establish the appropriateness ofMSHA's proposed
penalty of$1,769.00. In particular, the record supports finding Higgins failed to take timely
action to abate the violation. See's Br. 2.

THE COMPANY'S POSITION
Rather than file a brief, the representative of the Respondent indicates the company relies
on paragraph 14 of the stipulations, in which the company states in part, "Respondent does not
stipulate to the 10 points added for lack of good faith and does not agree with the failure to allow
an allowance of a 30% reduction for good faith abatement." (bold type face omitted); See e-mail
from See's counsel to ALJ (June 27, 2007). The company's position is consistent with its answer
to the petition, wherein it stated:
We were aware ... the noise in the [s]plitter [s]hed would
require the employees that operate the equipment to
wear hearing protection at all times as well as [to
participate] in .. ~ [a] Hearing Conservation Program
[HCP]. Both of these necessities were complied with.
However, we were not aware ... the noise level, even
with the hearing protection and HCP in place, was at.
the level measured by the inspector. We underst[ an]d
... our unawareness [sic] is no excuse, so since the .
noise level discovery was made, we have made several
attempts to buffer the noise and [we have] spent countless dollars and hours to fix the problem. We feel we
have done our best to comply with MSHA regulations
and we [feel] ... we should have received more credit
towards ... [the] "Good Faith" [abatement] ... [penalty
criteria].
Letter to Federal Mine Safety and Health Review Commission (April 6, 2007).

RULING
29 FMSHRC 666

The motion is GRANTED IN PART.
The parties agree Higgins violated section 62.130(a) as alleged. See's Br., Exh. A,, 6 ..
A violation having been found, a penalty must be assessed. The Commission has made clear the
duty of a judge is to assess penalties de novo based on the statutory civil penalty criteria The
judge is not required to give "equal weight ... to each of the penalty ... criteria." Thunder
Basin Coal Co., 19 FMSHRC 1495, 1503(September1997). Rather, the judge must
qualitatively analyze each of the penalty criteria to determine the appropriate civil penalty.
Cantera Green, 22 FMSHRC 616, 625-626 (May 2000). While I agree with the Secretary with
respect to almost all of the penalty criteria, my conclusions concerning the company's attempts at
good faith abatement lead me to assess a penalty lower than the one she has proposed.
With regard to the penalty criteria, based on Stipulation 13, I find Higgins has a small
history of previous violations. See's Pet'n, Exh. A,, 13~ There was no stipulation regarding the
size of the company, but the Secretary asserts Higgins is small in size, the company does not
argue otherwise, and I so find. See's Pet'n, Exh. A. The Secretary also asserts the violation was
due to moderate neglect on _the company's part, Higgins does not disagree, and I so find. Citation
No. 6332898. Further, based on stipulation 12, I find any penalty assessed will not affect the
company's ability to continue in business. See's Br., Exh. A,, 12. While there is no stipulation
regarding the gravity of the violation, the Secretary asserts the violation was unlikely to result in
a permanently disabling injury to the affected splitter operator, and Higgins does not argue
otherwise. Citation No. 6332898. I, therefore, find the violation was not serious.
Finally, I conclude the company is entitled to more credit for its abatement efforts than
the Secretary is prepared to give. As the company points out (and as the citation states), the
splitter operator was required to wear ear protection and to participate in an HCP program.
Letter (April 26, 2007); Citation No. 6332898. I conclude from this the company was mindful of
the danger of exposure to excessive noise and was trying to minimize the hazard. I further note,
as the inspector's extensions of the citation and her affidavit establish, the company took what
appear to have been reasonable steps to come into compliance. It relocated the mufilers of the
subject engines (Citation No. 6332898-02; See's Br., Exh. B,, 5); it moved the smaller splitter;
it muffled the larger splitter's engine; and it arranged for the building of a sound absorbent
compartment around the larger splitter (Citation No. 6332898-03; See's Br., Exh. B,, 6). The
Secretary's determination the company lacked good faith seems have been based on the fact the
sound absorbent compartment was not built when the inspector went to the mine on November 9,
and on the fact three weeks passed during which the company and the contractor had not been in
contact. Inspector Dye also seems to have been :frustrated she or a company representative could
not reach the contractor ''to confirm any information." See's Br., Exh. 4.
Good faith is a matter of degree. When abatement requires a series of steps, a
determination of the degree to which the operator exhibits good faith in attempting to achieve
compliance should be made in the context of all the operator did and is doing. The determination
29 FMSHRC 667

should not be based solely on the fact abatement has not been accomplished within the time as
set or extended. In fact, an operator may fail to comply within the time set by the inspector, be
subject to a section 104(b) order, yet the operator may still have exhibited a degree of good faith
in trying to comply. In other words, the issuance of a section 104(b) order. is not necessarily
incompatible with finding a degree of good faith on the operator's part.
Here, Higgins did several things as it tried to bring down the noise level to which the
splitter operator was subjected.. It was not successful within the time set by the inspector, and
Dye issued a "failure to abate 9rder" in the face of the company's unexplained three-week lapse
of contact with those trying to help it attain compliance. Yet the company's various efforts, upon
which its ultimate compliance was based, warrant full consideration and credit when its good
faith is evaluated for penalty pmposes. For these reasons, I find Higgins did not totally fail to
make a good faith effort to achieve rapid compliance but, rather, it exhibited a moderate degree
of good faith toward attaining compliance. In view of this finding and all of the other statutory
civil penalty criteria, I conclude a penalty of$1,000.00 is appropriate.

ORDER
Higgins is ORDERED to pay a civil penalty of$1,000.00 within 30 days of the date of
this decision, and upon payment of the penalty, this matter is DISMISSED.

~w1dr_d,~- L

.

DavidF.B~
Administrative Law Judge
. (202) 434-9980

Distribution: (Certified Mail)
Lydia Tzagoloff, Esq., U.S. Department of Labor, Office of the Solicitor, P.O. Box 46550,
Denver, CO 80201-6550
Holly Higgins, Higgins Stone, Inc., 4826 S. W. Topeka Blvd., Topeka, Kansas 66610
/ej

29 FMSHRC 668

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

July 25, 2007
CONTEST PROCEEDING

PHELPS DODGE TYRONE, INC.,
Contestant

Docket No. CENT 2006-212-RM
Citation No. 6244790; 6/17/2006

v.
Tyrone Mine
Id. No. 29-00159

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

DECISION
Appearances:

Timothy R. Olson, Esq., Jackson Kelly PLLC, Denver, Colorado,
for Phelps Dodge Tyrone, Inc.,
Brian L. Hurt, Esq.~ Office of the Solicitor, U.S. Department of Labor,
Dallas, Texas, for the Secretary of Labor.

Before:

Judge Manning

This case is before me on a notice of contest filed by Phelps Dodge Tyrone, Inc., ("Phelps
Dodge") against the Secretary of Labor, acting through the Mine Safety and Health
Administration ("MSHA") pursuant to section 105 of the Federal Mine Safety and Health Act of
1977, 30 U.S.C §§ 815 (the ''Mine Act"). Phelps Dodge contested a citation issued under
section 104(a) of the Mine Act alleging a viblation of 30 C.F .R. § 50.10. An evidentiary hearing
was held in Albuquerque, New Mexico. The parties introduced testimony and documentary
evidence and filed post-hearing briefs.
·

I. BACKGROUND
Phelps Dodge operates a large surface copper mine known as the Tyrone Mine in Grant
County, New Mexico. The mine uses electric P&H mining shovels in its mining operations.
Phelps Dodge sold its No. 16 electric shovel to a company called P&H Mine Pro ("P&H"). The
No. 16 shovel was moved to a salvage yard at the mine so that P&H could remove all ofits
usable parts. This salvage yard is on mine property but it is several miles away from active
mining operations. After P&H removed all of the shovel's valuable parts, only the shovel's car
body remained.
At about 6:00 a.m. on Saturday, June 17, 2006, three employees of Metal Management of
Arizona, LLC ("Metal Management") arrived at the mine to conduct salvage operations on the
29 FMSHRC 669

car body. The car body was resting on stacked railroad ties in the salvage yard. These employees
were instructed to cut the car body into pieces using oxyacetylene torches. Raudel Davila, an
employee of Metal Management, supervised this work. Davila filled out a Phelps Dodge hot
work permit to allow Rafael Dominguez and Sergio Caudillo to cut up the car body with a torch.
Davila was the fire watch for the crew. Fire extinguishers and a power washer were available for
use at the car body.
At around 7:30 a.m., smoke began pouring out of the car body. MSHA contends that this
smoke was caused by a fire inside the car body that was started by a torch. Phelps Dodge
maintains that, although a lot of smoke was produced by grease on the car body that had been
heated up by the cutting operations, there was never a fire that lasted more than 30 minutes. At
the conclusion ofMSHA's investigation into the incident, Inspector Jim Coats issued Citation
No. 6244790 alleging a violation of30 C.F.R. § 50.10. As modified, the citation states:
A fire occurred at this operation on June 17, 2006 at 7 :30 a.m.
when a contractor, using an oxygen/acetylene torch to cut apart the
car body of the #16 shovel, ignited oil and grease which had been
allowed to accumulate. The mine operator was aware of the fire,
failed to extinguish the fire within 30 minutes of discovery and
failed to notify MSHA after having knowledge [that] the fire was
not extinguished within 30 minutes. After consulting with field
office supervisor, it was determined that not reporting Immediate
Notification to MSHA within the 15 minutes required is high
negligence.
Inspector Coats determined that there was no likelihood of an injury and that any injury resulting
from the violation is not likely to result in any lost workdays. He determined that the violation
was not of a significant and substantial nature. The cited regulation provides, in part, that "[i]f an
accident occurs, an operator shall immediately contact the MSHA District or Subdistrict Office .
having jurisdiction over its mine." The regulation goes on to state that the "operator shall contact
MSHA as described at once without delay and within 15 minutes." The regulation defines
"accident" in section 50.2(h)(6) to include "[a]n unplanned mine fire not extinguished within 30
minutes of discovery."

II. SUMMARY OF THE EVIDENCE
At about 7 :30 a.m., on June 17, Yancy McCauley, a mine shift supervisor for Phelps
Dodge, was driving along a mine road when he observed smoke coming from the salvage yard.
He traveled to the area and saw smoke rising from the car body. At the hearing, he testified that
he did not see any flames. {Tr. 25, 27, 43-44). After briefly speaking with Mr. Davila, he left the
area to resume his normal work duties. He also made sure that Phelps Dodge's fire brigade was
alerted to stand watch in the event that a fire developed. McCauley testified that he would have

29 FMSHRC 670

called a "mayday'' over the mine radio if he had believed that there was an emergency situation at
the car body. (Tr. 28-29). McCauley also told his supervisor that he requested a fire watch.
Hank Bobo is a firefighter for Phelps Dodge. He was told by the mine dispatch operator
that McCauley wanted him to go to the salvage yard for fire watch. (Tr. 62-63). He took the
mine's fire truck and drove to the No 16 shovel car body. He testified that he arrived at the car
body sometime after 9:00 a.m. (Tr. 66-68). When Bobo arrived at the car body he saw Metal
Management employees spraying the shovel with a pressure washer. He also saw thatthe car
body was smoking. At the hearing Bobo testified that he did not observe any flames in the car
body and he did not believe that there was a grease fire at that time. {Tr. 68, 94). Through a
Spanish interpreter, he told the Metal Management employees to move away from the car body to
get away from the smoke.

Mr; Bobo called McCauley to ask him to come to the car body. Once McCauley arrived
at about 9:15 a.m., Bobo explained to him that, under company policy, theremust be at least
three firefighters anda water truck at the scene whenever the fire brigade is activated. McCauley
took action to get two additional firefighters and a water truck dispatched to the area. He
remained.in the area for about ten minutes before he returned to his regular duties. McCauley
testified that he did not see any flames while he was at the car body.
Between 9:00 a.m; and 9:30 a.m., Mr. Bobo testified that he closely observed the cat
body to look for flames, prepared the.fire hoses, set out air packs, and put on his bunker gear.
(Tr. 67, 69, 83-84). Because there were holes cut into the sides of the car body, he testified that
he could see inside when he was looking for flames. (Tr. 69, 83-84). He stated that he did not
observe any flames during this 30-minute period and he did not believe that there was a grease
fire. (Tr. 68, 84, 96). ·
Bobo testified that, at about 9:30 a.m., he saw flames inside the car body. As soon as he
saw the flames, he put on his air pack and began spraying the flames with water from the fire
truck. He estimates that he sprayed about 300 gallons of water at the car body between 9:30 a.m.
and 9:50 a.m. (Tr. 75). He testified that he extinguished all of the flames that he could see by
9:50 a.m. (Tr. 75). His air pack contains about 15 to 20 minutes of breathable air and he
testified that he extinguished the flames before he ran out of air. (Tr. 85-86). The water truck
arrived at about 9:50 a.m., after Bobo had removed his air pack. (Tr. 86). He directed the water
truck operator to spray water at the smoke that was still rising from the car body. Bobo testified
that he wanted to cool down the car body to prevent any flare ups. (Tr. 79).
McCauley visited the car body again sometime after 10:30 a.m. He did not see any
flames at that time. {Tr. 43-44). Bobo briefed McCauley on his fire fighting efforts. McCauley
remained at the car body for about ten minutes. McCauley testified that, because he understood
that the fire was extinguished in about 20 minutes, he determined that the fire did not have to be
reported to MSHA. (Tr. 47-49). McCauley based this conclusion, in part, on MSHA' s finding·
that Phelps Dodge was not required to report an event that occurred on March 23, 2006. On that
29 FMSHRC 671

day, smoke inside an operating shovel activated the shovel's fire suppression system. Matthew
Main, the mine' s safety director, called a "mayday" and reported the event to MSHA as a mine
fire lasting more than 30 minutes because there was smoke coming from the shovel for more than
30 minutes. MSHA issued a section 104(k) order for the shovel but did not investigate the
situation until six days later. (Tr. 124). At the conclusion of its investigation, MSHA decided
that the event was not immediately reportable as a mine fire under section 50.10. (Tr. 125).
MSHA determined that a transformer on the shovel overheated and that there had not been a fire.
As a consequence, McCauley determined, in the instant case, that Phelps Dodge was not required
to report the fire in the car body because, although there was a lot of smoke, the flames were
extinguished within 30 minutes.
At about 10:45 a.m., McCauley tried to call Phil Tester, the company's safety supervisor
on the shift. He wanted to make sure that he was not required to call MSHA to report the fire.
McCauley was not able to talk to Tester until about 11:30 a.m. When: McCauley used the word
"fire" in this conversation, Tester immediately ended the conversation to call MSHA to report the
:fire. Tester reported the fire to MSHA at 11 :40 a.m. (Tr. 99, 161, 178). Tester next called
Matthew Main at home and both Tester and Main arrived at the car body at about 1:00 p.m. Mr.
Main then proceeded to investigate the incident. He talked to a number of people including
security personnel, McCauley, and Davila. He asked the Metal Management employees to
provide written statements, which were in Spanish. Mr. Main also called Benny Lara, MSHA's
acting field office supervisor in Albuquerque. Inspector Lara asked for a written report of the
events. Inspector Lara also issued an oral section 104(k) order of withdrawal for the car body
and the car body was cordoned off by Phelps Dodge.
At about 3:40 p.m., Main sent Inspector Lara an e-mail describing the events of the day.
(Ex. G-3). In the e-mail, Main wrote, in part, "[t]oday at approximately 7:30 AM contractors,
Metal Management, MSHA ID 6JQ, was cutting apart the car body on the 16 shovel that had
been sold to P&H and started afire." Id. (emphasis added). The e-mail further states that the
mine shift supervisor saw that the car body ''was smoking'' and that he called for a fire brigade.
Main advised Inspector Lara that the "incident commander decided to let the grease on the car
body bum itself out," but that later he "made the decision to put the fire out and the fire was out
by 10:45 A.M." Id.
Later in the day on ·June 17, Mr. McCauley prepared a written statement describing the
events at the car body. (Ex. G-4). His description of the events is the same as his testimony at
the hearing except that he wrote that, as he was traveling at the mine at 7:30 a,m. that day, he
"saw a fire at the 16 shovel salvage area." Id. He also wrote that the "fire was inside the car
body." Id.
Hank Bobo also prepared a written statement that day. He wrote, in part, that when he
arrived at the shovel, employees of Metal Management were spraying water on the bottom of the
car body. He then wrote, "[t]here wasn't a lot of flames then but a lot of smoke." (Ex. G-8).
Without specifying any time frames, Bobo wrote:

29 FMSHRC 672

I put on my bunker gear and asked the 0-2 to call a water truck and
other fire brigade members that were on the property, I saw flames
inside the car body but I couldn't get to them with my hose. The
flames then started coming out the bottom of the car body. That's
when I started fighting the fire. When the water truck arrived we
were able to get to the inside of the car body with the cannon on
the water truck and get it under control.

Id.
As stated above, the three Metal Management employees also provided written
statements that were subsequently translated into English. The statement of Mr._ Davila states
that the Metal Management crew arrived at 6:00 a.m. (Ex. G-5). He then wrote that "at about
7:30 the fire started." Id. He states that the torches ''made sparks-and ignited in the center of the
structure...." Id. "The fire progressed ... [and] when the fire was on top, the fire brigade
arrived and put the fire out." Id. He stated that the fire was extinguished at about 8:00 a.m.
Sergio Caudillo wrote that at "7 :30 we started the fire." (Ex. G-6). He also wrote that "[w ]e
attempted to put out the fire-but couldn't so we used water and extinguisher but it was
impossible, after a while the fire truck arrived and put out the fire." Id. Rafael Dominguez stated
that he was cutting into the car body where there was a lot a grease. His statement is not very
clear but he wrote that after about 15 minutes "the grease started to. bum." (Ex. G-7). He then
wrote that he got down and. Caudillo "attempted to put out fire and put water on [the] fire but it
was impossible to put it out completely." Id. He stated that after the fire truck arrived, the fire
was put out.
Ill. DISCUSSION WITH FINDINGS OF FACT
AND CONCLUSIONS OF LAW

A. Brief Summary of the Areument
The Secretary contends that the preponderance of the evidence demonstrates that a fire
started at 7 :30 a.m. or shortly thereafter and that it was not totally extinguished until at least 9:50
that morning. Thus, the fire was not extinguished within 30 minutes of its discovery. The
Secretary also argues that the evidence shows that the fire was an "unplanned mine fire." There
is no dispute that Phelps Dodge did not notify MSHA that there had been a fire at the mine until
11 :40 a.m. Thus, the Secretary contends that Phelps Dodge failed to immediately notify MSHA
of the fire and a violation of section 50.10 was established.
Phelps Dodge contends that there was no fire at the car body that burned for more that 30
minutes. Itmaintains that if there are no flames, there is no fire. It believes that the Secretary is
twisting the definition of fire to include those periods when the car body was smoking without a
flame being present. The testimony presented by Inspectors Coats -and Lara failed to establish
that there was a fire lasting more than 30 minutes. The hearing testimony of McCauley, Bobo

29 FMSHRC 673

and Main, on the other hand, demonstrates that the fire was extinguished in less than 30 minutes
after it was discovered. In addition, it argues that Main' s e-mail to Inspector Lara cannot be used
to establish the Secretary's case. Much of the information in Main's e-mail was later determined
to be inaccurate and it should not be given any evidentiary weight. Phelps Dodge also argues
that the fire was not ''unplanned." Finally, Phelps Dodge maintains that the Secretary failed to
provide adequate notice that the presence of smoke for more than 30 minutes. triggers the
immediate notification requirement. It relies, in part, on the events in March 2006 when Phelps
Dodge reported as a fire, smoke that emanated from a shovel for more than 30 minutes. As
discussed above, following the investigation, MSHA determined that there had not been a fire in
that instance because there had not been any flames.

B. Analysis
1. Fact of Violation
The term "mine fire" is not defined in the Mine Act or the Secretary's regulations. Thus,
a "mine fire" is a fire that occurs in a "coal or other mine," as that term is defined in section ·
3(h)(l) of the Mine Act.-The term "fire" can be defmed as a "rapid, persistent chemical change
that releases heat and light and is accompanied by flame, especially the exothermic oxidation of a
combustible substance." (American Heritage Dictionary of the English Language, 62 (4th ed.
2006). I agree with Phelps Dodge that flames must be present for there to be a fire. Grease that
is smoking without any flames does present an event that must be immediately reported under
section 50.10.
The description of events provided by Phelps Dodge employees in their written
statements differs significantly from the description presented in their testimony at the hearing.
As stated above, Mr. Bobo wrote in his statement that when he arrived at the shovel there
''wasn't a lot of flames then.... " (Ex. G-8). Sometime after he put on his bunker gear he saw
"flames inside the car body." He also stated that the fire was not put out until after the water
truck arrived. At the hearing, Bobo testified that he did not see any flames, which he referred to
as "flare-ups," until about 9:3'0 that morning. (Tr. 68). He admitted that he could not see inside
the car body very well and there could have been flames in there. (Tr. 70). Thick black smoke
was rising from the car body. He also indicated that he put the·fire out before the water truck
arrived and the water truck was used to cool down the car body.
McCauley wrote in his statement that he saw a "fire at the 16 shovel salvage area" when
he first arrived but that he "wasn't sure at that time ifit was a concern or not." (Ex. G-4). He
further stated that the fire was inside the car body. Id. At the hearing, he testified that he is sure
that he went to the car body shortly after 7:30 a.m. (Tr. 19-20, 53). When he was asked about
his statement that he saw a fire when he first arrived at the car body, he testified that he used the
word "fire" as "a generalization of the scene." (Tr. 20). He stated that he saw.smoke coming
from the car body and believed that there was a fire. (Tr.20-22). He testified, however, that he
did not see any flames at that time. (Tr. 25, 27, 43-44, 50-51).

29 FMSHRC 674

The e-mail that Main sent to Inspector Lara states that the Metal Management employees
"started a fire" sometime after 7:30 a.m. and that the incident commander decided to let the
"grease on the car body burn itself out." (Ex. G-3). It further states that this incident commander
later decided to "put the fire out" and it was out by 10:45 a.m. Id. At the hearing, Main testified
that he conducted an investigation of the incident when he arrived at the mine at 1:00 p.m~ When
he called Inspector Lara, he told him that there was smoke "or it could have been a fire" at the 16
shovel car body and that "sometime later, the fire brigade put the fire out." (Tr. 107). Main
further testified that he now believes that McCauley actually first went to the salvage yard to see
the car body at 8:30 rather than 7:30 a.m. (Tr. 112). He also testified that his statement in the email that the incident commander decided to let the grease on the car body burn itself out was not
accurate. (Tr. 113). Main testified that he now believes that the fire was put out between 9:50
and 10:00. (Tr. 115). Thus, he believes that the fire only lasted about 20 minutes starting at
9:30 a.m. (Tr. 146). Main testified that the e-mail is not accurate because it was written before
he had the opportunity to fully investigate the situation. (Tr. 133).
None of the Metal Management employees testified at the hearing. As summarized
above, all of the Metal Management employees described the events in written statements. Each
of them reported that.a fire started sometime soon after 7:30 that morning.
I find that a preponderance of the evidence establishes that a fire started inside the car
body soon after 7:30 a.m. on June 17. My finding is supported by the statements of the Metal
Management employees, the statements of Bobo and McCauley; and the e-mail sent by Matthew
Main. Hank Bobo wrote in his statement that when he arrived at about 9:00 that morning, there
''wasn't a lot of flames then but a lot of smoke." (Ex. G-4). Thus, flames were present at that
time. He observed even more flames after 9:30 so he used the fire truck to start extinguishing the
fire.
The eyewitnesses independently wrote their statements on the day of the fire and their
memories of the events were still fresh. Each of them reported that they saw a fire or flames at
either 7:30 or 9:00 that morning. I credit the events described in these statements over
inconsistent hearing testimony. (See Master Aggregates TOA Baja Corp. 28 FMSHRC 835, 83637 (Sept. 2006) (ALJ)). Phelps Dodge argues that these statements should not be given any
weight because the company had not gathered all of the facts necessary to complete its
investigation at the time that the statements were made. Although that is true, it is not necessary
for the investigation to be complete in order for eyewitnesses to record the sequence of events as
they saw them. I did not give as much weight to Main' s e-mail to Inspector Lara because he was
not an eyewitness to the events.
The preponderance of the evidence shows that the torch heated grease in the car body.
The grease began to smolder and smoke. At several points in time flames appeared. There were
flames sometime between 7:30 and 8:00 a.m., which the Metal Management employees tried to
control. There were flames when Mr. Bobo arrived at the car body. When a larger fire flared up
soon after 9:30 a.m., Bobo determined that he needed to extinguish the fire using the hose on the

29 FMSHRC 675

fire truck and he did so in less that 30 minutes. Based on this evidence, I find that the fire was
not extinguished within 30 minutes of its discovery. The fire was discovered soon after 7:30
a.m. and MSHA was not notified until after 11 :30 a.m.
Phelps Dodge takes the position that, if flames were only present for short intervals
during the morning of June 17, then the event did not need to be immediately reported under
section 50.10. I hold that such an interpretation ofthe regulation is neither logical nor consistent
with the language of the regulation or the purposes of the Mine Act. Under Phelps Dodge's
interpretation, a fire could last for hours and not come under the definition of an accident under
section 50.2(h)(6) so long as flames are not present more that 30 minutes at a time. Each flare up
would be counted as a separate, discrete fire under this interpretation. I hold that once flames
appear, the mine operator is under the obligation to report the fire unless the fire is totally
extinguished within 30 minutes.
In this case, a fire developed at the salvage yard at about 7:30 a.m. and it was not fully
extinguished until about9:50 a.m. Although it does not appear that flames were present or at
least visible the entire time, I find that this event constituted one fire, not multiple fires. I agree ·
with Phelps Dodge that there can be smoke without fire, but I find that once flames appear, it is a
fire. The fire was not extinguished within 30 minutes of discovery. Metal Management
employees and Mr. McCauley became aware of the fire at about 7:30 that morning. 1
I reject Phelps Dodge's argument that the fire was not an "unplanned mine fire." It
contends that because cutting was being performed with torches, a fire was anticipated. {Tr.
116). It points to the fact that the Metal Management employees had a water sprayer and a fire
extinguisher at the site. Precautions were taken by Metal Management and later by Phelps
Dodge to make sure that the planned fire would not create a safety hazard. The cutting was
performed in a remote area, a hot work permit was obtained, and a fire watch was established.
Thus, it argues that the fire was planned. I agree that Metals Management and Phelps Dodge
knew that a fire was possible because of the nature of the work being performed and, as a

1

For purposes of this decision, I do not need to determine exactly when Phelps Dodge
was required to immediately notify MSHA of the fire. The Secretary takes the position that
Phelps Dodge was required to notify MSHA by no later than 8: 15 that morning, assuming that
the fire started at 7 :30. I believe that, in the case of a fire with intermittent flames, the answer is
not always that straightforward. For example, if grease and oil starts to smolder and flames
appear at 7:30, the operator may reasonably believe that it extinguished the fire at 7:50 as a result
of its firefighting efforts. Thus, it would not be required to report the fire under section 50.10 at
that time even if the grease continues to smoke. If the flames flare up again at 8:20, the mine
operator's obligation to immediately report the fire would arise at that time because more than 30
minutes had passed since the fire started at 7:30. The two flare-ups constitute a single fire
because they occurred close together in time at the same location~ Consequently, the mine
operator would be required to report the fire by no later than 8 :3 5 because its belief that the fire
had been extinguished at 7:50, although reasonable at the time, was not correct.
29 FMSHRC 676

consequence, they took precautions necessary to isolate and fight a possible fire. Nevertheless, I
agree with the Secretary that the fire was not a planned event. (Tr. 180). The precautions were
taken in case there was a fire rather than because a fire was planned. Indeed, Metal Management
did not specifically advise Phelps Dodge that this work was going to be performed on June 17 or
that a fire was anticipated. (Tr. 118). McCauley did not know that Metal Management
employees were at the mine that day. When Mr. Bobo arrived, he saw that Metal Management·
did not have sufficient firefighting equipment and protective gear to fight a fire. Thus, it appears
that Metal Management did not believe that a fire was reasonably likely;
Phelps Dodge also argues that it was not on notice that the conditions at the car body
constituted an accident as defined by section 50.2(h)(6). It relies on the events of March 2006 .
when MSHA determined that the presence of smoke emanating from a shovel for more than 30
minutes did not constitute a fire. I find that this previous event was not sufficiently similar to the
events of June 17, 2006, to have any direct relevance to the issue of notice. There were never
any flames on the shovel in March, just a lot of smoke. Thus, there was never a fire. I find that
the language of the section 50.10, when rea:d in conjunction with the definition of accident in
section 50.2(h)(6), provided sufficient notice of the requirements of the regulation in this
instance. A fire started at about 7 :30 a.m. at the car body and flames were present on an
intermittent basis until 9:50 a.m. It is clear from the language of the regulation that immediate
reporting was required.

The parties presented evidence and argument on the negligence criterion. I find that the
Secretary did not establish that the violation was the result of Phelps Dodge's high negligence.
As justification for the high negligence determination, Inspector Lara testified that Phelps Dodge
was aware of the requirements of the immediate notification regulation. (Tr. 164-65, 178).
While it is true that Phelps Dodge was aware of the regulation, the application of the regulation
to the facts presented is at issue here. For the reasons set forth below, I find that the negligence
of Phelps Dodge was low in this instance.
The fire started on a Saturday morning at a remote location at the mine. Phelps Dodge
personnel at the mine were not aware that Metal Management employees would be cutting.up the
car body that morning. There were no Phelps Dodge employees working at or near the salvage
yard. Phelps Dodge only became aware of the fire when McCauley saw smoke arising from the
area. McCauley did not have any supervisory responsibility over the salvage area or Metal
Management. As Inspector Coats recognized, the fire did not present a safety hazard to
employees of Metal Management or Phelps Dodge. It was highly unlikely that the fire would
spread beyond the car body because it was located away from flammable materials. {See Ex. Cl). When Phelps Dodge became aware of the fire, its fire brigade was dispatched to the area with
appropriate firefighting personnel and equipment. The fire was extinguished soon after the fire
brigade arrived and the water truck was used to cool down the car body.

29 FMSHRC 677

Because it was a Saturday, the mine' s safety manager was not at the mine. McCauley did
not believe that the situation warranted calling a ''mayday." (Tr. 28-29). MSHA was not
immediately called because it was a grease fire with intermittent flames and it did not pose a .·
safety hazard to miners. In addition, Phelps Dodge called MSHA in March2006 when there was
smoke coming from a shovel and was advised that the call was not required. I credit the ·
testimony of Mr. McCauley that he genuinely believed that the company was not required to
immediately report the grease fire. Although Mr. Tester, the safety supervisor for the shift,
should have been notified of the fire earlier that morning, Tester called MSHA immediately after
McCauley told him about the fire. Although I find that the fire was required to be reported
under section 50. l 0, I hold that this violation was the result of an honest mistake by mine
management under unusual circumstances. The negligence.of Phelps Dodge was low.
IV. ORDER
For the reasons set forth above, Phelps Dodge's notice of contest of Citation No. 6244790
is DENIED, in part, the citation is AFFIRMED as MODIFIED by this decision, and this
proceeding is DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:

Timothy R. Olson, Esq., Jackson Kelly PLLC, 1099 18th Street; Suite 2150, Denver, CO 80202- ·
1958 (Certified Mail)
Brian L. Hurt, Esq., Office of the Solicitor, U.S. Department of Labor, 525 Griffin Street, Suite
501, Dallas, TX 75202-5036 (Certified Mail)

RWM

29 FMSHRC 678

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

July 27, 2007
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
M1NE SAFETY AND HEALTH.
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 2006-258-M
A.C. No. 14-01651-94799

v.
Higgins Ranch
HIGGINS RANCH,
Respondent

DECISION GRANTING THE SECRETARY'S MOTION
FOR SUMMARY DECISION
Before:

Judge Manning

This case is before me upon a petition for assessment of civil penalty under section
105(d) of the Federal Mine Safety and Health Actof 1977, 30 U.S.C. § 801 et seq. (the "Act").
The Secretary filed a motion for summary decision. The case involves two citations issued by
the Department of Labor's Mine Safety and Health Administration (''MSHA") under section
104(a) of the Act. Higgins Ranch has agreed to pay the Secretary's proposed $60.00 penalty for
Citation No. 6332403.
On June 1, 2006, MSHA Inspector Chrystal Dye issued Citation No. 6332448 to Higgins
Ranch alleging a violation of30 C.F.R. § 56.9300(a), as follows:
The scales were not provided with railings on either side to prevent
vehicles from over traveling. The drop off is approximately 3 Yz to
the ground. There is minimal truck traffic crossing the scales and
the clearance is adequate. There are markers at each end of the
scale for visual reference. The company had beguri the process
back in March 2006. The pipes were ordered and cut, however, the
project was never finished. ·
Inspector Dye determined that an injury was unlikely but that any injury could reasonably
be expected to be permanently disabling. She determined that the violation was not of a
significant and substantial nature .but that the negligence was high. · The safety standard provides
that "[b ]erms or guardrails shall be provided and maintained on the banks of roadways where a
drop-off exists of sufficient grade or depth to cause a vehicle to overturn or endanger persons in
equipment." On June 26, 2006, Inspector Dye issued a section 104(b) order because Higgins
29 FMSHRC.679

Ranch had not terminated the citation. The Secretary proposes a penalty of $2, 793. 00 for this
citation.
At the conclusion of discovery, the Secretary filed a motion for summary decision under
Commission Procedural Rule 67. (29 C.F.R. § 2700.67). The motion is supported by an
affidavit signed by Inspector Dye. Higgins Ranch did not respond to the Secretary's motion even
after I granted it an extension of time to respond. In its answer to the Secretary's petition for the
assessment of penalty, Higgins Ranch stated that, because the scale is in a separate location from
both Higgins Ranch and Higgins Stone Company, it is not a mine. It argues that the scale house
is not connected to any other mining site. It states that the Mine Act does not authorize MSHA
jurisdiction over "the activities of a truck scale 'appurtenant' only to cattle operations." It further
states that the sole purpose of the scale is to weigh trucks and that "neither Higgins Stone nor ·
Higgins Ranch [requires] trucks carrying stone that has been sold by either Higgins Ranch or
Higgins Stone to weigh at the scale house." The drivers of these trucks can use other scales if
they wish. The land on which the scale is located is owned by Michael W. Higgins and it is
connected only to the cattle pens and cattle lots by means of a private gate." The only way to get
to the scale from the quarry is on a public road.
The Secretary maintains that there are no issues to be resolved at a hearing and that she is
entitled to summary decision as a matter of law. The Commission's Procedural Rules provide
that a "motion for summary decision shall be granted only if the entire record, including
pleadings, depositions, answers to interrogatories, admissions, and affidavits shows: (1) that
there is no genuine issue as to any material facts; and (2) that the moving party is entitled to
summary decision as a matter oflaw." 29 C.F.R. § 2700.67(b). The Commission's procedural
rule further states that a motion for summary decision must be supported. As stated above, the
Secretary's motion is supported by the affidavit ofMSHA Inspector Chrystal Dye.
There is no dispute that the conditions described in the citation existed at the time the
citation was issued. I find that Higgins Ranch admitted these facts in its response to the
Secretary's discovery requests. It denies, however, that MSHA has jurisdiction over the scale
and scale house.
Higgins Ranch operates a stone quarry. Higgins Ranch extracts rock at.the quarry and
sizes some of this rock at a nearby plant, known as Higgins Stone, which is operated under a
separate MSHA identification number. (Dye Affidavit). The scale house, which is located about
0.59 of a mile from the Higgins Ranch mine entrance, is used by both Higgins Ranch and
Higgins Stone. Inspector Dye stated that when customer trucks leave the Higgins Ranch quarry
filled with stone, they often use the scale house to weigh the stone. Customer trucks also use the
scale when they transport crushed stone from the Higgins Stone plant. Inspector Dye states that,
although she cannot say that every truck that transports stone from Higgins Ranch uses the cited
scale, "a majority of customer trucks do get weighed at the scale house." Id. She concluded that
the scale house is "an essential part ofthe mining operations at Higgins Ranch.... " Id. .

29 FMSHRC 680

In its discovery responses, Higgins Ranch agrees that MSHA has jurisdiction over its
quarrying operation. It maintains that MSHA does not have jurisdiction over its scale house
because it is at a separate location and it does not otherwise qualify as a mine under section 3(h)
of the Mine Act. It is accessible from the quarry only by traveling on public roads. No
employees of Higgins Ranch work at the scale house. Higgins Ranch does not deny that some
customer trucks use the scale after leaving the quarry.

I find that MSHA has jurisdiction to inspect the scale and scale house~ The term "coal or
other mine" is defined in section 3(h)(l) as:
(A) an area of land from which minerals are extracted, ... (B) private ways and
roads appurtenant to such area, and (C) lands, excavations, ... workings,
structures, facilities, equipment, machines, tools, or other property ... on the
surface or underground, used in, or to be used in, or resulting from, the work of
extracting such minerals from their natural deposits ... or used in, or to be used
in, the milling of such minerals ....
30 U.S.C. 802(h)(l). The scale house and scale are "structures, facilities, equipment ... used in
... the work of extracting ... minerals from their natural deposits .... " The definition of a mine
is quite broad and "is more encompassing than the usual meaning attributed to it .... " Marshall
v. Stoudt's Ferry Prepara.tion Co., 602 F.2d 589, 591-92 (3d Cir. 1979), cert. denied, 444 U.S.
1015 (1980). The scale house and scale are used to weigh trucks that have been filled with stone
from the quarry so that Higgins Ranch will know how much stone was purchased. This
operation is an integral part of its mining operations. Whether the drivers of these trucks are
permitted to use other scales is not determinative. Because the quarry is located in a rural area in
Kansas, the scale provided by Higgins Ranch is the scale that is most likely to be used. The land
under the scale is owned by Michael W. Higgins, who also owns Higgins Ranch and is an owner
of Higgins Stone.
The land used for the scale house need not be contiguous to the quarry. In Jim Walter
Resources, Inc., 22 FMSHRC 21 (2000), the mine operator owned and operated a machine shop
and a supply shop that were not on the same property as its extraction activities. These machine
and supply shops were between 1 and 25 miles from the operator's four mines. The Commission
held that these shops were "facilities" and "equipment" used in the company's mining
operations. 22 FMSHRC at 25. The Commission rejected the operator's argument that MSHA
did not have jurisdiction over the shops because they were not on land from which minerals are
extracted. Id. In WJ. Bokus Indus., Inc., 16 FMSHRC 704, 708 (April 1994), the Commission
held that MSHA properly cited equipment in a storage garage that was shared by a sand ,and
gravel operation and an asphalt plant. The Commission rejected the argument that title to the
cited equipment was determinative. Similarly, in Justis Supply & Machine Shop, 22 FMSHRC
1292 (Nov. 2000), the Commission held that a dragline that was being assembled in a bermed off
area about a mile from extraction activities was subject to MSHA inspection because the dragline
was equipment to be used in the extraction of minerals.

29 FMSHRC 681

The record demonstrates that the scale and scale house are integral parts of the mining
operations of Higgins Ranch. The fact that the scale is a self-service facility does not change that
fact. Many stone and aggregate· operations let truck drivers weigh their ·own trucks. The scale is
present so that customers can weigh their trucks to determine the amount of stone they have
purchased from the Higgins Ranch quarry.
As stated above, Higgins Ranch does not dispute the facts set forth in the "condition or
practice" section of the citation, as set forth above. As justification for the high negligence
determination, Inspector Dye states that Higgins Ranch had started the process of installing posts
and rails but had not completed the project. (Dye Affidavit). During a compliance assistance
visit January 2006, Inspector Dye issued a CAV notice advising Higgins Ranch that guard rails
needed to be installed at the scale. During an inspection on March 8, 2006, she was told that
pipes and posts were being cut and that a guard rail would be installed in about a week. Id.
Guard rails had not been installed by June 1, 2006. Inspector Dye stated that ''the operator was
aware of and on notice of the need and the requirement to provide rails around the scales, but did
not bother to complete the project." As stated above, she issued a section 104(b) order of
withdrawal on June 26, 2006, because the guard rails had still not been installed. Higgins Ranch
did rtot offer any evidenc_e to dispute these facts. I hold that the Secretary established that the
violation was the result of the operator's high negligence.
The Secretary seeks a civil penalty of $2, 793.00. I find that this penalty is not appropriate
taking into consideration the penalty criteria set forth in section 11 O(i) of the Mine Act. Higgins
Ranch is a very small operation. It employed about three people and worked about 7,500 hours
in 2006. Higgins Stone Company, a related company, employed about 12 people and worked
about 23,400 hours in 2006. The violation was neither serious nor significant and·substantial. · ·
The negligence was high and Higgins Ranch did not abate the violation in good faith. Higgins
Ranch was issued six citations prior to June 1, 2006. MSHA assigned a high number of penalty
points for the mine's history of previous violations because of the relatively high number of
"violations per inspection day." Information at MSHA's website makes clear that MSHA's first
inspection at the mine was on October 18, 2005. Four of the previous citations were issued on
that day. Consequently, I have reduced the penalty because the "violations per inspection day"
was high due to the fact that the mine had only been inspected for a short time. ·A penalty.of
$1,800.00 is appropriate.

ORDER
Based on the criteria in section l lO(i) of the Mine Act, 30 U.S.C. § 820(i}, I assess the
following civil penalties:
Citation No.

30 C.F.R. §

Penalty

6332488
6332403

56.9300(a)
62.BO(a)

$1;800.00
60.00

29 FMSHRC 682

Accordingly, the Secretary's motion for summary decision is GRANTED, the citations
contested in this case are AFFIRMED, and Higgins Ranch is ORDERED TO PAY the
Secretary of Labor the sum of$1,860.00. This penalty shall be paid within 40 days of the date of
this decision unless Higgins Ranch makes other payment arrangements with counsel for the
Secretary.

Richard W. Manning
Administrative Law Judge

Distribution:

Lydia Tzagoloff, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway, Suite
1600, Denver, CO 80202 (Certified Mail)
Holly Higgins, Secretary, Higgins Stone Company, Inc., 4826 SW Topeka Blvd., Topeka, KS
66610 (Certified Mail)

RWM

29 FMSHRC 683

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

August 6, 2007
CIVIL PENALTY PROCEEDING
Docket No. KENT 2002-251
A.C. No. 15-05106-03501 WNH

v.
GEO-ENVIRONMENTAL ASSOCIATES
Respondent
GEO/ENVIRONMENTAL ASSOCIATES,
Applicant

v.

EQUAL ACCESS TO JUSTICE
PROCEEDING
Docket No. EAJ 2004-01

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Formerly KENT 2002-251
Mine ID 15-05106-03501 WNH
Preparation Plant

ORDER OF DISMISSAL
Before: Judge Zielinski
The Civil Penalty Proceeding is before me on remand from the Commision, which by
Decision dated May 30, 2006, reversed the dismissal of Citation No. 7044409, and remanded for
assessment of a civil penalty. Martin County Coal, Corp, 28 FMSHRC 247, 258-59 (May 2006).
The parties have jointly filed a motion to dismiss the petition on grounds that the underlying
Citation No. 7044409 has now been vacated. 1 Respondent, GEO-Environmental has agreed to .
withdraw its application for attorney's fees and expenses under the Equal Access to Justice Act,
and has joined in the motion to dismiss the Equal Access to Justice Proceeding.
Upon consideration of the foregoing, the motion is hereby GRANTED and these cases
are hereby DISMISSED.

1

Three other citations that were at issue in Docket No. KENT 2002-251, have been
resolved by previous Administrative Law Judge and Commission decisions.
29 FMSHRC 684

Distribution:
James B. Crawford, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
22nd Floor, Arlington, VA 22209
Mark E. Heath, Esq.,.Spilman, Thomas & Battle, PLLC, 300 Kanawha Blvd. East, P.O. Box 273,
Charleston, WV 25321

/mh

29 FMSHRC 685

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

August 10, 2007
CNIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 2007-73-M
A.C. No. 26-00002-99280

v.
Premier Chemicals
PREMIER CHEMICALS, LLC,
Respondent

DECISION GRANTING RESPONDENT'S MOTION FOR SUMMARY DECISION
AND DENYING THE SECRETARY'S MOTION FOR SUMMARY DECISION
Before:

Judge Manning

This case is before me upon a petition for assessment of civil penalty under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (the "Act").
The parties filed joint stipulations of fact and cross-motions for summary decision. The case
involves a citation issued by the Department of Labor's Mine Safety and Health Administration
("MSHA") under section 104(a) of the Act alleging a violation of 30 C.F.R. § 50.10. The parties
stipulated to the following facts:
1. Respondent, Premier Chemicals, LLC ("Premier") was the operator of the Premier
Mine in Gabbs, Nevada, Mine Identification No. 2600002, within the meaning of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et. seq ("Act" or "Mine Act"), specifically
Section 802(d).
2. At all relevant times, the Premier Mine was a "coal or other mine" within the meaning
of the Act, specifically Section 802(h).
3. At all relevant times, the products of the Premier Mine entered commerce, or the
operations or products of the Premier Mine affected commerce, within the meaning of the Act,
specifically Sections 802(b) and 803.
4. Respondent is subject to the jurisdiction of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq.
5. Citation No. 6391461 was properly served by a duly authorized representative of the
Secretary of Labor, the Mine Safety and Health Administration, upon an agent of the Respondent
on the date and place stated therein.
29 FMSHRC 686

6. The Mine Safety and Health Administration assessed a civil money penalty against
Respondent for the violation alleged in Citation No. 6391461.

7. Payment by Respondent of the proposed penalty of $5,000 will not affect
Respondent's ability to remain in business.
8. A Premier Chemicals employee, John LaCroix (Lower Shop Mechanic, 56 years old),
began work at 6:30 a.m. on July 19, 2006, and collapsed near the Lower Maintenance Shop
around 6:35 a.m. in the presence of Alan Hermance, who immediately called for help and began
life saving efforts, which included CPR. It was a generally known fact that Mr. LaCroix suffered
from high blood pressure and had been complaining of feeling bad for a number of days prior to
the incident.
9. Between 6:35 a.m. and 6:40 a.m., fellow employees Elvie Selbach, Shift Foreman, and
James Loeppky, Maintenance Supervisor, arrived at the scene to assist in the first aid efforts.

10. At 6:45 a.m., fellow employee, Maintenance Leadman, Bobby Adamson informed .
Jennifer Williamson, Safety_Coordinator, of Mr. LaCroix's collapse by cell phone. Mrs.
Williamson was in her vehicle about ten minutes away from the mine at the time she received the
call.
11. At 6:45 a.m., all lifesaving efforts at the scene ceased based on the statement of Scott
Janis, a licensed EMT.
12. At 6:55 a.m., Jennifer Williamson arrived at main mine site office. Adam Knight,
Plant Manager, accompanied Mrs. Williamson to the Lower Maintenance Shop where Mr.
LaCroix was located, approximately a ten minute trip from the main office. At 7:05 a.m.,Mr.
Knight and Mrs. Williamson arrived at the scene. Present at the scene were fellow employees
Alan Hermance, Elvie Selbach, Scott Janis, Bobby Adamson and James Loeppky. Immediate .
efforts were undertaken to ensure that all attempts at lifesaving had indeed been performed; as
well as a safety assessment of immediate area and discussions with employees on the scene as to
what had occurred, whert and where. It was determined that there were no dangers to other
employees and no further actions were required, other than notifying MSHA ofthe incident.
13. At 7:40 a.m., Jennifer Williamson returned to the main mine site office and made the
call to MSHA District Office in Boulder City, Nevada. Mrs. Williamson left a message for John
Melfi on that answering machine.
14. At 7:55 a.m., MSHA returned the phone message and, given that there had been a
de~th at a mine under their jurisdiction, they indicated they would be at the mine site the
following day to conduct their investigation. There was no emergency response action
implemented by MSHA based on the accident.

29 FMSHRC 687

15. On July 20, 2006, MSHApersonnel, Miles Frandsen and Paul Wildrick arrived,
interviewed the appropriate employees, investigated the scene and, after consultation with the
MSHA district office, issued Citation No. 6391461.

I. BRIEF SUMMARY OF THE PARTIES' ARGUMENTS
A. Secretary of Labor
The Secretary argues that MSHA's Emergency Temporary Standard ("ETS") and the
MINER Act required Premier to notify MSHA ofLaCroix's death within 15 minutes of the time
of his death. As applicable here, the ETS modified 30 C.F.R. § 50.10 to provide that when an
accident occurs at a mine, the operator must immediately contact the MSHA District Office
having jurisdiction over its mine "at once and without delay and within 15 minutes." The term
"accident'' is defined to include a "death of an individual at a mine." (30 C.F.R. § 50.2(h)(l)).
The Secretary contends that the stipulations show that Mr. LaCroix collapsed at about
6:35 a.m. and lifesaving efforts were discontinued at about 6:45 a~m. Lifesaving efforts were
discontinued based on the EMT's apparent determination that Mr. LaCroix had died. The
Secretary takes the position that Ms. Williamson knew that LaCroix had died immediately upon·
her arrival at the machine shop at 7:05 a.m. As a consequence, Premier was obligated to contact
MSHA by no later that 7:20 that morning to provide notice of the accident. Because Williamson
did not call MSHA until 7:40 a.m., Premier violated section 50.10. The only exception to the 15minute reporting requirement in the ETS is for situations in which the mine has lost
communications because of an emergency or some other unexpected event. This exception
clearly does not apply to this case.
Section 5(b) of the MINER Act provides that the operator of a mine who "fails to provide
timely notification to the Secretary as required by section 103(j) (relating to the 15 minute
requirement) shall be assessed a civil penalty by the Secretary of not less than $5,000 and not
more than $60,000." (30 U.S.C. § 820(a)(2)). TheSecretary argues that there are no exceptions
to this provision. As a consequence, she maintains that she has "absolutely no discretion to
assess a penalty lower than $5,000 for this violation." (S. Motion 7). MSHA assessed the lowest
possible penalty based on the fact that the violation was not significant and substantial and the
operator's negligence was low.

B. Premier
Premier argues that after Ms. Williamson arrived at 7:05 a.m., "immediate efforts were
undertaken to ensure that all attempts at lifesaving had indeed been performed; as well as a safety
assessment of the immediate area and discussions with employees on the scene as to what
occurred, when and where." (P. Motion 2). After this assessment was completed, it ''was
determined that there were no dangers to other employees and no further actions were required,
other than notifying MSHA of the incident." Id. Premier also states that it is a "ten minute walk

29 FMSHRC 688

from the scene to the main office where a phone call to MSHA could be made." Id.. Premier
further states that "due to the remote location of the mine site in Gabbs, Nevada, cell phones are
not a reliable communication source to make a call to MSHA or any other third party that is not
in the immediate vicinity of the mine site." Jd, Premier states that Ms. Williamson immediately
called MSHA as soon as she arrived at the mine office.
Premier contends that it did immediately call MSHA as soon as it determined that an
accident occurred. Premier relies on the language in the preamble to the ETS which states:
The ETS does not change the basic interpretation of§ 50. l 0. By
the terms of the provision, an operator is required to notify MSHA
only after determining whether an "accident" as defined in existing
paragraph 50.2(h) has occurred. This affords operators a
reasonable opportunity to investigate an event prior to notifying
MSHA.
(71 Fed. Reg. 12252, 12260 (March 9, 2006)). Premier contends that it notified MSHA within
the ·15-minute time period "based on its determination that an accident had occurred, life saving
measures had concluded and the site was declared secure and of no danger to other employees at
7:25 a.m....." (P. Motion 2-3).
Premier also argues, in the alternative, that any determination that it "exceeded the 15
minute time frame is mitigated by the time spent rendering life assistance, inspecting the
premises, and perhaps most importantly, verifying that Mr. LaCroix presumably died of natural
causes and not of any conditions that existed at the accident site that could pose a subsequent
danger to other employees." (P. Motion 3-4). Premier also argues that the Lacroix accident,
although tragic, did not involve a mine emergency or require a mine evacuation. MSHA did not
activate any emergency response and did not arrive at the facility until the next day. As a
consequence, it argues that the penalty should be significantly reduced.

II. DISCUSSION WITH FINDINGS OF FACT
AND CONCLUSIONS OF LAW
The parties maintain that there are no issues to be resolved at a hearing because they
stipulated to the essential facts. They filed cross-motions for summary decision. The
Commission's Procedural Rules provide that a "motion for summary decision shall be granted
only if the entire record, including pleadings, depositions, answers to interrogatories, admissions,
and affidavits shows: (1) that there is no genuine issue as to any material facts; and (2) that the
moving party is entitled to summary decision as a matter oflaw." 29 C.F.R. § 2700.67(b). I find
that the facts stipulated to by the parties are sufficiently comprehensive for me to render a
decision on the legal issues raised in the parties' cross motions.

29 FMSHRC 689

Premier operates a surface mine and plant in Nye County, Nevada. Material containing
magnesite is mined, crushed, milled, and then processed at this facility. The end product has
various applications including uses in animal feed and water treatment facilities. (26 FMSHRC
414). Citation No. 6391461 states that the "mine operator did not notify MSHA within the
required 15 minute time frame, after becoming aware of an accident in the lower shop~"
fuspector Miles Frandsen determined that there was no likelihood of an injury or illness as a
result of this violation and that it was not significant and substantial. He also determined that
Premier's negligence was low.
There can be little question that, before the MINER Act was enacted and the ETS was
promulgated, this citation would not have been issued under these facts. The MINER Act
imposed a new 15-minute time limit for reporting accidents. As relevant here, the language of
section 8130) of the Mine Act, as amended by the MINER Act; provides that notification to
MSHA "shall be provided by the operator within 15 minutes of the time at which the operator
realizes that the death of an individual at a mine ... has occurred." Based on that mandate in the
MINER Act, the Secretary revised her regulation at section 50.10 to insert a requirement that the
operator contact MSHA "at once without delay and within 15 minutes."
The preamble to this rule provides some explanation of MSHA' s interpretation of the
amended regulation at issue here. As stated above, an operator is afforded a "reasonable
opportunity to investigate an event prior to notifying MSHA" to determine whether an accident
occurred. (71 Fed. Reg. 12260). The MINER Act's notification provision was enacted because,
in part, "MSHA was not notified of the Sago Mine Accident until approximately two hours after
the occurrence of the accident.'' (71 Fed. Reg. 12256).. The Secretary explained why immediate
notification of accidents is so important, as follows:
Operator notification to MSHA in the event of a mine accident is
vital to enable the Agency to effectively respond in emergency and
potentially life threatening situations. Notification alerts the
Agency so that accident investigations and assistance to trapped or
injured miners can be initiated. MSHA is particularly concerned
that failure to immediately notify the Agency of mine emergencies
can cost lives by delaying rescue services.
(71 Fed. Reg. 12257).
The stipulations establish that Mr. LaCroix arrived at the mine at 6:30 a.m. and collapsed
a few minutes later. Mr. Hermance, who was in the area, immediately called for help and began
life saving efforts, which included CPR. Although Mr. LaCroix suffered from high blood
pressure and had been complaining of feeling bad for a number of days prior to the incident, the
cause of his collapse was not immediately known. Safety Director Williamson was notified of
the events at about 6:45 a.m. as she was on her way to the mine. According to Scott Janis, a
licensed EMT, all lifesaving efforts were stopped at about 6:45 a.m. When Ms. Williamson

29 FMSHRC 690

arrived at the scene· at about 7:05, she immediately made sure that all attempts at life saving had
indeed been performed, that a safety assessment of the immediate area had been performed, and
that she understood what had occurred. Once she determined that conditions did not pose a
hazard to other employees and no further remedial actions were required, Ms. Williamson went
to the mine office and called MSHA. The issue is whether this call was made "at once without
delay and within 15 minutes."
I find that the Secretary did not establish a violation of section 50.10 under the particular
facts presented by this ca.Se.· When Ms. Williamson arrived at the shop, she first had to determine
whether an accident occurred; She did·this by making sure that all life saving measures had been
taken. When a person collapses for no obvious reason, the operator must be certain that his
collapse was not the result of an occupational hazard, such as an electric shock. As a
consequence, the operator must immediately take measures to ensure that all hazards are
eliminated so that no other miners are injured or killed. In order to determine whether any
hazards were present, Premier had to investigate the accident site. Ms. Williamson completed
this investigation by about 7:25 a.m. and reported the death the MSHA at 7:40 a.m. As a result
of her initial investigation of the accident, Ms. Williamson was able to describe the events to
MSHA with enough detail so that MSHA saw no need to immediately dispatch inspectors to the
remote accident site, thereby conservingMSHA's resources .
. In reaching my conclusion that Premier did not violate section 50.10, I relied on a number
of facts. Many of these facts are unique to the circumstances of this case; First, the accident was
not caused by occupational factors. Mr. LaCroix died shortly after he arrived at the plant of
natural causes. There was no "potentially life threatening situation" presented by this accident
that required MSHA action. (71 Fed. Reg. 12257). The amendment to section 8130).o(the
Mine Act, as well as the Secretary's ETS, were enacted to enable MSHA to quickly respond to
situations that could endanger miners. Because Ms. Williamson determined that Mr. LaCroix's
death did not pose a hazard to other miners, no rescue or response action by MSHA was
necessary. Indeed, MSHA inspectors did not travel to the mine until the following day.
Seconci, as interpreted by the Secretary in the ETS, a violation does not necessarily
automatically occur 15 minutes after the moment of death of a miner. The operator may not even
know exactly when a miner died. Rather, a mine operator is given a "reasonable opportunity to
investigate an event prior to notifying MSHA." This "reasonable opportunity" is not a fixed
concept. In the event of a mine explosion or an entrapment of miners, for example, a mine must
quickly notify MSHA even before it begins its own investigation or its own recovery efforts.
Such an explosion or entrapment presents a major hazard to miners, with the result that any delay
by a mine operator in providing MSHA with notification would be unreasonable. MSHA would
need to be involved in rescue and recovery operations. Such rescue and recovery operations take
time to coordinate and assemble. When a man collapses for no readily apparent reason, on the
other hand, it is reasonable for the mine operator to conduct a brief investigation to see if a
hazard was present that could endanger other miners. I find that it was reasonable for Premier to
take a few steps to investigate the situation before it notified MSHA of the death. At the

29 FMSHRC 691

conclusion of Ms. Williamson's brief investigation, she determined that the accident needed to
be immediately reported to MSHA and she was able to describe what had happened;
Third, and most importantly, Premier's notification was prompt. Based on the time line
presented in the stipulations, it is clear that Ms. Williamson completed her investigation by
approximately 7:25 a.m., about 20 minutes after she arrived·'at the lower shop. She immediately
went to the mine office to make the call. Gabbs, Nevada, is in as remote a location as one can
:find. Her need to use a land line to make the call is understandable given the location of the
mine. Premier should set up a procedure so that, in the event of an accident, Ms. Williamson or
another management official can call the office on the mine radio and instruct office personnel to
make the initial call to MSHA. A ten-minute delay to travel-to the office would not be
acceptable in most instances. ·Ms. Williamson can always call MSHA back a few minutes later
with more details about the accident.

It is important to understand that this case presents a novel situation that will only arise
occasionally. My holding is limited to the facts of this case. At the conclusion of her
investigation, Ms. Williamson determined that Mr. LaCroix's,death was not related to his work
activities and that an occupational hazard was not present in the lower shop. As a consequence,
she was able to impart this information to MSHA when she made the call. In vacating the
citation I rely on the language of the MINER Act, the amended language of section 50.10, and
the Secretary's interpretation of the regulation as set forth in the preamble to the ETS. Although
this "opportunity to investigate" to determine whether an accident occurred should be construed
narrowly, the facts presented in this case demonstrate the wisdom of the Secretary's
interpretation. Given her enforcement position in this case, it can reasonably be presumed that
the Secretary will strictly enforce the 15-minute time limit set forth in the MINER Act and her
ETS. It is also clear that she will narrowly construe the language in the preamble giving a mine
operator time to investigate the events to determine whether there has been an accident.

III.ORDER
For the reasons set forth above, Premier's motion for summary decision is GRANTED,
the Secretary's motion for summary decision is DENIED, Citation No. 6391461 is VACATED,
and this proceeding is DISMISSED. ·

Richard W. Manning
Administrative Law Judge

29 FMSHRC 692

Distribution:

Mary K. Alejandro, Esq., Office of the Solicitor, U.S. Department of Labor, 90 Seventh Street,
Suite 3-700, San Francisco, CA 94103-1516 (Certified Mail)
Stephen A. Becker, Esq., Vice-President and General Counsel, Premier Chemicals, LLC, 300
Barr Harbor Drive, Suite 250, West Conshohochen, PA 19428-2998 (Certified Mail)

RWM

29 FMSHRC 693

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

August 17, 2007
SECRETARY OF LABOR,
M1NE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On behalf of Frederick Martin,
Applicant

TEMPORARY REINSTATEMENT
PROCEEDING

Docket No. VA 2007-40-D
NORT CD 2007-01

v.
DICKENSON-RUSSELL COAL CO.,
Respondent

Mine ID 44-07146
Roaring Fork No. 4

SECRETARY OF LABOR,
M1NE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On behalf of Frederick Martin,
Complainant

DISCRIMINATION PROCEEDING
Docket No. VA 2007-47-D
NORT CD 2007-01

v.
DICKENSON-RUSSELL COAL CO.,
Respondent

Mine: Roaring Fork No. 4
Mine ID 44-07146

DECISION
Appearances:

Robert S. Wilson, Esq., Nickole Winnett, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for the Complainant;
Joseph E. Wolfe, Esq., Wolfe, Williams & Rutherford, Norton, Virginia,
for the Complainant;
Wade W. Massie, Esq., Penn, Stuart & Eskridge, Abingdon, Virginia,
for the Respondent.

Before:

Judge Feldman

These matters are before me based on an application for temporary reinstatement, and a
discrimination complaint, brought by the Secretary of Labor (the Secretary) on behalf of
Frederick Martin against Dickenson-Russell Coal Company (Dickenson) under section 105(c)(2)
of the Federal Mine Safety and Health Act of 1977, as amended, 30 U.S.C. § 815(c)(2) (the Act).
The Secretary's application for the temporary reinstatement of Martin to his former position of
employment was stayed on May 21, 2007, as a consequence ofDickenson's agreement to
29 FMSHRC 694

··~'economically reinstate" Martin until a full evidentiary hearing on the merits of Martin's

discrimination complaint could be conducted. Specifically, the Secretary and Dickenson agreed
that, in lieu of Dickenson reinstating Martin to his job at the Roaring Fork No. 4 Mine,
Dickenson agreed to pay Martin, on a bi-weekly basis consistent with Dickenson's regular payroll
practices, a sum of money, net of taxes and other required withholdings, equaling the net amount
of wages that Martin would have earned if he had been reinstated to his former position.
The hearing in these matters was conducted on August 7 and August 8, 2007, in
Abingdon, Virginia. At the beginning of the second day of the trial, the parties advised that
they had reached a settlement agreement with respect to all matters in issue. The Secretary has
agreed to withdraw her application for temporary reinstatement in this matter. The Secretary has
also agreed to reduce her proposed civil penalty for the subject violation of the provisions of
section 105(c)(l) from $8,500.00 to $500.00. Finally, Martin has waived bis right to seek future
employment with Dickenson or any subsidiary of Alpha Natural Resources, Inc.
In return, Dickenson has agreed to pay the $500.00 civil penalty currently proposed by the
Secretary. In addition, Dickenson will pay to Martin and his counsel Joseph E. Wolfe, within ten
(10) days from the date of this Decision, an agreed upon sum, less all applicable deductions and
withholdings, that shall remain confidential. Dickenson further represents that Martin's
personnel file will reflect that he voluntarily quit on March 7, 2007, and, if contacted by
prospective employers, Dickenson will inform them that Martin voluntarily relinquished his job
on that day.

I have considered the representations and documentation submitted in these matters,
and I conclude that the proffered settlement is appropriate under the criteria set forth in
Section l lO(i), 30 U.S.C. § 820(i) of the Act. WHEREFORE, the motion for approval of
settlement IS GRANTED, and it IS ORDERED that, pursuant to their agreement, the
Dickenson-Russell Coal Company shall pay to Martin, within ten (10) days from the date of this
Decision, the agreed upon relief in complete satisfaction of the captioned temporary
reinstatement and discrimination actions. IT IS FURTHER ORDERED that the DickensonRussell Coal Company pay a civil penalty of $500.00 within 30 days of this Decision.
Upon timely fulfillment of the terms of the parties' agreement, including timely receipt of the
$500.00 civil penalty payment, the captioned temporary reinstatement and discrimination
proceedings ARE DISMISSED with prejudice.

Jerold Feldman
Administrative Law Judge

29 FMSHRC 695

Distribution: (Certified Mail)
Nicole Winnett, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
22nd Floor West, Arlington, VA 22209-2247
Joseph E. Wolfe, Esq., Wolfe, Williams & Rutherford, 470 Park Avenue, P.O. Box 625, Norton,
VA24273
Wade W. Massie, Esq., Penn, Stuart & Eskridge, P.0; Box 2288, Abingdon, VA 24212

/mh

29 FMSHRC 696

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
001 New Jersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

August 21, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
SAN JUAN COAL COMPANY,

CNIL PENALTY PROCEEDING
Docket No. CENT 2004-212-M
A. C. No. 29-02170-32227

San Juan South

Respondent

CORRECTED DECISION APPROVING SETTLEMENT
ON REMAND

Before:

Judge Hodgdon

In accordance with Commission Rule 69(c), 29 C.F.R. § 2700.69(c), the following
corrected decision, with the corrected language in italics, is substituted for the Decision
Approving Settlement on Remand issued on August 15, 2007:
This case is before me on remand from the Commission. San Juan Coal
Co., 29 FMSHRC 125 (Mar. 2007). It was remanded for further analysis of
Citation No. 4768527, consistent with the Commission's decision, and "[i]fthe
judge concludes that San Juan's violation of section 75.400 was caused by
unwarrantable failure, he should reassess the penalty and modify Citation No.
4768527 from a section 104(a) citation to a 104(d)(l) citation and modify Citation
No. 4768528 from a 104(d)(l) citation to a section 104(d)(l) order." Id. at 137.
The parties, by counsel, have filed a motion to approve a settlement agreement.
Acceptance by the Respondent of Citation No. 4768527 as originally written and a
reduction in penalty from $6,300.00 to $3,500.00 are proposed.
Having considered the evidence presented at trial, the Commission's
decision, and the representations and documentation submitted, I conclude that
the proffered settlement is appropriate under the criteria set forth in section 11 O(i)
of the Act, 30 U.S.C. § 820(i). Accordingly, the motion for approval of settlement
is GRANTED, Citation No. 4768527 is MODIF1ED from a 104(a) citation, 30
U.S.C. § 814(a), to a 104(d)(l) citation, 30 U.S.C. § 814(d)(l), Citation No.
4768528 is MODIFIED from a 104(d)(l) citation to a 104(d)(l) order and the

29 FMSHRC 697

Respondent is ORDERED TO PAY a penalty of $3,500.00 within 30 days of the
date of this order.

r/..M~1.._

T.ToddH:~-

Administrative Law Judge

Distribution:
Michael D. Schoen, Esq., Office of the Solicitor, 525 S. Griffin Street, Suite 501, Dallas, TX
75202
Mr. Daniel C. Wolff, Esq., Crowell & Moring, LLP, 1001 Pennsylvania Ave., N.W.,
Washington, DC 20004
/sr

29 FMSHRC 698

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

August 22, 2007
CONTEST PROCEEDING

MARFORK COAL COMPANY,
Contestant

Docket No. WEVA 2006-790-R
Citation No. 7257568;06/27/2006

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Mine ID 46-09048
Slip Ridge Cedar Grove Mine

CNIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 2006-934
A.C. No. 46-09048-94552

v.
MARFORK COAL COMPANY, INC.,
Respondent

Slip Ridge Cedar Grove Mine

ORDER LIFTING STAY
CONSOLIDATION ORDER
AND
DECISION APPROVING SETTLEMENT
Before: Judge Feldman
The captioned contest was initially dismissed on September 27, 2006. 28 FMSHRC
842 (Sept. 2006) (AU). The related civil penalty matter in WEVA 2006-934 was stayed on
January 22, 2007, pending Commission review of the contest dismissal. The Commission has
reversed and reinstated the contest. 29 FMSHRC _ {Aug. 2007). Accordingly, the stay in
WEVA 2006-934 IS LIFTED and the captioned contest in WEVA 2006-790-R
IS CONSOLIDATED with WEVA 2006-934.
These consolidated contest and civil penalty cases are before me upon a petition for
assessment of civil penalty filed pursuant to section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). The Secretary has filed a motion to approve a settlement
agreement and to dismiss these proceedings. A reduction in civil penalty from $1,446.00 to
$783.00 is proposed. The reduction in the proposed penalty is based on deleting the significant
and substantial designation from Citation No. 7257568.
29 FMSHRC 699

I have considered the representations and documentation submitted in these matters and
I conclude that the proffered settlement is appropriate under the criteria set forth in Section 11 O(i)
of the Act. WHEREFORE, the motion for approval of settlement IS GRANTED, and
IT IS ORDERED that the respondent pay a civil perialty of $783.00 within 30 days of
this order in satisfaction of the two citations in issue. Upon receipt of timely payment,
the captioned civil penalty and contest cases ARE DISMISSED.
·

Jerold Feldman
Administrative Law Judge
Distribution:
Robert H. Beatty, Jr., Esq., Carol Ann Marunich, Esq., Dinsmore & Shohl, LLP,
2604 Cranberry Square, Morgantown, WV 26508
Richard D. Hosch, Conference & Litigation Representative, U.S. Department of Labor, MSHA,
100 Bluestone Road, Mt. Hope, WV 25880-1000

/mh

29 FMSHRC 700

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, DC 20001-2021
TELEPHONE: 202-434-99 / FAX: 202-43~9949

August 27, 2007
SPEED MINING, INC.,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. WEYA 2005-20-R
Citation No. 7208383; 10/18/04
Docket No. WEYA 2005-21-R
Citation No. 7208384; 10/18/04
Docket No. WEYA 2005-22-R
Citation No.7208385; 10/18/04
Docket No. WEYA 2005-23-R
Citation No. 7208386; 10/18/04
Docket No. WEYA 2005-24-R
Citation No. 720388; 10/18/04

SECRETARY OF LABOR,
MINE SAFETY~ HEALTH
ADMINISTRATION (MSHA}
Respondent

Docket No. WEYA 2005-25-R
Citation No. 7208388; 10/18/04

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

CIVIL PENALTY PROCEEDING

Mine: American Eagle Mine
Mine ID: 46-05437

Docket No. WEYA 2005-97
A.C. No. 46-05437-52979

V.

SPEED MINING, INC.,
Respondent.

American Eagle Mine
Mine ID: 46-05437

ORDER GRANTING THE SECRETARY'S
MOTION FOR SUMMARY JUDGMENT
Introduction
This consolidated proceeding relates to citations issued to Speed Mining Inc. ("Speed''},
the operator of the American Eagle Mine. Speed had eontracted with Cowin & Company
29 FMSHRC 701

("Cowin") to conduct an elevator shaft sinking operation at the Eagle Mine. Cowin commenced
construction of the elevator shaft. As a result of an accident involving a crane used to conduct
the shaft sinking operation, the Secretary issued five citations to Speed relating to the condition
of the crane and one citation alleging failure to train the crane operator. 1
After the issues had been joined, the parties agreed to bifurcate the proceedings and to
initially litigate only the threshold issue of whether the Secretary abused her discretion in citing
Speed. A hearing in this matter was held in Charleston, West Virginia on August 16 and 17,
2005. On December 2, 2005, a decision in this matter was issued. Speed Mining Inc., 27
FMSHRC 935 (Dec. 2005) ("Speed f').
The decision set forth the issue as to whether the Secretary abused her discretion in citing
Speed for the violations of its contractor. The decision applied four basic principles set forth by
the Commission in Twentymile Coal Co., 27 FMSHRC 260 (Mar. 2005), in determining ifthe
citation of an operator was consistent with the purpose and policies of the Mine Act. 2 The
decision concluded that it had not been established that Speed was properly cited by the
Secretary, that the Secretary's decision to cite Speed was an abuse of discretion, and that the
notices of contest at issue should be sustained.
The Secretary filed a petition for discretionary review, which was granted. Subsequently,
the Commission, 28 FMSHRC 773 (Sept. 2006), issued an order in which it noted that the Court
of Appeals for the D.C. Circuit, Secretary ofLabor v. Twentymile Coal Company 456 F.:3d. 151
(D.C. Circuit, 2006), reversed the decision of the Commission in Twentymile Coal, supra,
holding that the Secretary's decision to cite the owner-operator of a mine as well as its
independent contractor, is an. exercise of her prosecutorial discretion that is unreviewable. The
Commission directed as follows: "[i]n light of the court's decision, we remand the case to the
judge for reconsideration of dismissal of the citations and the civil penalty proceeding." 28
FMSHRC, supra, 773-774.
Subsequent to the remand by the Commission, Speed filed a Motion for Summary
Decision, in which it argued that the Secretary lacks authority under the Mine Act to cite one
operator for violations committed by another operator. This Motion was denied in an Order
issued March 7, 2007.
On March 7, 2007, a Pre-hearing Order was issued which ordered the parties to file 1) a
statement setting forth proposed findings of fact relating to the alleged volative conditions and
each of the penalty factors set forth in Section l lO(i) of the Act, and 2) objections to their

1

These citations were for the same violations alleged in citations the Secretary had issued
to Cowin.
2

Twentymile, supra, was then. on appeal before the Court of Appeals, but a decision had
not yet been rendered.
29 FMSHRC 702

adversary's proposed findings. 3 Both parties filed responses to the Pre-Hearing Order, and Speed
filed objections to the Secretary's response. Subsequently, the Secretary filed a Motion to Deem
Requests for Admissions Admitted, and Speed filed a response.

The Secretary's Motion
On June 28, 2007 the Secretary filed a Motion for Summary Decision ''on each of the
issues before the Commission." On July 18, 2007, Speed filed a response in opposition to the
motion. 4
The facts set forth by the Secretary in her motion are as follows:

1. The Federal Mine Safety and Health Review Conimission and the ·
Administrative Law Judge assigned to this matter have jurisdiction to hear and
decide these consolidated proceedings pursuant to Section 105 of the Federal
Mine Safety and Health Act of 1977 (hereinafter "the Act").(Stipulation 1)5
2. Speed Mining, Inc., ("SMI") is the operator of the American Eagle Mine, an
underground coal mine located in Dry Branch, West Virginia. (Stipulation 2)

3. Operations of the American Eagle Mine ate subject to the jurisdiction of the
Act.(Stipulation 3)
4. In 2004, SMI contracted with Cowin & Company, Inc. ("Cowin") to conduct
an elevator shaft sinking operation at the American Eagle Mine. (Stipulation
4)

3

The pre-hearing order also required the parties to confer to attempt to settle the
outstanding issues, and, if a settlement was not .re(lched, the parties were allowed until March 19,
2007, to file a motion requesting an evidentiary hearing relating to issues raised in the original
pleadings. Neither party filed a motion to adduce additional evidence.
4

In support ofits motion, the Secretary attached Speed's responses to the Secretary's First
Request for Admissions on Remand, (Attachment A), Speed's Responses to the Secretary's
Second Request of discovery requests (Attachment B), and Speed's Response in Opposition to
the Secretary's Motion to Deem Requests Admitted, which contains various admissions
(Attachment C, p. 7). The Secretary also relies on documentary evidence and testimony adduced
at the initial hearing, Speed I, on the threshold issue of whether the Secretary abused her
discretion in citing Speed.
5

The stipulations are those set forth in Joint Stipulations filed in Speed I, supra. on
August 16, 2005.
29 FMSHRC 703

5. Goveinment Exhibit 28 6 is an authentic copy ofthe contraet ("Construction
Agreement") between SMI an~ Cowin concerning, inter alia, the construction
of the elevator shaft, and may be admitted into evidence. (Stipulation 5)
6. Gx. 7 is an authentic copy of the shaft sinking plan submitted by Cowin to
MSHA on July 1, 2004 for the construction of the aforementioned elevator
shaft at the American Eagle Mine, and may be admitted into evidence.
(Stipulation 6)
7. Cowin began constructing the elevator shaft in August 2004. (Stipulation 7)

8. On September 29, 2004, the accident as alleged in Citation Nos. 7208383,
7208384. 7208385, 7208386, 7208387 and 7208388 occurred at the shaft
sinking site. Authentic copies of those citations are marked Gx. 1-6,
respectfully, and have been admitted into evidence, inclusive of all
modifications, for purposes ofe_stablishing their issuance. (Stipulation 8)
9. Following an investigation of the accident referenced above,_ MSHA issued six
citations and/or orders to Cowin. Those citations and/or orders are not at issue
in these cons<?lidated proceedings. (Stipulation 9)
10. MSHA Inspector Dennis Holbrook also issued six corresponding 104(a)
citations to SMI for the same alleged violations (i.e., Citation Nos.. 7208383,
7208384, 7208385, 7208386, 7208387 and 7208388). (Stipulation 10)
11. These consolidated proceedings involve the six citations ("contested
citations") that were issued to SMI. (Stipulation 11)
12. MSHA Inspector Dennis Holbrook was acting in his official capacity and as
an authorized representative of the Secretary of Labor when he issued the
contested citations. (Stipulation 12)

13. True copies of the contested citations, along with all continuation forms and
modifications, were served on SMI or its agent as required by the Act.
(Stipulation 13)
14. Tue statement, "This violation is an imwarrantable failure to comply with a
mandatory standard," which is included in Citation Nos. 7208385 (Gx. 3),
72083.86 (Gx. 4), and 7208388 (Gx. 6) was carried over from the citations
and/or orders issued to Cowin and is not applicable to SMI. (Stipulation 14)
15. Tue statement, "This is a contributing factor of the non-injury accident which
occurred on 9/30/2004," which is included in Citation No. 7208383 (Gx. 1),
should read as follows: "This is a contributing factor of the non-injury
accident which occurred on 912912004." (Stipulation 15)
16. No employees ofSMI were working in the shaft or in the immediate vicinity
6

The Secretary's exhibits admitted at the hearing in Speed I, supra are hereinafter referred
to as Gx.
29 FMSHRC 704

of the shaft when the referenced accident occurred. (Stipulation 16)
17. No one was seriously injured as a result of the referenced accident.
(Stipulation 17, T-43, 164)7
18. On September 29, 2004, a Link-Belt crane, model no. HTC860, was being
used by Cowin & Company as part of the shaft sinking operation at a shaft
sinking site at the American Eagle Mine. {T-39,152, Gx. 17)
19. The crane was being used to hoist out of the shaft concrete buckets ("muck
buckets") which were filled with mucked materials (rock and dirt being
removed from the shaft). {T-41-42)
20. On September 29; 2094, between 1:00 p.m. and 1:30 p.m., the crane hoist
failed and the bucket being hoisted out of the shaft free fell and landed next to
the shaft opening. {T-41, 152)
21. Government Exhibits 17 through 21 are photographs which accurately depict
the shaft, the crane and the concrete bucket that were involved in this accident
that occurred on September 29, 2004. {T-39, 45, 151) 22. The buckets being used were approximately 60 inches in diameter and 60 in
height. {T-43)
23. Five employees of Cowin were working in the shaft when the above accident
occurred. (T-42, 152).
24. Had the bucket fallen a few feet more over the shaft, serious injuries,
including possible fatalities, were likely to have occurred. {T-44)
25. The buckets were also being used to transport men in and out of the shaft. {T44, 179)
26. The shaft being constructed was approximately 26 by 28 feet in diameter. {T170)
27. The shaft was approximately 25 feet in depth at the time that the accident
occurred on September 29, 2004. {T-153)
28. Pete Hendrick was the President of Speed Mining at the time of the accident
(T-185)
29. Morris Niday was employed by Speed Mining as an outside purchasing
agent/supply man at the time of the accident. {T-330, 344)
30. James Smith was employed by Speed Mining as an engineer at the time of the
accident. {T-167, 168)

31. Earl Brendel was employed by Cowin & Company as a project manager at the
shaft sinking site. (T-38)

7

This reference cites the transcript in Speed I, supra.
29 FMSHRC 705

32. Dwight Smith was employed by Cowin & Company as a crane operator at the
shaft sinking site. (T-151)
33. Don Fink was employed by the Mine Safety and Health Administration as a
coal mine inspector. (T-32)
34. As President of Speed Mining, Pete Hendrick made the decision to contract
with Cowin & Company to construct the shaft. (T:;.191)
35. As a condition of the contract, Speed Mining, through its Presi~ent Pete
Hendrick, required that Earl Brendel be the foreman in charge of the project.
(T-194)
36. Before entering into the contract with Cowin & Company to construct the
shaft at issue in this proceeding, Speed Mining did not determine or verify
Cowin's history of violations under the Mine Act or its history of reportable
injuries or accidents. (T-202)
37. During the two year period preceding September 29, 2004, Cowin &
Company was issued 3lcitations by MSHA. (Gx. 34)
38. For the four year period preceding September 29, 2004, Cowin had 79
reportable accidents, injuries or illnesses. (Gx. 35)
39. For the years from 1995 through 2003, Cowin's NFDL Incidence Rate was
from four to ten times greater than the National NFDL Incidence rate. (Gx. 36)
40. Cowin's violation and accident history was readily available via MSHA's
internet home page. (Gx. 36)
·
41. Speed Mining personnel were involved in designing the plans for the shaft and
were setting center lines and offsets forthe shaft. (T-169, 171, 200)
42. Speed Mining did not provide any safety related materials to Cowin. (T-213)
43. Once Cowin commenced work on the shaft sinking project, Speed Mining
took no action to ensure that Cowin was working in a safe manner or in
compliance with MSHA's safety standards. (T-182, 201)
44. Speed Mining took no action to ensure that Cowin was making required
examinations of the worksite or the equipment being used. (T-211)
45. Before Cowin commenced work on the shaft, James Smith, a Speed Mining
Engineer, went to the site to stake out the center lines for the shaft. (T-169)
46. James Smith went to the shaft site after the collar was poured and on a regular
basis thereafter to ensure that the shaft was being constructed properly. (T171, 113, 177, 181)
47. On the various occasions that James Smith went to the shaft site he did not
conduct any type of safety examination. (T-182)
48. A Speed Mining employee operated a dozer in the vicinity of the shaft to

29 FMSHRC 706

spread.out the mucked material that was being removed from the shaft. (T201)
49. Since the time of the accident, Speed employees have been present at the shaft
site on a regular basis performing engineering duties related to the shaft
construction. (T-173)
50. When performing such engineering duties, Speed's employees have been
lowered into the shaft by use of a hoist.. (T-179)
51. Speed Mining has conducted no safety inspections of the shaft sinking site
prior to the accident that occurred on September 29, 2004. (T-182, 201, 211)
52. Speed Mining had no plans to conduct any safety inspections of Cowin's work
site at any time before or after the accident that occurred on September 29,
2004. (T-212)
53. No effort was made by management of Speed Mining to ensure that Cowin &
Company was working in a safe manner or was working in compliance with
MSHA's safety standards. (T-201)
·
54. Don Fink was an MSHA inspector and electrical specialist whose job duties
included performing monthly inspections of all new slope and shaft ·
development sites, all major construction sites and all elevators and slope
hoists in MSHA's District 4. (T-34)

55. As part of his duties, Inspector Fink inspected the shaft sinking site at the
American Eagle mine on August 31 and September 2 ap.d 13, 2004. (T45, 46,
Gx. 33(a))
56. During his inspections on those dates, Inspector Fink issued several citations
involving the work being performed by Cowin and other contractors at the
shaft sinking site and at a nearby electrical substation. (T-55, 56, 63, 64, 71,
77, 78, 80, 81 and 90; Gx. 10, 11, 12, 13, 14, 15 and 16)
57. The shaft wasapproximately 620 to 640 feet from the electrical substation and
both were on Speed Mining's property and under the same property permit. (T53, 316 and 338)
58. A copy of Citation No. 7229798 (Gx. 11) had been served on an agent of ·
Speed Mining prior to September 29, 2004, thus placing Speed Mining on
notice of safety related problems at the shaft site. (T-64)
59. A copy of Order No. 7229802 (Gx. 15) had been served on an agent of Speed
Mining priorto September 29, 2004, thus placing Speed Mining on notice of
safety related problems at the shaft site. (T-83)
60. On September 2, 2004, Inspector Fink had a discussion with Morris Niday at
the Speed office at which time he expressed to Mr. Niday his concerns about
contractors working in an unsafe manner at the shaft sinking site and the
substation. (T-85 - 86, Gx. 33(a))
29 FMSHRC 707

61. fuspector Fink informed Mr. Niday of a citation that he had previously issued
to Cowin for men working under unconsolidated walls. (T-85, Gx. 12)
62. fuspector Fink informed Mr. Niday of MSHA's policy for issuing overlapping
violations to production operators because they had a responsibility for the
health and safety of contractors on their property. (T- 85)
63. Inspector Fink informed Mr. Niday that Speed Mining should have "some type
of program or some type of proactive action that they would conduct at the
shaft site to ensure the health and safety of the .contractors working on their
property." {T- 85)
64. fuspector Fink requested that a Speed Mining official accompany him to the
shaft sinking site. {T-85, 90)
65. No one from Speed Mining accompanied Inspector Fink on any of his
inspections of the shaft sinking site. {T-93)
66. As an outside purchasing agent for Speed Mining, Morris Niday was
frequently the only Speed Mining employee available on the surface of the
mine to accept physical service of MSHA citations and did so on numerous
occasions. (T-66, 67, 78, 225, 257 and 258)
67. Mr. Niday had the authority to order the evacuation of the mine in the event of
an emergency, {T-231)
68. Mr. Niday provided hazard training to persons coming into mine property
acting on behalf of Speed Mining. {T-230, 352)
69. Mr. Niday conducted weekly electrical examinations and filled out and signed
reports of those examinations on behalf of Speed Mining. {T-352)
70. Inspector Dennis Holbrook was the lead MSHA investigator into the accident
that occurred at the shaft sinking site on September 24, 2004. {T-249)
71. Inspector Holbrook decided to cite Speed Mining, in addition to Cowin &
Company, for the violations at issue in this proceeding. {T-255)
72. In deciding to issue citations to Speed Mining, Inspector Holbrook conferred
with MSHA Assistant District Managers Link Self and Luther Marrs and with
the Department of Labor's Solicitor's Office. {T-255)
73. Inspector Holbrook's decision to issue to Speed Mining the citations at issue in
this proceeding was based upon the following factors:
a. Speed Mining had been placed on notice - through conversations
between Inspector Fink and Morris Niday and prior citations that had been
issued to Speed Mining - that Speed Mining needed to pay more attention
to the work being performed by Cowin & Company;
b. Despite this notice, Speed Mining had taken no action to oversee the
work being performed by Cowin or ensure that Cowin was in compliance
29 FMSHRC 708

with MSHA's safety standards;
c .. The violations at issue were obvious;
d. Speed Mining personnel were making regular trips to the shaft to ensure
compliance with the contract specifications but made no safety inspection
and thus were exposed to the worksite and any hazards. (T-254 - 264)
74. With respect to Citation No. 7208383 at issue in this proceeding, a violation
of 30 C.F.R. §77.1606(c) occurred in that the conditions listed in the body of
the citation as affecting the Link-Belt crane did exist at the time that the
accident that occurred on September 29, 2004 and constituted defects that
affected safety. (RFA 1, T-95, 96, 97, 108, 110, 128, 155, 157, 158, 160-61,
262-63; Gx. 1, 29, 30, 31, 32)8
75. The Link-Belt crane that was involved in the accident that occurred on
September 29, 2004 constituted mobile loading or haulage equipment as that
term is used in §77.1606(c). (RFA 2, T-278, 296)
·
76. The Link-Belt crane that was being used at the shaft sinking site at the time of
the accident arri~red on mine property on September 28, the day prior to the
accident. (RFA 3, T-128, 155)
77. The crane was equipped with a computer that monitored safety features on the
crane. (RFA 4, T-95)
78. The computer was in by-pass mode at the time of the accident. (RFA 5, T-96)
79. A red flashing light and an audible alarm in the cab of the cr.ane indicated that
the computer was in the bypass mode. (RFA 6, T-97, 160-61)
80. The crane had been modified in order to eliminate the free fall capability with
which the crane had been manufactured. (RFA 7, T-41)
81. The modification to eliminate the, free fall capability of the crane referenced
above involved installing eight 1/4-inch bolts through the hoist brake shoes
and into the brake drum. (RFA 8, T-4 1)
82. The eight bolts referenced above broke, resulting in the a~cident that occurred
on September 29, 2004 and causing the hoist to fail and the bucket to fall to
where it landed next to the shaft opening. (RFA 9, T-41, Gx. 17 through 21)
83. The hoist rope being used on the Link-Belt mobile crane was damaged from
heat caused by welding. (RFA 10, T-97)
84. Government Exhibits 30, 31 and 32 are photographs that accurately depict the
damaged sections of the hoist rope. (RFA 11, T-97)
85. The damaged section of the hoist rope was approximately 8 feet from the end
of the rope that was attached to the hook, (RFA 12, T-262-63)

8

"RFA" refers to Speed's response to the Secretary's requests for admissions.
29 FMSHRC 709

86. The crane was equipped with an anti two block mechanism, which was a
safety device designed to prevent the conveyance· from being lifted too far into
the boom of the crane. (RFA 13, T-108, 158)
87. At the time of the accident, the anti two block mechanism on the crane was
not functioning. (RFA 14T-110,157, Gx. 29)
88. The accident that occurred on September 29, 2004 was highly likely to result
in a fatal injury to at least five people. (T-44, Gx. 17 through 21)
89. The conditions cited in Citation No: 7208383 were obvious to casual
observation of the crane. (T-100, 261)
90. With respect to Citation No. 7208384, a violation of30 C.F.R. §77.404(b)
occurred in that the operator of the Link-Belt crane at the time of the accident
was not properly trained in the use of the crane including the safety features of
the crane. (RFA 17, T-151, 152, 155, 161, 163,278)
91. Dwight Smith was employed by Cowin & Company and was working as a
crane operator on September 29, 2004. (RFA 18, T-151)
92. Mr. Smith was operating the crane when the accident occurred on September
29, 2004 and had operated the crane on the previous day. (RFA 19, T-152,
155)
93. Dwight Smith received no training on the proper operation of the crane. (RFA
20, T-155)
94. Dwight Smith had never previously operated the specific crane model that was
being operated at the time of the accident. (RFA 21, T-155)
95. Dwight Smith did not review the operator's manual for the crane that he was
operating. (RFA 22, T-161)
96. Mr. Smith did not know the purpose of a flashing light and audible alarm that
were going off during operation of the crane. (RFA 23, T-161)
97. Dwight Smith did not review the shaft construction plan applicable to the
work being performed. (RFA 24, T-161)
98. Dwight Smith was not aware of the maximum allowable load for the crane set
forth in the shaft construction plan. (RFA 25, T-163)
99. With respect to Citation No. 7208385, the citation correctly alleges a violation
of30 C.F.R. §77.1900-1 in that the approved shaft sinking plan forthe
American Eagle Mine was not being complied with when the accident
occurred on September 29, 2004. (RFA 26, T-101, 103, 106-07, 162, 277; Gx.
7)
l 00. The approved shaft construction plan provided that the hoist rope being used
on the crane would be "two parted (or greater) to double the breaking
strength." (Gx. 7, p. 9; RFA 27)
29 FMSHRC 710

101. When the crane arrived on Speed Mining's property, it was equipped with a
six part line. (RFA 28, T-162)
102. When the.accident occurred on September 29, 2004, the hoist rope being
used to lift the muck bucket was a single part rope. (RF A 29, T-101, 162)
103. Earl Brendle, Johnnie Damels and Daugie Hagar, Cowin employees, were
involved in changing the hoist to a single rope line. {T-162)
104. Use of a two part rope would have made the accident less likely to have
occurred. {T-106-07)
105. The use of a one part rope in violation of the approved shaft sinking plan
would have been obvious to casual observation. {T-103, 277)
106. Government Exhibit 8 is an authentic copy of a letter dated August 17, 2004
from MSHA District Manager Jesse Cole to Richard M. Hendrick. (RFA 32,
T-232)
107. Government Exhibit 9 is an authentic copy of a letter dated November 8,
2004 signed by ~chard M. "Pete" Hendrick concerning Cowin & Company.
(RFA 33, T-232)
108. Government Exhibits 8 and 9 establish that Speed Mining.had been informed
by MSHA that the shaft construction plan had to be submitted and approved
under Speed Mining's mine identification number. (RFA 34, T-232, Gx. 8)
109. No effort was made by Speed Mining to ensure that Cowin & Company was
complying with the approved shaft construction plan. {T-211)
110. With respect to Citation No. 7208386, the citation correctly alleges a
violation of30 C.F.R. §77.404(a) in that the Link-Belt mobile crane was not
removed from service when an unsafe condition, the anti two block safety
switches not being functional, was discovered during preoperational checks.
(RFA 36, T-110, 253; Gx. 29)
111. The Link Belt crane that was being utilized at the shaft sinking project was
equipped with anti two block safety switches which would prevent inadvertent
pulling of the conveyance into the hoist boom. (RFA 37, T-108, 158)
112. When the accident occurred on September 29, 2004, the anti two block safety
switches were not functional. (RFA 38, T-41)
113. The crane was not safe to operate without functional anti two block safety
switches. (RFA 39, T-109, 253)
114. The condition of the anti two block safety switches was discovered during
preoperational checks and the condition was recorded in a Daily Inspection·
Log on September 28 and September 29. (RFA 40, Gx. 29)
115. The failure to remove from service the Link-Belt crane when it was
discovered that the anti two block safety switches were not functional was a

29 FMSHRC711

contributing factor to the hoist failure that _occurred on September 29, 2004.
(T-41)
116. A review of the preoperational examination report would have revealed that
the anti two block safety switches were not :functional. (T-276; Gx. 29)
117. With respect to Citation No. 7208387, the citation correctly alleges a
violation of 30 C.F.R. §77.1606(a) in that an inadequate preoperational
examination was performed on the Link-Belt mobile crane that was being used
at the shaft sinking project. (RFA 43)
118. Dwight Smith conducted preoperational examinations of the crane on
September 28 and 29, 2004. (RFA 44, T-156)
119. Government Exhibit 29 is an accurate copy of the daily preoperational .
examination report for the crane. (RFA45, T-109, 157)
120. The preoperational examination did not note the damaged section of the hoist
rope. (RFA 46, GX. 29)
121. The preoperational examination did not include an evaluation of the
operation of the free fall :function of the hoist. (RFA 47, Gx. 29)
122. With respect to Citation No. 72083 88, the citation correctly alleges a
violation of 30 C.F.R. §77 .1900-1 in that the approved shaft sinking plan was
not being followed as alleged in the citation. (RFA 49, T-43; Gx. 7)
123. The approved shaft sinking plan provided that the maximum allowable load
weight for the Link-Belt crane was 10,000 pounds, including the bucket and
materials therein. (Gx. 7, page 9, RFA 50)
124. At the time that the accident occurred on September 29, 2004, the weight of
the load being lifted by the Link-Belt crane, including the bucket and materials
therein, was 12,180pounds. (RFA 51, T-43)
125. Speed Mining's history of violations and production history are.accurately set
forth in MSHA's Violator Data Sheet which was included with the Secretary's
petition for assessment of civil penalty. (RFA 52)
126. The proposed assessments for the citations involved in these proceedings are
appropriate with respect to Speed Mining's violation history and size. (RFA
53)
127. The violations at issue in these proceedings were abated in good faith. (RFA
54)
128. Payment of the proposed penalties involved herein -would not adversely
affect Speed Mining's ability to continue in business. {RFA 55)

29 FMSHRC 712

Discussion ·
Speed's Response in Opposition to the Secretary's Motion, does not set forth any
objection to the facts set forth in the motion. 9 On July 26, 2007, Speed filed a statement which
asserts that the parties have agreed that " ... the cases are ripe for a final decision on both the
merits of the alleged violations and any appropriate penalties." Accordingly, the issues presented
for resolution are whether the Secretary has established that Speed violated the various
mandatory safety standards alleged in the citations at issue, and if so, whether the violations were
significant and substantial, and the amount of penalty to be assessed for each violation.

1. Citation No. 7208383 <Violation of 30 C.F.R. § 77.1606 (c)).
violation of Section 77.1606{c), supra
Section 77.1606(c), provides, as follows: "[e]quipment defects affecting safety shall be
corrected before the equipment is used." The record indicates that on September 29, 2004, a
section of the hoist rope on a crane being operated at the shaft sinking site was damaged. Donald
William Fink, an MSHA inspector testified10 that the damage to the hoist rope weakened its
integrity and that the crane should have been taken out of service. This testimony was not
contradicted or impeached. In responses to the Secretary's requests for admissions, Speed
indicated that it did not have any basis for contesting the substantive facts alleged in each of the
citations at issue.
Based on all of the above, I find that it has been established that Speed violated Section
77.1606(c), supra.

simificant and substantial
A "significant and substantial" violation is described in Section 104(d)(l) of the Mine Act
as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." 30 U.S.C. § 814(d)(l). A violation is
properly designated significant and substantial "if based upon the particular facts surrounding the
violation there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious nature." Cement Division, National Gypsum Co.,

9In its Response, Speed argues that the Secretary's Motion should be denied "on the
negligence factor." This issue is addressed in this order at pages 15-16, In addition, Speed seeks
the denial of the Secretary's Motion in its entirety for the reasons it had previously set forth in its
Motion for Summary Decision filed November 17, 2006, which was denied in a Decision issued
on March 7, 2007. This decision was not appealed and has become the law of the case regarding
the issues raised by Speed's Motion, and thus any argument by Speed reiterating its position set
forth in its previous motion, is rejected.
10

"Testimony" refers to that adduced at the initial hearing in Speed L supra.
29FMSHRC 713

3 FMSHRC 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission explained its
interpretation of the term "significant and substantial" as follows:
. In order to establish that a violation of a mandatory safety standardis
significant and substantial under National Gypsum the Secretary of Labor must
prove: (1) the underlying violation of a mandatory safety standard; (2) a discrete .
safety hazard-~that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125, 1129 (August 1985), the
Commission stated further as follows:

We have explained further that the third element of the Mathies formula "requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in whichthere is an injury." U.S. Steel Mining Co.,
6 FMSHRC 1834, 1836(August1984). We have emphasized that, in accordance
with the language of section 104(d)(l ), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U. S. Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S. Steel Mining
Company, Inc., 6 FMSHRC 1573, 1574-75(July1984).
As set forth above, the Secretary has established a violation of a mandatory safety
standard i.e. Section 77.1606(c), supra.
It is alleged in the citation at issue that the safety computer for the crane was "bypassed",
that one rope was defective, and that eight bolts that were installed to disable the free-fall ·
function of the hoist broke, causing the loaded muck bucket to fall. In responses to the
Secretary's requests for admissions, Speed indicated that it did not have any basis for contesting ·
the substantive facts alleged in each of these citations at issue. Also, MSHA fuspector Fink,
testified at the initial hearing (Speed L supra) regarding these conditions and the hazards
associated with them. Speed does not contest any of this testimony. I thus find that the volative
conditions contributed to a measure of danger to safety. Further, since the volative conditions
resulted in the bucket falling, I find that it has been established that there was a reasonable
likelihood that the hazard contributed to will result in an injury. Moreover, considering that in
normal operations the bucket is loaded with muck, 11 and men work in the area, I find that it was
established that there was a reasonable likelihood that the hazard of the loaded bucket falling
would result in an injury of a reasonably serious nature. Accordingly, I find that it has. been
11

According to the approved plan for the construction of the shaft, the bucket can carry a
maximum load of 10,000 pounds.
29 FMSHRC 714

established that the· violation was significant and substantial.

penalty
The Secretary conceded that each of the violations were abated in good faith. Neither
party has adduced any evidence tending to establish that Speed's history of violations and size
are the basis for either an increase, or decrease in penalty. Speed does not assert that a penalty
will have an adverse effect on its ability to continue in business.
Speed admitted that aside from negligence; it does not dispute the statutory findings on
which the Secretary's proposed penalty is based. Based on this admission, and for the reasons set
forth above, (pp. 14-15, infra), I find that the level of gravity of the violation was relatively high.
The Secretary asserts that its determination that the violation was as a result of Speed's
moderate negligence is based on testimony of Dennis J. Holbrook, an MSHA inspector, who also
serves as an accident investigator. Holbrook testified, based on his investigation, that he·
determined that Speed had been put on notice that they had a contractor " ... that may be needing
of guidance." (Tr. 259). In-this connection, Fink, testified that on August 31, he informed
Speed's employee, Morris Niday, who was working in the mine office at the time, that there were
untrained miners on the shaft construction site. According to Fink, Niday informed him that
Speed did not have any person at the construction site to ensure the safety of the contractors
working on its property. Also, Pete Hendrick, who was Speed's President from July 2001, until
June 2005, admitted that Speed did not take any action to ensure that Cowin, its contractor, was
working in a manner consistent with MSHA safety stan~ds, that Speed did not review Cowin' s
history of violations or accidents, and that Speed had not conducted any safety inspections of the
shaft sinking site prior to the accident. Further, according to Holbrook, it was obvious that the
hoist rppe was defective, and that a flashing red light and an audible alarm indicated that the
crane computer was in by-pass mode.
On the other hand, Speed adduced evidence of various factors tending to mitigate the
level of its negligence. According to Hendrick, the equipment at the site was not owned by
Speed. He testified that Speed did not have any expertise regarding the construction of shafts,
and it relied on Cowin and its supervisor whom it considered very experienced in shaft sinking
operations. There is not any evidence that Speed had any authority to direct Cowin's day-to-day
activities. Further, Speed's contract with Cowin required the latter to provide and maintain
necessary equipment, and comply with safety regulations. Moreover, there was not any evidence
adduced that Speed ignored any defects, or was directly involved with creating any volative
conditions. Further, there was not any evidence adduced that the scope of the duties of any of the
employees of Speed who were present on the site required any of them to check Cowin's
equipment for safety defects.
In Speed L supra, I found that Speed did not directly contribute to the violations at issue,
and that any omission on its part was not significant. (27 FMSHRC, supra, at 944-946, 947). I
reiterate the findings and rationale set forth in Speed L supra. I also, reiterate finding set forth in
Speed L supra. that Speed's employees were not threatened by any of the hazards created by the
29 FMSHRC 715

volative conditions and that Speed did not have significant control over the conditions of the
crane. (27 FMSHRC, supra, at 947-948).
Based on the various significant mitigating factors set forth above, I find that the level of
Speed's negligence was less than moderate.
Taking into account all of the factors set forth in Section 1 lO(i) of the Act, I find that a
penalty of $640 is appropriate for this violation.

2.

Citation No. 7208384 (violation of 30 C.F.R. § 77.404(b).

Section 77.404(b), provides that "[m]achinery and equipment shall be operated only by
persons trained in the use of and authorized to operate such machinery or equipment."
Dwight Douglas Smith was employed by Cowin and was working as a crane operator on
the site on September 29, 2004, operating the truck crane at issue. According to Smith's
uncontradicted testimony he had never operated this specific model prior to working on the site,
and had did not received-any training or instruction regarding the operation of the crane. Speed
did not adduce any evidence to the contrary, and admitted that it does not have any basis for
contesting these facts. Accordingly, I find that the Secretary has established that Speed violated
Section 77.404(a), supra.
Citation No 7208384 was issued as a non-significant and substantial violation, and it
noted that an injury was unlikely. I thus find that the level of gravity of this violation was low.
The citation indicated that the level of negligence was considered to be low. The Secretary did
not adduce any evidence attending to establish that the level of negligence of this violation was
more than low. I thus find that the negligence of Speed was low. The remaining factors. set forth
in Section 1 lO(i) of the Act were discussed above, (p. 15-16, infra), and this discussion and the
findings contained therein are incorporated herein.
Considering all the factors set forth in Section l lO(i), of the Act, I find that a penalty of
$60 dollars is appropriate for this violation.

3. Citation No. 7208385 <Violation of 30 C.F.R. § 1900-1)
Section 77.1900-1, supra, provides as follows: "[u]pon approval by the Coal Mine Health
and Safety District Manager of a slope or shaft sinking plan, the operator shall adopt and comply
with such plan."
The shaft construction plan stipulates that the link belt crane be equipped with two ropes
(Gx. 7, p.11). According to the uncontradicted testimony of Smith, when he was lifting the muck
bucket out of the shaft, only a single line was attached from the crane to the bucket. Speed did
not adduce any evidence to contradict Smith's testimony. Speed subsequently admitted that it
does not have any basis to deny the facts alleged in the citations at issue. Accordingly, I find that
the Secretary has established a violation of Section 77.1900-1, supra.
29 FMSHRC 716

According to the uncontradicted testimony of Fink, in essence, the volative condition
herein, the use of one rope rather than two as mandated in the plan, would increase the likelihood
of an accident occurring. He explained that shear pressure would be doubled which might lead to
the shearing of the bolts on the crane. Speed did not adduce any evidence to contradict this
testimony, and has not requested an opportunity to present additional evidence. Accordingly, for
all the above reasons, I find that the violation was.significant and substantial.
Essentially, for the reasons set forth above regarding the finding of significant and
substantial, I find that the level of gravity was relatively high. According to Fink, it would not
have been difficult for a person observing or inspecting the crane in the rope to detect that there
was only one rope attached to the bucket. In this. connection, Smith indicated that he did not
review the shaft sinking plan, and did not know the maximum allowable load that was set forth
in the plan. On the other hand, there are various mitigating factors as discussed above (pp. 1516, infra). For the reasons set forth therein, I find that the level of Speed's negligence to have
been less than moderate. I reiterate the findings made above (id. infra), regarding the remaining
factors set forth in Section 11 O(i) of the Act.
Taking into account all the factors set forth in Section 11 O(i) of the Act, I find that a
penalty of $640 is appropriate for this violation.

4. Citation No. 7208386 <Violation of Section 77.404(al. supra
Citation No. 7208386 alleges that Speed violated Section 77A04(a) because it" ....did not
remove the Link Belt mobile crane from service when unsafe conditions were found during preoperational checks performed on 9/28/2004 and 9/29/2004. The pre-operational reports showed
that the anti two block safety switches which prevents inadvertent pulling of the conveyance into
the hoist boom was not functional." (sic) In this connection, Speed admitted that it does not have
any basis for contesting the substantive facts alleged in all of the citations. Further, the daily
inspection log (Gx. 29) corroborates the condition cited in the citation. According to the
uncontradicted testimony of Fink as a consequence of this.condition shear pressure would be
increased, which could possibly damage equipment, or break the rope which would result in the
conveyance falling back to the ground. Accordingly, I find that the Secretary has established a
violation of Section 77.404(a). Based on the testimony of Fink, and considering the fact that an
accident did occur, I find that the violation was significant and substantial.
I find, for all of the reasons set forth above, that the level of gravity was relatively high.
Essentially, in arguing that it had established moderate negligence on behalf of the Respondent
the Secretary argues that the notation ''no two block" was entered by Smith in the daily
inspection log·onboth September 28 and 29, 2004, and that reviewing the log would have
revealed the defect. (Secretary's Motion,p. 28). On the other hand, the record contains
numerous mitigating factors (pp. 15-16, infra), which are incorporated herein. I also incorporate
my findings regarding the remaining Section l lO(i) factors. (id.)

29 FMSHRC 717

Considering all the factors set forth in Section l lO(i) of the Act, I find that a penalty of
$640 dollars is appropriate.
·

5. Citation No 7208387 <Violation of 30 C.F.R. § 77.1606(a)
Section 77.1606(a), supra. provides as follows: "Mobile loading and haulage equipment
shall be inspected by a competent person before such equipment is placed in operation.
Equipment defects affecting safety shall be recorded and reported to the mine operator."
Citation No. 7208387 alleges that an inadequate pre-operational examination was
performed on the crane at issue, because a damaged rope should have been discovered. Also,
that the operational function of the free fall hoist was not examined;· Speed admitted that it does
not have any basis for contesting the substantive facts alleged in the citations at issue.
Photographs taken after the accident clearly depict the damaged section of the rope. Fink
testified that it would not be difficult to detect this condition. This testimony was not
contradicted or impeached. Accordingly, I find that the Secretary has established that Speed
violated Section 77.1606(a), supra.
As noted above, Fink testified to the hazards of the use of only one rope. (p. 17, infra)
This testimony was not impeached or contradicted. Hence, I find that a single damaged rope
clearly contributed to a hazard. Failure to note this condition in a pre-operational examination
and take it out of service clearly contributed to the hazard of the bucket falling. Further, for
essentially the same reasons set forth above, which are incorporated herein (id.), I find that the
third and fourth elements of the Mathies criteria have been met. I conclude that it has been
established that the violation was significant and substantial.
Essentially for the reasons set forth above, I find that the level of gravity was relatively
high. The Secretary asserts that the hazardous conditions which were not noted in a preoperational examination were readily observable. However, as noted above, the record contains
various factors tending to mitigate the level of Speed's negligence (pp. 15-16, infra). The
remaining factors set forth in Section 1 lO(i) of the Act were discussed above, and are
incorporated herein.
Considering all of the factors set forth in Section l IO(i) of the Act, I find that a penalty of
$640 is appropriate.

6. Citation No. 7208388 <Violation of Section 77.1900-1)
Citation No. 7208388 alleges that the approved shaft sinking plan was not being followed
in that the plan stipulates that the maximum load weight will be 10,000 pounds, and an
investigation of the accident at issue revealed that the load being lifted at the time of the hoist
failure was 12, 180 pounds. Speed admitted that it does not have any basis to contest these
substantive facts.
29 FMSHRC 718

The plan clearly indicates that the link belt crane should have a maximum weight load of
10,000 pounds. (Gx. 7, p. 11). According to the uncontradicted and unimpeached testimony of
Fink, during the investigation the bucket was weighed with a calibrated scale which indicated
that itweighed 2,180 pounds when it fell. For all these reasons, I conclude that it has been
established that Speed violated Section 77 .1900-1, supra.

sianificant and substantial
Citation No, 7208388 was issued as a significant and substantial violation. Since Speed's
admissions indicate that it is not contesting the finding of significant and substantial (Secretary's
Motion, Attachment A), I find that the violation was significant and substantial.

penalty
For the reasons set forth above, I find that the gravity of the violation was relatively high.
In support of its argument that Speed's negligence was moderate, the Secretary relies on
testimony by Smith, that he had not read the approved shaft construction plan, and did not know
the maximum allowable load. 12 However, as noted above, the record contains various factors
tending to mitigate the level of Speed's negligence (pp.15-16, infra). The remaining factors set
forth in Section 1 lO(i) of the Act have been discussed above (id, infra), and that discussion is
incorporated herein.
Considering all of the statutory factors set forth in Section l lO(i) of the Act, I find that a
penalty of$640 is appropriate.

12

The Secretary also argues that Speed had "been specifically put on notice by MSHA that
it was responsible for compliance with the shaft sinking plan." (The Secretary's Motion, p. 28,
citing page 211 of the transcript and Gx. 8). However, neither support the Secretary's assertion.
Page 211 of the transcript does not contain any testimony regarding Speed having been put on
notice that it was responsible for compliance with the plan. In the same fashion, Gx. 8, a letter
from the District Manager, District 4, Mine Safety Health Administration to Hendrick, states
merely that the shaft construction plan was reviewed and approved, and that prior approval must
be received from MSHA should revisions become necessary. This letter is not sufficient to have
put Speed on notice that it was responsible for compliance with the plan.
29 FMSHRC 719

ORDER
It is Ordered that Speed pay a total civil penalty of$3,260 within 30 days of this Order,
and that these cases be Dismissed.

~.1.--

Administrative Law Judge

Distribution:
Daniel W. Wolff, Esq., Crowell & Moring, LLP, 1001 Pennsylvania Ave., N.W., Washington,
DC 20004
Robert S. Wilson, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
22nd Floor West, Arlington, VA 22209-2247

/Ip

29 FMSHRC 720

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 New Jersey Avenue, NW, Suite 9500
Washington, DC 20001-2021

August 27, 2007
SHAWN JOHNSON,
Complainant
v.

HUFFMAN TRUCKING, INC.,
Respondent

DISCRIMINATION PROCEEDING
Docket No. WEVA 2007-235-D
HOPE en 2006-04
No. lOAMine
Mine ID 46-08852 FVV
DECISION

Appearances: Mark L. French, Esq., Criswell and French, PLLC, Charleston, West Virginia, on
behalf of the Complainant;
David Huffinan, President, Huffinan Trucking Inc., Mt. Nebo, West Virginia, on
behalf of the Respondent.
Before:

Judge Melick

This case is before me upon the Complaint by Mr. Shawn Johnson pursuant to section
105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 etseq., the "Act,"
alleging, in effect, that he was laid off for several days after April 4, 2006, and was subsequently
discharged by Huffinan Trucking, Inc. (Huffman Trucking), on April 14, 2006, as a result of his
activities protected under section 105(c)(l) of the Act. 1 In particular, Mr. Johnson states in his

1

Section 105(c)(l) of the Act provides as follows:

No person shall discharge or in any manner discriminate against or cause to be discharged
or cause discrimination against or otherwise interfere with the exercise of the statutory rights of ,
any miner, representative of miners or applicant for employment in any coal or other mine
subject to this Act, because such miner, representative of miners or applicant for employment has
filed or made a complaint under or related to the Act, including a complaint notifying the
operator or the operator's agent, or the representative of the miners at the coal or other mine of an
alleged danger or safety or health violation in a coal or other mine, or because such miner,
representative ofminers or applicant for employment is the subject of medical evaluations and
potential transfer under a standard published pursuant to section 101 or because such miner,
representative of miners or applicant for employment has instituted or caused to be instituted any
proceeding under or related to this Act or has testified or is about to testify in any such
proceeding, or because of the exercise by such miner, representative of miners or applicant for
employment on behalf of himself or others of any statutory right afforded by this Act.
29 FMSHRC 721

complaint to the Department of Labor's Mine Safety and Health Administration (MSHA), filed
April 28, 2006, that he was not being called back to work by the Respondent, Huffinan Trucking,
"because I have made complaints about conditions of my assigned truck to David Huffinan ... [and]
I feel that I am not being called to work because MSHA shut down my truck during an inspection."
At hearings, the allegations of protected activity were narrowed by the Complainant to three
categories, i.e. complaints about (l)the brakes on his assigned truck (Truck No. 19), (2) about the
third axle valve leak on his assigned truck, and (3) the odor in his truck cab caused by the valve leak
(Tr. 56). Hearings were bifurcated so that the hearings held on April 25, 2007, were limited to the
issue of liability.
This Commission has long held that a miner seeking to establish a prima facie case of
discrimination under section 105(c) of the Act bears the burden of persuasion that he engaged in
protected activity and that the adverse action complained of was motivated in any part by that
activity. Secretary on behalfofPasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(October 1980), rev' don grounds, sub nom. Consolidation Coal Co. v. Marshall, 663 F .2d 1211 (3rd
Cir. 1981 ); and Secretary on behalfofRobinette v. United Castle Coal Co., 3 FMSHRC 803;, 817-18
(April 1981 ). The operator may rebut the prima facie case by showing either that no protected
activity occurred or that the adverse action was in no part motivated by the protected activity. If an
operator cannot rebut the prima facie case in this manner, it may nevertheless defend affirmatively
by proving that it would have taken the adverse action in any event on the basis on the miner's
unprotected activity alone. Pasula, supra; Robinette, supra. See also Eastern Assoc. Coal Corp.
v. FMSHRC, 81JF.2d639 (4th Cir. 1987); Donovan v. Stafford Construction Co., 732 F .2d 194, 195196 (6th Cir. 1983) (specifically approving the Commissions' Pasula-Robinette test). C£ NLRB v.
Transportation Management Corp., 462 U.S. 393, 397-413 (1983) (approving nearly identical test
under National Labor Relations Act.)
The record shows that Mr. Johnson was hired at Huffinan Trucking on or about May 9, 2005,
as a water truck driver and that sometime around July 2005 was assigned to drive the No. 19 haul
truck. His complaints to Huffinan Trucking regarding the brakes on the No. 19 truck are undisputed.
Johnson apparently first complained about the brakes on August 11, 2005, when he noted a problem
on the "Pre-Operational Inspection and Condition Report" (pre-op report or pre-op sheets) for the
No. 19 truck (Tr. 57-58). Johnson explained that "if you press[ed] the brake pedal down, it would
just start jumping. I mean, it was hard to hold steady pressure onto the brakes while it was going"
(Tr. 59). "It was harder to get it stop because you couldn't hold steady pressure on the pedal" (Tr.
60).
According to Johnson, the problem was not corrected but he did not continue to report it on
the pre-op reports because ''we were told not to write the things down like that because he didn't
want to see that.kind of thing on the sheets. So for a long time, I didn't write anything on the pre-op
sheets" (Tr. 63). According to Johnson, he was told by Virgil Bright not to mark on the pre-op

29 FMSHRC 722

reports that there were problems ~th the truck (Tr. 66). 2 Nevertheless, on September 15th Johnson
·again checked off on his pre-op report that "brake accessories'' were a problem. On November 7,
2005, he again checked off''brakes" and "brake accessories" on the pre-op report (Complainant's
Exhibit 1-3; Tr. 67). According to Johnson, he was told that the brakes were "cammed over" ~d
the truck needed new brake pads (Tr. 67). Johnson again reported a problem with the brakes on the
pre-op report for December 22nd and testified that ·the problem that he had reported on November
7th had still not been corrected as of December 22nd . The record shows that on December 22nd,
a citation was issued by MSHA for defective brakes on the No. 19 truck (Complainant's Exhibit No.
4; Tr. 69-70). According to Johnson ''they[then] finallytookitofftheroad to go ahead and put new
brakes on it "(Tr; 68).
On February 24, 2006, Mr. Johnson again noted on his pre-op report a problem with his
brakes, and testified that ''the pedal was jumping again." (Tr. 75). On April 4, 2006, Johnson again
checked off on .his pre-op report "brake accessories" (Tr. 77) and later the same day, MSHA
inspectors appeared at the mine to check the brakes on "all the trucks on the hill". Johnson testified
that a few days before April 4th, he had called MSHA complaining about problems with several of
the trucks. According to Johnson they had been unable to get these problems corrected (Tr. 81-82).
On April 4th, MSHA issued-citations for defective brakes on truck No. 19 as .well as two other trucks
and the trucks were then taken out of service for repairs (Complainant's Exhibit No. 5; Tr. 79-81).
In addition to Johnson's undisputed testimony regarding his reports ofbrake problems on the
No. 19 truck noted above, the undisputed "Drivers Vehicle Inspection and Condition Reports" in
evidence show problems noted for 'brakes' and/or "brake accessories" on the No. 19 truck on
November 7, 2005, November 8, 2005, November 11, 2005, November 14, 2005, November 15,
2005, November 28, 2005, November 29, i005, November30, 2005, December 2, 2005, December
6, 2005, December 7, 2005, February 24, 2006, February 25, 2006, February 26, 2006, February 27,
2006, February 28, 2006, March 3, 2006, March 4, 2006, March 5, 2006, March 6, 2006, March 7,
2006, March 8, 2006, March 11, 2006, March 12, 2006, March 13, 2006, March 21, 2006, March
22, 2006, March 23, 2006, March 27, 2006, March 28, 2006, March 27, 2006, April 1, 2006, and
April 4, 2006 (Complainant's Exhibit Nos. 1-3). Itis undisputed that these reports were filed with
Huffinan Trucking and it may reasonably be inferred that company President David Huffinan was
aware of some, if not all, of these complaints. Mr. Johnson's testimony is also undisputed that he
had also talked directly to Mr. Huffinan on several occasions after February 24th about his problem
with the brakes on the No. 19 truck (Tr. 85).

Mi. Johnson also noted defects in the third axle valve on his pre-op reports for February 10,
2006, February 26, 2006, February 27, 2006, February 28, 2006, March 3, 2006, March 4, 2006,
March 5, 2006, March 6, 2006, March 7, 2006, March 8, 2006, March 11, 2006, March 12, 2006,
March 13, 2006, March 21, 2006, March 22, 2006, and April 4, 2006 (Complainant's Exhs. 1-3).
Since MSHA cited the leak in the third axle valve on April 4, 2006, as a violation of the mandatory
2

Johnson did not know whether Bright was a mechanic, a shop foreman or "exactly
what" his position was. (Tr. 66).
29 FMSHRC 723

safety standard at 30 C.F.R. § 77 .404(a) it is apparent that Johnson's complaintsinthis regard were
also protected under the Act. 3 The record shows that Huffinan was clearly aware of the later
complaints concerning the third axle valve (Tr. 210-212, 216) and it may reasonably be inferred that
he was aware of all of the above complaints.
Considering the above essentially undisputed evidence, it· is clear that the Complainant
engaged in a significant number of protected activities. As previously noted, the second element of
a prima facie case of c;liscrimination is a showing that the adverse action was motivated in any part
by the protected activity. Since Huffman admitted at hearings that he let Johnson go because of
Johnson's complaints in his pre-op report on April 14, 2006, about the third axle leak- - a problem
MSHA had previously issued a violation for oruy ten days earlier, it is clear that this adverse action
was motivated by such protected activity (Tr.210-212~ 216).
In addition to this direct evidence of discriminatory intent there is also abundant indirect
evidence of Huffinan's discriminatory intent. As this Commission· observed in Chacon v. Phelps
Dodge Corp., 3 FMSHRC 2508 (November 1981) "[d]irect evidence of motivation is rarely
encountered; more typically, the only available evidence is indirect." The Commission considered
in that case the following circumstantial indicia of discriminatory intent: knowledge of protected
activity; hostility toward protected activity; coincidence of time between the protected activity and
the adverse action; and disparate treatment. In examining these indicia the Commission noted that
the operator's knowledge of the miner's protected activity is "probably the single most important
aspect of the circumstantial case."
In the instant case there is no dispute that company President David Huffman had knowledge
of Johnson's protected activity in filing numerous safety complaints in his pre-op reports for the
brakes and the third axle valve leak on the No. 19 truck and was directly told of the brake defects
by Johnson on several occasions (Tr.85). In addition, while there is no direct evidence that Huffinan
or any other agent of the Respondent was told of Johnson's complaints to MSHA preceding
Johnson's layoffand subsequent termination, it may reasonably be inferred from the close proximity
in time between Johnson's persistent complaints of brake and third axle valve defects in his pre-op
reports and the MSHA inspection of Johnson's No. 19 truck and MSHA's issuance of citations for
defective brakes and third axle leaks, that Huffinan believed that Johnson had made such complaints
toMSHA.

Hostility toward protected activity may also be inferred from Huffman's testimony that one
of the reasons he did not retain Johnson was because ''we couldn't get along with each other... [t]he
problems he had with the truck none of the other drivers would have" (Tr. 209-210). In addition,
when Huffman was asked at trial whether he would be calling Johnson back to work he responded
that he would not, explaining that "this proceeding here would probably be the biggest reason for

3

30 C.F .R. § 77.404(a) provides that " [m ]obile and stationary machinery and equipment
shall be maintained in safe operating condition and machinery or equipment in unsafe condition
shall be removed from service immediately."
29 FMSHRC 724

not calling him back" (Tr. 205).
Huffman's layoff of Johnson after Johnson's complaint on April 4th was also only shortly
after the MSHA citation of Johnson's truck for defective brakes and the third axle leak on the same
day and Johnson's final separation came only 10 days later. Thus there was clearly a coincidence
in timing between the protected activities and the adverse action.
Finally, there is clear evidence of disparate treatment from the fact that two other drivers
were retained and only Johnson was laid off after all of their trucks were shut down by MSHA on
April 4th (Tr. 100-101). Johnson was not called back to work until April 12th. The:record shows
that the two other drivers continued working. Moreover the MSHA citation issued for the No. 19
truckwas abated on April 8, 2006, and the pre-op reports for April 8th through April 11th, show that
other drivers were driving Johnson's truck during this time (Complainant's Exhibit No. 6; Tr. 8890). The implausible reasons cited by Huffman as the basis for Johnson's termination also reflect
a lack of credibility and a transparent effort to cover-up the true reasons and motivation for
Johnson's termination i.e. Johnson's protected activity (See discussion of this issue infra.). Under
the circumstances, I find that the Complainant has clearly established a prima facie case of a
discriminatory layoff and discharge under section 105(c) of the Act.
Huffman Trucking attempts to defend affirmatively by claiming that it would have taken the
adverse action in any event on the basis of a business justification and Johnson's unprotected
activities alone. This argument attempts to address the affirmative defense under the Pasula
analysis. In ·Chacon the Commission explained the proper criteria for analyzing an operator's
business justification for an adverse action:
Commission judges must often analyze the merits of an operator's alleged business
justification for the challenged adverse action. In appropriate cases, they may conclude that
the justification is so weak, so implausible, or so outofline with normal practice that it was
a mere pretext seized upon to cloak discriminatory motive. But such inquires must be
restrained.
The Commission and its judges have neither the statutory charter nor the specialized
expertise to sit as· a super grievance or arbitration board meting out industrial equity. Cf
Youngstown Mine Corp., 1 FMSHRC 990, 994 (1979). Once it appears that a proffered
business justification is not plainly incredible or implausible, a finding of pretext is
inappropriate. We and our judges should not substitute for the operator's business judgment
our views on "good" business practice or on whether a particular adverse action was "just"
or ''wise." Cf NLRB v. Eastern Smelting & Refining Corp., 598 F.2 666, ((1st Cir. 19793).
The proper focus, pursuant to Pasu/a, is on whether a credible justification figures into
motivation and, if it did, whether it would have led to the adverse action apart from the
miner's protected activities, If a proferred justification survives pretext analysis .... , then a
limited examination ofits substantiality becomes appropriate. The question, however, is not
whether such a justification comports with a judge's or our sense of fairness or enlightened
29 FMSHRC 725

business practices. Rather, the narrow statutory question is whether the reason was enough
to have legitimately moved that the operator to have disciplines the miner. Cf R-W Service
System Inc., 243 NLRB 1202, 1203-04(1979) (articulating an analogous standard).

In this regard,, David Huffman cites a number of alleged unprotected reasons for Johnson's
removal. At hearings Huffman proffered that he terminated Johnson (did not call him back to work)
for the following non-protected reasons: "[l]ate for work and absenteeism, and the complaints from
fellow workers about working, you know, with his profanity and attitude" {Tr. 153). The record
shows that Johnson did have a number ofunexcused absences (See Respondent's Exhibit No. 3) and
that Huffman issued a "Final Warning" on January 26, 2006, for his absenteeism. According to
Huffinan, under their written policy "[t]he final warning is your last warning, and your unexcu~ed
absence next time will lead to discharge" {Tr. 218-219). However, only a few weeks later, on
February 12, 2006, Johnson had another unexcused absence, without termination or any other
disciplinary action(Respondent's Exh. No. 3; Tr. 220). He also had unexcused absences on March
20, 29 and 30. Indeed, Huffman admitted that his absenteeism policy was not enforced {Tr. 218-222)
and it was only after Johnson continued to engage in persistent protected activity culminating in his
complaints on April 4, 2006, and April 14, 2006, and the MSHA inspection and shut down of three
of Huffinan's trucks, that Huffinan laid off Johnson and subsequently terminated him. Clearly,
Johnson's absenteeism was not taken seriously enough to terminate him until after he engaged in
significant protected activity.
The same can be said for Johnson's purported tardiness. According to Respondent's witness,
VirgilBright, Johnson's tardiness.began as early as May 2005 yet there is not even a claim that
disciplinary action based on such tardiness was taken until almost a year later, and only shortly after
Johnson engaged in extensive protected activities and several MSHA inspections and citations were
issued for safety violations on Johnson's truck.
Huffinan's claims that Johnson's "attitude" was the basis for his discharge are also not
credible because the so-called "attitude" problems (i.e. by not wearing a hard hat, wearing short pants
and tennis shoes even when it was snowing) were events that apparently occurred in May 2005
almost a year before the adverse action and while Johnson was employed for another company {Tr.
118-130). In addition, Huffman Trucking witness Virgil Bright testified that he knew of no one
having ever been terminated at the mine for using profanity {Tr. 167). Moreover, since no specific
examples of"profanity" were cited it is not possible to evaluate the gravity ofthe allegation. Finally,
drawing a "smiley face" on a disciplinary report cannot seriously be cited as a justifiable grounds for
a suspension and discharge.
Huffman subsequently added another alleged reason for terminating Johnson which he
described as follows at hearing:
Yeah. Shawn and I had a clash, you know. It wasn't ever- - we couldn't get along with
each other. We wasn't ever going get along with each other. The problems he had with
the truck, none of the other drivers would have. The third axle .valve was replaced, and
29 FMSHRC 726

when Shawn.come back to work, you know, he started to write the third axle valve down
again. I went out and checked it. (Tr. 209-210).
According to Huffinan there was no leak in the third axle valve but Johnson kept on reporting
it. 4 When later asked why he could not simply have transferred Johnson to another truck after he
continued to complain about defects in truck No. 19, Huffinan gave contradictory responses, stating
at one point that ''we never switch drivers" (Tr. 213) and then later acknowledging that any number
of other drivers in fact drove truck No. 19 (Tr.. 213-217).
Under all the circumstances, I find that the proffered rationale for Johnson's discharge is not
credible and was merely a pretext for terminating him because of his protected safety complaints. 5 .
Under the circumstances, I find that the Complainant herein has sustained his burden of proving that
his layoff on Apni 4, 2006, and his subsequent termination were in violation of section 105 (c)(1) of
the Act.

ORDER
Huffman Trucking, Inc., is hereby directed to immediately reinstate Shawn Johnson, the Complainant
herein, to the job of truck driver at its No. 10 A mine or to a similar position at the mine with the
same hours, rate of pay and benefits received prior to his termination. The parties hereto are directed
to confer with respect to the possibility of reaching a settlement with respect to damages (including
back pay) and attorney's fees and to report the results to the undersigned on or before September 14,
2007. Should the parties be unable to agree on all such issues further hearings will thereafter be
scheduled.

. '-

~

.

Gary elick
Administrative La Judge
(202) 434-9977
4

While there is no requirement in the Act that the "alleged danger" or "safety or health
violation" be proven to exist, I note that MSHA issued a citation on April 4, 2006, for a violation
based on the third axle leak also reported by Johnson. I therefore find that Johnson's subsequent
complaint on April 14, 2006, about third axle leaks was credible and based on a reasonable and
good faith belief in the alleged danger and/or safety violation.
5

It is also noted that Mr. Huffinan testified at hearing that he would not now call Mr.
Johnson back to work because of the instant discrimination case brought by Johnson (Tr. 205206).
.
~,
29 FMSHRC 727

Distribution: (Certified Mail)
Mark L. French, Esq., Criswell & French; PLLC, 405 Capitol St., Suite 1007, Charleston, WV
25301
David Huffman, President, Huffinan Trucking, Inc., 6005 Snow Hill Road, Mt. Nebo, WV 26679
Mark R. Malecki, Esq.~ Office of the Solicitor, U.S. Department of Labor, HOO Wilson Blvd.,
22nd Floor, Arlington, VA 22209
/lh

29 FMSHRC 728

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001

SECRETARY OF LABOR, MSHA, on
behalf of LAwRENCE PENDLEY,
Complainant

Docket No. KENT 2007-265-D
MADI CD 2007-05

v.
HIGHLAND MINING COMPANY, LLC,
Respondent

Mine ID 15-02709
Highland 9 Mine

DENIAL OF MOTION TO ENFORCE ORDER OF
TEMPORARY REINSTATEMENT
The Secretary moves to enforce an order of temporary reinstatement issued on May 30,'
2001. The order requires Highland Mining Co. (Highland) to ''reinstate Lawrence Pendley to the
position from which he was-suspended ... on March 21, 2006, or to an equivalent position, at the
same rate of pay and with equivalent duties." Order 5. The order is based on my finding Mr.
Pendley's complaint of discrimination, which he filed with the Secretary on March 22, 2007, was
not frivolously brought. 1

1

The temporary reinstatement.proceeding is related to another matter involving Mr.
Pendly and Highland. See Order of Temporary Reinstatement n.5. In the other matter, the
Secretary filed a discrimination complaint on behalf of Mr. Pendley alleging Highland
disciplined him because of various safety complaints he made in the fall of 2006. The
Secretary's complaint was docketed as KENT 2006-506"."D. It was settled and dismissed, but
because Mr. Pendley maintained that he was not a party to the settlement, the Commission
vacated the order approving the settlement and remanded the matter for "appropriate
proceedings". 29 FMSHRC 164, 166 (April, 2007). In the meantime, Mr. Pendley lodged
another complaint with the Secretary alleging .he was harassed and laid off because, among other
things, in March, 2007 he expressed more safety concerns. He sought temporary reinstatement,
which. as noted above, I granted. While all of this was going on, the Secretary continued to
investigate Mr. Pendley's March complaint to determine whether to file another discrimination
proceeding based on the incidents in March. The parties and I agreed Docket Kent 2006-506-D
should be effectively stayed pending the conclusion of the Secretary's investigation. If the
Secretary filed another complaint, the parties and I further agreed all of the pending matters
should be resolved together.
The Secretary recently filed another complaint on Mr. Pendley's behalf The case is in
the process of being docketed. Once a docket number is assigned and an answer is filed, the case
will be assigned to me. As agreed, when I receive the case, I will consolidate it with previously
29 FMSHRC 729

fu seeking the enforcement order, the Secretary asserts, inter alia, that "[s]ince his return
to work [on June 7, 2007], [Mr.] Pendley ... has encountered a number of difficulties[.]" See's
Mot. 1. Among the "difficulties" (all of which are attested to in Mr. Pendley's attached affidavit)
are a delay in reinstating his health insurance, assignment of more work than in the past,
assignment of different and unusual work, encountering a "dummy hanging with a noose around
its neck"( Id. 2), failure to receive a "man-light" (Id. [2 ],) failure to be placed on the seniority
list, the receipt by all miners working in similar positions of letters informing them of their job
duties while miners working in all other positions did not receive such ')ob duty letters", and,
finally, the posting of Mr. Pendley's ')ob duty letter" on a mine bulletin board. Id. 1-2.
The Secretary states the "difficulties" "appear[ ] ... calculated to embarrass and harass
Mr. Pendly'' and she asserts Highland and its agents "appear to be subjecting ... [Mr. Pendley]
to petty harassment."Sec's Br.;2. To remedy this, the Secretary wants an order enforcing the
original order of temporary reinstatement and again directing Mr. Pendley's "reinstatement in his
prior or equivalent position". See's Mot. 2. The Secretary also wants the enforcement order to
require "appropriate work assignments in line with the number of hours in a shift and comparable
to assignments given to other miners in the same position." Id. 2-3. The Secretary further wants
the order to require Mr. Pendley "receive all benefits, in pay and otherwise, including seniority .
list status, and equipment that he normally would have been awarded or received had he not been
discharged." Sec' s Mot. 3. Additionally, the Secretary wants Highland to "ensure[ ] . ~ . Mr.
Pendley is not harassed or treated disparately based upon his reinstatement or other protected
activity", and she wants a copy of the enforcement order posted on a bulletin board in a
"common area" of the mine. Id.
fu response, Highland either denies the Secretary's allegations or claims incidents
regarding the direction of its work force are wholly within its prerogatives as Mr. Pendly' s
employer. Highland asserts Mr. Pendley's health insurance was in fact reinstated on June 6,
2007 back to its original effective date so that Mr~ Pendley never suffered a lapse of coverage;
that the letter detailing his work assignments was issued to all three miners holding the job of
supply man after Mr. Pendley appeared to be confused about his work duties and that all of the
work assignments were completely within Mr. Pendley's job description; that Highland has no
evidence the letter was placed on the mine bulletin board; that the "dummy incident" was
directed at another employee, not at Mr. Pendley; that Mr. Pendley's "man-light" was assigned to
him on June 8, and that in the interim other lights were available and apparently were used by
Mr. Pendley; that Mr. Pendley was in fact on the seniority list whether his name appeared on a
posted roster or not, that he was offered a job based on his seniority during the week of June 18

filed Docket No. Kent 2006""506-D. I intend to hear the matters on September 10, 11and12,
2007 in Evansville, fudiana, or at an earlier date if possible, and will soon issue an order to that
effect.
2

The Secretary's counsel orally advised me the term refers to a miner's cap lamp.

29 FMSHRC 730

and that he turned it down. Finally, the company argues the Act does not provide for a copy of
any order arising as a resultof the Secretary's motion to be placed on a mine bulletin board.
Highland's Response 1-6. Like the Secretary, Highland supports its assertions with affidavits~

RULING
The motion is DENIED. Virtually all of the things the Secretary seeks are included sub
silentio in the original order of reinstatement, which, requires Highland to reinstate Pendley to
his prior position or to an equivalent position, at the same rate of pay and with equivalent duties.
The requirement Pendley return to his old job or to an equivalent position carries with it the
requirement he return under the same circumstances that would exist if he had not been
suspended. In other words, under the original order, Mr. Pendley was required to be assigned to
his usual work duties or to those someone in his position normally would be assigned.
Moreover, under the original order Mr. Pendly was required to receive the same benefits and
equipment he previously received or to be given the benefits and the equipment someone in his
position normally would receive. Further, under the original order, Mr. Pendley was required to
be returned to his old place on the seniority list or to the place he would have held had he not
been suspended, and he was required to be treated as he had been treated prior to his suspension
or to be treated as all other miners in his position currently are treated.
To issue a detailed order specifying requirements and prohibitions included in the
previous order would be to engage in an essentially meaningless exercise. If the Secretary
believes the initial order is not being fully enforced, her remedy is to go to a United States district
court and seek injunctive relief, a restraining order or other appropriate relief. Like it or not; the
Commission and its judges have no authority to enforce their own orders. 30 U.S.C.
§818(a){l)(A).
Further, and as noted, all of the Secretary's allegations have been challenged, and the
process of resolving the factual conflicts created by the challenges would involve the
Commission and the parties in a hearing concerning not so much the basis for the original order
as new allegations of discrimination. Such allegations are reserved in the first instance for the
employee to complain of and for the Secretary to investigate. It is the Secretary, not the
Commission, who is required to make the initial findings regarding whether the complained of
incidents constitute prohibited discrimination.

29 FMSHRC731 .

While I recognize I have continuing jurisdiction over the original reinstatement order (29
C.F.R. §2700.45(e)(4)), I also recognize, as should the parties, that all disputes involving
implementation of the original order are not amenable to resolution by the Commission. With
the possibility of still more complaints looming on the horizon, rather than moving for orders to
enforce orders, it behooves all involved to redouble their efforts to promptly settle the pending
matters and to end what promises to be interminable litigation. In the meantime, the Secretary
should advise Mr. Pendley regarding the realities of the work place and the Secretary's and
Commission's inability to right every perceived wrong or slight, and Highland should consider
offering Mr. Pendley economic reinstatement to minimize the chances of future allegations of
discrimination. In the alternative, Highland should make every effort to ensure Mr. Pendley's
reinstatement in fact and in appearance comports with the letter and intent of the original order.

.j)vV.; df 6aA-David F. Barbour
Administrative Law Judge
(202) 434-9980

Distribution:
Jonathan R. Hammer, Esq., Office of the Solicitor, U.S; Department of Labor; 1100 Wilson
Blvd., 22nd Floor West, Arlington, VA 22209-2247
Melanie J. Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC, 2333 Alumni Park
Plaza, Suite 310, Lexington, KY 40517

Mr. Lawrence Pendley, P .0. Box 84, Browder, KY

42326

/rao

29 FMSHRC 732

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021
Telephone: (202) 434-9958
Fax: (202) 434-9949

July 26, 2007
WAMPUM HARDWARE COMPANY,
CONTEST PROCEEDINGS
Contestant
Docket No. LAKE 2007-155-RM
Citation No. 6169828; 06/20/2007
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, MSHA,
Respondent

Petersburg Mine
Mine ID 33-04195 BH8

ORDER OF ASSIGNMENT
This case is before me pursuant to Section 105(d) of the Federal Mine Safety and Health
Act of 1977, as amended, 30 U.S.C. § 518(d). The Contestant ''requests that a hearing be
scheduled promptly on this matter."
Other than this bare request, the Contestant has not offered any reason for holding an
expedited proceeding. Under Commission Rule 52, which was not referenced in the Contestant's
motion, a party may request an expedited hearing on as little as "4 days notice." 29 C.F.R. §
2700. 52(b). While the Procedural Rules do not offer a basis upon which such a request may be
granted, judges have held that a mine operator must show "extraordinary or unique
circumstances resulting in continuing harm or hardship." Mountain Cement Co., 23 FMSHRC
694, 694 (June 2001) (ALJ); Consolidation Coal Co., 16 FMSHRC 495, 496 (Feb. 1994) (ALJ);
Southwestern Portland Cement Co., 16 FMSHRC 2187, 2187 (Oct. 1994) (ALJ}. Whether a
party should be granted an expedited hearing is at the discretion of the assigned judge. See, e.g.,
Wyoming Fuel Co., 14 FMSHRC 1282, 1287 (Aug. 1992) (Commission holding that "informed
discretion remains with Commission judges" in scheduling expedited hearings on imminent
danger orders.)
Since the Contestant does not mention Rule 52 and does not attempt to make a showing
of extraordinary or unique circumstances, I will treat the request for an expedited proceeding as a
request for a hearing prior to the assessment of civil penalty. Counsel must be mindful that
"expedited hearing " is term of art for Rule 52 proceedings, and she should not use this term
unless she is requesting such a proceeding.
The assigned administrative law judge will make the determination as to whether a
hearing will be held prior to the assessment of civil penalty or the filing of a civil penalty case.
Accordingly, this case is hereby assigned to Administrative Law Judge Jerold Feldman.
All future communications regarding this case should be addressed to Judge Feldman at the
29 FMSHRC 733

following address:
Federal Mine Safety and Health Review Commission
Office of Administrative Law Judges
601 New Jersey Avenue, NW, Suite 9500
Washington, D.C. 20001
Telephone: (202) 434-9967
Fax: (202) 434-9949

Robert J. Lesnick
Chief Administrative Law Judge

Distribution:
Adele L. Abrams, Esq., Law Office of Adele L. Abrams, P.C., 4740 Corridor Place, SuiteD,
Beltsville, MD 20705
Christine M. Kassak Smith, Esq., Office of the Solicitor, U.S. Department of Labor, 230 S.
Dearborn St., 8th Floor, Chicago, IL 60604
/rao

29 FMSHRC 734

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 New Jersey Avenue, NW, Suite 9500
Washington, DC 20001-2021
Telephone No.: 202-434-9950
Telecopier No.: 202-434-9954

July 27, 2007
R & D COAL COMPANY, INC.,
Contestant

CONTEST PROCEEDINGS
Docket No. PENN 2007-50-R
Citation No. 7008536;12/0l/2006

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Respondent

Docket No. PENN 2007-51-R
Order No. 7008537;12/0l/2006

..

Docket No. PENN 2007-52-R
Order No. 7008538;12/0l/2006
Docket No. PENN 2007-53-R
Order No. 7008539;12/0l/2006
Docket No. PENN 2007-54-R
Order No. 7008540;12/0l/2006
Docket No. PENN 2007-5~-R
Citation No. 7009281; 12/01/2006
Docket No. PENN 2007-56-R
Order No. 7009282; 12/0112006
Docket No. PENN 2007-57-R
Citation No. 7009283;12/0l/2006
Docket No. PENN 2007-58-R
Order No. 7009284;12/0l/2006
Docket No. PENN 2007-59-R
Citation No. 7009285;12/0l/2006
Docket No. PENN 2007-82-R
Citation No. 7009164; 12/08/2006
R & D Coal Mine
Mine ID 36-02053

29 FMSHRC 735

SECRETARY OF LABOR,
MlNE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 2007-236
A. C. No. 36-02053-115138

v.
R & D COAL COMPANY, INC.,
. Respondent

R & D Coal Mine

CONSOLIDATION ORDER
ORDER STAYING PROCEEDINGS
These cases are before me on Notices of Contest and a Petition for Assessment of Civil
Penalty under section 105{d) of the Federal Mine Safety and Health Act of 1977, as amended, 30
U.S.C. § 815{d). The Notices of Contest are scheduled for trial on September 18, 2007. The
petition proposes civil penalties for the citations and orders contested in the Notices of Contest.
Accordingly, all of the proceedings are CONSOLIDATED for hearing.
On June 28, 2007, the Secretary, by counsel, filed a Motion to Stay the proceedings
because the Mine Safety and Health Administration (MSHA) is making "a criminal referral of a
matter arising from the same facts and circumstances as the instant case to the United States
Attorney for the Middle District of Pennsylvania." The motion requests that "all civil
proceedings" and "all discovery in all civil proceedings" be stayed. The operator opposes the
motion. I have reviewed the arguments of counsel made in a telephone conference call held on
July 6, 2007; a July 13, 2007, letter submitted by the First Assistant U.S. Attorney for the Middle
District of Pennsylvania for in camera review; and the briefs filed by the parties. For the reasons
set forth below, the motion is granted.
Discussion
The Commission has held that the following factors should be considered in determining
whether to grant a stay in cases where the prospect of criminal prosecution exists: (1) the
commonality of evidence in the civil and criminal matters; (2) the timing of the stay request;
(3) prejudice to the litigants; (4) the efficient use of agency resources; and (5) the public interest.
Buck Creek Coal, Inc;, 17 FMSHRC 500, 503 (Apr. 1995). All of these factors lead to the
conclusion that the stay should be granted.
Commonality of Evidence
This element is "a key threshold factor," since civil proceedings are properly stayed if
they cover the same evidentiary material as the criminal case. Id. This case involves 12 orders
and citations. All but two of them were issued on December 1, 2006. The other two were issued
29.FMSHRC 736

on December 8 and 21, 2006, respectively. All but Order No. 7009170, which is not the subject
of a contest proceeding, allege that the violation either resulted in, or was a contributing factor
toward, fatal injuries suffered by a miner in the mine on October 23, 2006. ·It is hard to imagine
how a criminal prosecution resulting from the October 23 fatal accident would not involve the
same evidence as the eleven contest proceedings. Indeed, the letter from the U.S. Attorney does
no more than draw this obvious conclusion.
With regard to this factor, the operator argues that:
Here, there are only a few core citations that could support
a criminal referral or pursuit by the Justice Department, and R&D .
Coal avers that none of its actions warrant such a referral and that
it may well be vindicated (or, in the alternative, any citations that
are sustained may well be reduced to low or moderate negligence)
if the civil matter can proceed to trial in a timely manner ....
(Cont. Opp. at4.) Significantly, the company acknowledges that-the citations could be involved
in a criminal referral. The rest of the argument misses the point, however. The issue is not
whether the orders and citations themselves support a criminal referral, but whether they involve
the same evidence. In this connection, even if for some reason they were reduced to low or
moderate negligence, the evidence would still be the same.
Unlike Buck Creek, where the Commission vacated a stay order in a case involving over
500 violations because there had not been a showing of commonality of evidence, there are only
12 violations in this case. They all relate to the October 23 fatality and the investigation thereof.
Accordingly, I conclude that this factor supports the stay request.
Timing of the Request
·The Commission has held that where there has been no criminal investigation and,
therefore, ·no reference to the U.S. Attorney for criminal prosecution there is a "reduced need for
a ... stay." Capitol Cement Corp., 21 FMSHRC 883, 890 (Aug. 1999). Such is not the case
here. MSHA has conducted its investigation and reference to the U.S. Attorney is imminent.
The U.S. Attorney is anticipating referral within the next 60 days.
The operator asserts that until "an actual referral is made, the case should not be stayed,
and should proceed to trial in mid-September. Discovery, including depositions should continue
without further hindrance." (Cont. Opp. at 5.) Thus, while recognizing that a stay is appropriate
after referral, the operator apparently seeks to use the liberal discovery allowed in a civil case; to
prepare for the criminal case. This is one of the main reasons why civil cases are stayed for
criminal proceedings. As the Commission has noted:
Criminal defendants enjoy limited discovery compared with the

29 FMSHRC 737

broad scope of discovery available in civil proceedings. Compare
Rules 26 through 37, Fed. R. Civ. P., with Rules 15 and 16, Fed. R.
Crim. P.; see also Campbell v. Eastland, 307 F.2d [478, 487 (5th
Cir. 1962), cert. denied, 371 U.S. 955 (1963)]. When the
government moves for a stay, it is generally seeking to prevent the
prejudice that can result from a defendant's use of civil discovery
to learn the government's strategy and evidence in the criminal
matter. See Campbell, 307 F.2d at 487. Accordingly, courts do
not pefmit criminal defendants to employ liberal civil discovery
procedures to obtain evidence that would ordinarily be unavailable
to them in the parallel criminal case. Eg., United States v. One
1964 Cadillac Coupe de Ville, 41 F.R.D. 352, 353 (S.D.N.Y.
1966), citing Campbell.
Buck Creek, 17 FMSHRC at 504.

The Contestant also suggests that the Secretary is using the stay request as a delaying
tactic and to gain an advantage in the criminal proceeding. This argument is advanced based
solely on the timing of the case thus far. I find no such bad faith on the part of the Secretary.
Indeed, these cases have been progressing much faster than the normal case.
The request for a stay was made as soon as the Secretary's counsel who is handling these
cases was informed that a criminal referral was going to be made. It was made less than nine
months after the accident occurred. The timing of the request is appropriate and there is no
evidence that it was delayed for tactical reasons. Therefore, I find that this second factor also
supports staying these cases.
Prejudice to the Litigants
The operator argues that its "ability to call necessary witnesses at trial will be unduly
hampered if the stay were granted. A delay would prejudice Contestant because of disbursal of
witnesses and the prospect of faded memories.-" (Cont. Opp. at 6.) The Contestant speculates
that many of the MSHA witnesses are near retirement age or are in ill health. However, these are
problems that can occur in any case. Further, the problem cuts both ways. Many ofthe MSHA
employees that the operator postulates "may be unavailable" may also be witnesses the Secretary
intends to call.
On the other hand, as discussed under the second factor, the government's criminal case
could be significantly prejudiced if the stay is not granted, by the operator's using civil discovery
to find out about the criminal case. The Commission has said that: "In evaluating the hann that
may be caused by granting or refusing to grant a stay, the judge is required to balance the
litigant's competing interests. Afro-Lecon, Inc. v. United States, 820 F.2d. 1198, 1202 (Fed. Cir.
1987)." Id. Here the Contestant has alleged no specific or actual prejudice, while the

29 FMSHRC 738

government's case could suffer actual harm if the stay is denied. Consequently, I conclude that
this factor favors granting the stay.
Efficient Use of Agency Resources
This factor also supports granting the stay. The Contestant has expressed a desire to
proceed with discovery. Yet, with a criminal proceeding pending, any witness who may be
subject to criminal prosecution is likely to assert his privilege against self-incrimination at a
deposition or at trial of the civil case. Moreover, the Contestant suggests no remedy for this
problem, stating only that: "Contestant can only speculate as to who will or will not invoke the
privilege, but it is certain that the Secretary may call other witnesses who are available to
provided substitute, but equivalent, testimony." (Cont. Opp. at 11.) However, if the civil
proceeding is stayed, "it obviates the need to make rulings regarding potential discovery disputes
involving issues that may affect the criminal case" and insures "that common issues of fact will
be resolved and subsequent civil discovery will proceed unobstructed by concerns regarding selfincrimination." Maloney v. Gordon, 328 F.Supp.2d 508, 513 (D. Del. 2004).
It is apparent that not granting the stay would hinder rather than advance the efficient use
of agency resources. "Furthermore, the outcome of the criminal proceedings may guide the
parties in settlement discussions and potentially eliminate the need to litigate some or all of the
issues in [these cases]." Id. It is even possible that the disposition of the criminal case will also
dispose of the civil case. See e.g. Southmountain Coal, Inc. et al, 17 FMSHRC 1081 (June 1995)
(AU) (civil penalty and contest cases dismissed in conjunction with the acceptance of the
operator's guilty pleas in a relate4 criminal proceeding and agreement to pay substantial criminal
and civil penalties).

I
The Public Interest

I

Many years ago, the Commission observed that ''there is a substantial public interest in
the expeditious determination of whether penalties are warranted." Scotia Coal Mining Co., 2
FMSHRC 633, 635 (Mar. 1980). However, that was in a decision holding that an administrative
law judge did not abuse his discretion in lifting a stay, which had been in effect for over a year,
for 20 of 28 cases which did not have a commonality of evidence with the criminal case. Id. at
634. That is not the situation here. All of the 12 violations in this case are inextricably
intertwined with the fatal accident which is the subject of the Secretary's criminal referral, and
proceedings have not yet been stayed.
Moreover, there is also a substantial public interest in the criminal prosecution of those
who criminally violate the Mine Act. Indeed, this interest may be stronger than any interest in
determining whether penalties are warranted. Accordingly, I conclude that this factor also
supports staying these cases.

29 FMSHRC 739

·Order
As discussed above, all of the factors enumerated in Buck Creek to be considered in
deciding whether to stay civil proceedings for criminal proceedings lead to the conclusion that
these cases should be stayed. Therefore, the motion of the Secretary is GRANTED and further
proceedings in these cases, specifically including discovery, are STAYED until the criminal
proceedings have been completed. Counsel for the Secretary is directed to inform the judge,·in
writing, of the status of the criminal proceedings on September 28, 2007, and on the last
working day of each quarter thereafter until the stay is lifted,

~~~L.

Ho!.~

T. Todd
Administrative Law Judge
(202) 434-9963

Distribution:
Adele L. Abrams, Esq., Law Office of Adele L. Abrams, P.C., 4740 Corridor Place, Suite D,
Beltsville, MD 20705
Joanne Jarquin, Esq., Office of the Solicitor, U.S; Department of Labor, The Curtis Center- Suite
630 East, 170 S. Independence Mall West, Philadelphia, PA 19106-3306

29 FMSHRC 740

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE. N.W., SUITE 9500
WASHINGTON, D.C. 20001

August 3, 2007
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEYA 2006-29
A.C. No. 46-08909-70032 A

v.
I

.

KENNETH D. BOWLES, employed by
NEW RIVER MINING COMPANY,
Respondent

Mine No. 1

ORDER DENYING MOTION FOR SUMMARY DECISION
On July 27, 2007, counsel for the Secretary filed a motion for summary decision. The
Secretary asserts, based on facts she deems not to be in dispute, she is entitled to summary
decision as a matter oflaw. She requests Order No. 7227134 be affinned and a finding be
entered that the Respondent, Kenheth Bowles, knowingly violated 30 C.F.R. §75.220(a)(l) as
alleged in the order. The Secretary further requests Mr. Bowles be assessed a civil penalty of
$1,500.00 for the violation.
The Secretary's motion is carefully drafted. It is persuasive on its face. However, it is
defective in one critical regard, and even though Mr. Bowles has not yet filed a response, the
motion cannot be granted. The Commission's rule on summary decisions states in part, "At any
time after commencement of a proceeding and no later than 25 days before the date fixed for the
hearing on the merits, a party may move the Judge to render summary decision disposing of all or
part of the proceeding." 29 C.F.R. §2700.67(a). On March 30, 2007, an amended notice was
issued scheduling this case for hearing on August 14, 2007. Because the motion for summary
decision was filed "later than 25 days before the date fixed for the hearing," it cannot be granted.
Mr. Bowles should find little comfort in this denial. Critical components of the motion
are based on facts established by Mr. Bowles's failure to respond to requests for admissions. Mr.
Bowles is advised that under applicable Federal Rules of Civil Procedure, "A matter is admitted
unless, within 30 days after service of the request or within such shorter or longer time as the
court may allow or as the parties may agree to in writing... the party to whom the request is
directed serves upon the party requesting an admission a written answer or objection addressed to
the matter." Fed. R. Civ. P. 36(a). Moreover, "[A]ny matter admitted under [the] rule is
conclusively established unless the court on motion permits withdrawal or amendment of the
admission." Fed. R. Civ. P. 36(b).

29 FMSHRC 741

Accordingly, the parties are advised the hearing on this matter will go forward as
scheduled. Unless good cause is shown by Mr. Bowles, matters deemed admitted will be
considered conclusively established.

_j)t;V;1r.~
David F. Barbour
Administrative Law Judge
(202) 434-9980
Distribution:
Karen M. Barefield, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
22nd Floor West, Arlington, VA 22209-2247
Kenneth D. Bowles, Rural Route 4, Box 660-P, Princeton, Wv 24740
/rao

29 FMSHRC 742

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

August 31, 2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVILPENALTYPROCEEDlNG
Docket No. WEST 2007-321-M
A. C. No. 04-01299-111706 G861

v.
MORNING GLORY GOLD MINES,
Respondent

Sixteen to One Mine

ORDER bENYING MOTION FOR RECUSAL
On August 29, 2007, the Respondent, Morning Glory Gold Mines, by its owner, Michael M.
Miller, filed an affidavit requesting that the undersigned Administrative Law Judge withdraw from
the instant proceeding on the grounds that "throughout his proceeding with the company [in the case
of Docket No. WEST 2002-226-M, Judge Melick] appeared to have a bias towards the MSHA
agency and failed to act as an impartial participant". In his affidavit Mr. Miller cites the unpublished
memorandum decision of the United States Court of Appeals for the 9th CircUit (No. 04-71301)
filed March 30, 2006, in which the court reversed the decision of the undersigned judge in the case
ofSecretary v. Original Sixteen to One Mine, Inc., 26 FMSHRC 21(January2004)(ALJ) finding that
a lead miner was an agent of the mine operator for purposes of imputing negligence to the mine
operator. While the judge's :findings of violations in the case were not disturbed by the Circuit
Court, the Court nevertheless vacated the assessment ofpenalties against the operator surmising that
any penalty assessment would be "arbitrary and capricious". It is noted that the Commission had
previously denied review of the judge's decision.
Other than citing the reversal of the judge's findings that the lead miner was an agent of the
operator for purposes of imputing negligence to the operator and citing Mr. Miller's opening
statement as evidence, the Respondent alleges no specific example ofbias. Indeed, the undersigned
judge has subsequently presided over hearings involving two other cases of the Original Sixteen to
One Mine and mine owner Michael Miller (Docket Nos. WEST 2004-330-M and WEST 2004-472M) and issued a decision in those cases on August 19, 2005. Review was denied by the Commission
on September 29, 2005. In his recent affidavit Mr. Miller does not allege that the undersigned Judge
showed "bias towards the MSHA agency"or "failed to act as an impartial participant" in these cases.

29 FMSHRC 743

Commission Rule 81, 29 C.F.R. § 2700.81 permits a party to request a judge to withdraw on
the grounds of personal bias or other disqUalification. Commission Rule 81(b) requires, however,
that a party make such a request by "filing an affidavit setting forth in detail the matters alleged to
constitute personal bias or other grounds for disqualification." The Respondent herein has failed to
set forth "in detail the matters alleged to constitute personal bias or other grounds for
disqualification". In the case of SecretaryofLaborv. Medusa CementCompany20FMSHRC 144,
148-149 (February 1998) the Commission discussed when recusal may be appropriate. In that case
the Commission quoted from the Supreme Court's decision in Liteky v. United States, 51.0 U.S. 540
(1994) where the coUrt distinguished between a judges' opinions derived from "extra judicial
source[s]" and those derived from a prior judicial proceeding. Id. at 550-551. The Commission
noted that the court held therein as follows:
First, judicial rulings alone almost never constitute a valid basis for a bias or partiality
motion.... [T]hey cannot possibly show reliance upon an extrajudicial source; and can only
in the rarest circumstances evidence the degree of favoritism or antagonism required...when
no extrajudicial source is involved. Almost invariably, they are proper grounds for appeal,
not for recusal. Second, opinions formed by the judge on the basis of facts introduced or
events occurring in the source of...current...or...prior proceedings, do not constitute a basis
for a bias or partiality motion unless they display a deep-seated favoritism or antagonism that
would make a fair judgement impossible.

In his affidavit filed herein, the Respondent's owner cites only the decision of the 9t1i Circuit
Court of Appeals reversing the undersigned judge's findings that the negligence of a lead miner
should be imputed to the mine operator and the judge's use ofMr. Miller's admissions in his opening
statement as a basis for finding "bias". Since these are not appropriate.grounds for recusal, the
Respondent's motion herein must be denied.
While I have denied the Motion for Recusal I note that the undersigned judge appears to have
been disproportionately assigned cases involving the Sixteen to One Mine over the past several
years. Under Commission Rule 50, 29 C.F.R. § 2700.50 cases are assigned to judges "in rotation
as far as practicable". While there is no reason to believe that the instant case was not assigned in
accordance with that rule, there may be such an appearance. Accordingly, I am referring the instant
case to the Chief Judge for reassignment.

'

Gary Me 'ck
Administrative Law
(202) 434-9977

29 FMSHRC 744

Distribution: (Certified Mail)

John D. Pereza, CLR, U.S. Department of Labor, MSHA, 2060 Peabody Rd., Suite 610,
Vacaville, CA 95687
Isabella Del Santo, Esq., Office of the Solicitor, U.S. Department of Labor, 71 Stevenson Street
Suite 1110, San Francisco, CA 94105-2999
Michael M. Miller, Owner, Morning Glory Gold Mines. P.O. Box 941, Alleghany, CA 95910

/lh

29 FMSHRC 745

G::l): U.S. GOVERNMENT PRINTING OFFICE: 2007--330.902153304

29 FMSHRC 746

